  

EXHIBIT 10.1

 




 

 [tv530218_img001.jpg]

 

CREDIT AGREEMENT

 

 

dated as of


 

 

September 27, 2019


 

 

among


 

 

ESCO TECHNOLOGIES INC.

The Foreign Subsidiary Borrowers Party Hereto

 

 

The Lenders Party Hereto
 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

 

BMO HARRIS BANK N.A.
as Syndication Agent


 

and

 

BANK OF AMERICA, N.A., SUNTRUST BANK, U.S. BANK NATIONAL ASSOCIATION and WELLS
FARGO BANK, NATIONAL ASSOCIATION

as Co-Documentation Agents


 

 

 

 

 

JPMORGAN CHASE BANK, N.A. and BMO CAPITAL MARKETS CORP.
as Joint Bookrunners and Joint Lead Arrangers

 

 

 





 

 

Table Of Contents

 



  Page     ARTICLE I Definitions 1     Section 1.01.   Defined Terms 1 Section
1.02.   Classification of Loans and Borrowings 31 Section 1.03.   Terms
Generally 31 Section 1.04.   Accounting Terms; GAAP; Pro Forma Calculations 31
Section 1.05.   Status of Obligations 32 Section 1.06.   Interest Rates; LIBOR
Notification 32 Section 1.07.   Divisions 33     ARTICLE II The Credits 33    
Section 2.01.   Commitments 33 Section 2.02.   Loans and Borrowings 33 Section
2.03.   Requests for Revolving Borrowings 34 Section 2.04.   Determination of
Dollar Amounts 35 Section 2.05.   Swingline Loans 35 Section 2.06.   Letters of
Credit 37 Section 2.07.   Funding of Borrowings 42 Section 2.08.   Interest
Elections 42 Section 2.09.   Termination and Reduction of Commitments 44 Section
2.10.   Repayment of Loans; Evidence of Debt 44 Section 2.11.   Prepayment of
Loans 45 Section 2.12.   Fees 46 Section 2.13.   Interest 47 Section
2.14.   Alternate Rate of Interest 47 Section 2.15.   Increased Costs 49 Section
2.16.   Break Funding Payments 50 Section 2.17.   Taxes 51 Section
2.18.   Payments Generally; Pro Rata Treatment; Sharing of Set-offs 55 Section
2.19.   Mitigation Obligations; Replacement of Lenders 57 Section
2.20.   Expansion Option 58 Section 2.21.   [Intentionally Omitted] 59 Section
2.22.   Judgment Currency 59 Section 2.23.   Designation of Foreign Subsidiary
Borrowers 59 Section 2.24.   Defaulting Lenders 60     ARTICLE III
Representations and Warranties 62     Section 3.01.   Organization; Powers;
Subsidiaries 62 Section 3.02.   Authorization; Enforceability 62 Section
3.03.   Governmental Approvals; No Conflicts 63 Section 3.04.   Financial
Condition; No Material Adverse Change 63 Section 3.05.   Properties 63 Section
3.06.   Litigation, Environmental and Labor Matters 63 Section
3.07.   Compliance with Laws and Agreements 64 Section 3.08.   Investment
Company Status 64 Section 3.09.   Taxes 64 Section 3.10.   ERISA 64



 

 

 

 

Table Of Contents
(continued)

 



  Page   Section 3.11.   Disclosure 64 Section 3.12.   Federal Reserve
Regulations 65 Section 3.13.   Liens 65 Section 3.14.   No Default 65 Section
3.15.   No Burdensome Restrictions 65 Section 3.16.   Security Interest in
Collateral 65 Section 3.17.   Solvency 65 Section 3.18.   Anti-Corruption Laws
and Sanctions 65 Section 3.19.   Centre of Main Interests and Establishment 65
Section 3.20.   EEA Financial Institutions 65     ARTICLE IV Conditions 66    
Section 4.01.   Effective Date 66 Section 4.02.   Each Credit Event 67 Section
4.03.   Designation of a Foreign Subsidiary Borrower 68     ARTICLE V
Affirmative Covenants 68     Section 5.01.   Financial Statements and Other
Information 69 Section 5.02.   Notices of Material Events 70 Section
5.03.   Existence; Conduct of Business 70 Section 5.04.   Payment of Obligations
70 Section 5.05.   Maintenance of Properties; Insurance 71 Section 5.06.   Books
and Records; Inspection Rights 71 Section 5.07.   Compliance with Laws and
Material Contractual Obligations 71 Section 5.08.   Use of Proceeds 71 Section
5.09.   Subsidiary Guaranty 72 Section 5.10.   Pledge Agreements 72 Section
5.11.   Centre of Main Interests and Establishment 72     ARTICLE VI Negative
Covenants 73     Section 6.01.   Indebtedness 73 Section 6.02.   Liens 74
Section 6.03.   Fundamental Changes and Asset Sales 75 Section
6.04.   Investments, Loans, Advances, Guarantees and Acquisitions 77 Section
6.05.   Swap Agreements 77 Section 6.06.   Transactions with Affiliates 77
Section 6.07.   Restricted Payments 78 Section 6.08.   Restrictive Agreements 78
Section 6.09.   Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents 78 Section 6.10.   Non-Guarantor Subsidiaries 79 Section
6.11.   Financial Covenants 79

 



 2 

 

 

Table Of Contents
(continued)

 

  Page     ARTICLE VII Events of Default 80     SECTION 7.01 Events of Default
80     ARTICLE VIII The Administrative Agent 83     Section
8.01.   Authorization and Action 83 Section 8.02.   Administrative Agent’s
Reliance, Indemnification, Etc. 85 Section 8.03.   Posting of Communications 86
Section 8.04.   The Administrative Agent Individually 88 Section
8.05.   Successor Administrative Agent 88 Section 8.06.   Acknowledgments of
Lenders and Issuing Bank 89 Section 8.07.   Collateral Matters 89 Section
8.08.   Credit Bidding 91 Section 8.09.   Certain ERISA Matters 91     ARTICLE
IX Miscellaneous 93     Section 9.01.   Notices 93 Section 9.02.   Waivers;
Amendments 94 Section 9.03.   Expenses; Indemnity; Damage Waiver 96 Section
9.04.   Successors and Assigns 97 Section 9.05.   Survival 101 Section
9.06.   Counterparts; Integration; Effectiveness; Electronic Execution 101
Section 9.07.   Severability 101 Section 9.08.   Right of Setoff 102 Section
9.09.   Governing Law; Jurisdiction; Consent to Service of Process 102 Section
9.10.   WAIVER OF JURY TRIAL 103 Section 9.11.   Headings 103 Section
9.12.   Confidentiality 103 Section 9.13.   USA PATRIOT Act 104 Section
9.14.   Releases of Subsidiary Guarantors 104 Section 9.15.   Interest Rate
Limitation 105 Section 9.16.   No Fiduciary Duty, Etc. 105 Section
9.17.   Acknowledgment and Consent to Bail-In of EEA Financial Institutions 106
Section 9.18.   SECTION 9.18 Acknowledgement Regarding Any Supported QFCs 106  
  ARTICLE X Cross-Guarantee 108     ARTICLE IX Company Guarantee 110

 



 3 

 

 

Table Of Contents
(continued)

 

    Page      

SCHEDULES:

          Schedule 2.01A – Commitments   Schedule 2.01B – Letter of Credit
Commitments   Schedule 2.06 -- Existing Letters of Credit   Schedule 3.01 –
Subsidiaries   Schedule 6.01 – Existing Indebtedness   Schedule 6.02 – Existing
Liens   Schedule 6.04 – Existing Investments in Subsidiaries         EXHIBITS:  
        Exhibit A – Form of Assignment and Assumption   Exhibit B – [Reserved]  
Exhibit C – Form of Increasing Lender Supplement   Exhibit D – Form of
Augmenting Lender Supplement   Exhibit E – List of Closing Documents   Exhibit
F-1 – Form of Borrowing Subsidiary Agreement   Exhibit F-2 – Form of Borrowing
Subsidiary Termination   Exhibit G – Form of Subsidiary Guaranty   Exhibit H-1 –
Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)  
Exhibit H-2 – Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)   Exhibit H-3 – Form of U.S. Tax Certificate (Foreign Participants
That Are Partnerships)   Exhibit H-4 – Form of U.S. Tax Certificate (Foreign
Lenders That Are Partnerships)   Exhibit I-1 – Form of Borrowing Request  
Exhibit I- 2 – Form of Interest Election Request  

 



 4 

 



 

CREDIT AGREEMENT (this “Agreement”) dated as of September 27, 2019 among ESCO
TECHNOLOGIES INC., the FOREIGN SUBSIDIARY BORROWERS from time to time party
hereto, the LENDERS from time to time party hereto, JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, BMO HARRIS BANK N.A., as Syndication Agent, and BANK OF
AMERICA, N.A., SUNTRUST BANK, U.S. BANK NATIONAL ASSOCIATION and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Co-Documentation Agents.

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to such Loan, or
the Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

 

“Acquisition” means, any acquisition, in one or a series of transactions
(whether by purchase, merger, consolidation or otherwise), of (i) all or
substantially all the assets of or (ii) all or substantially all the Equity
Interests in, a Person or division or line of business of a Person.

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Foreign Subsidiary” means any Foreign Subsidiary to the extent such
Foreign Subsidiary acting as a Subsidiary Guarantor would cause a Deemed
Dividend Problem. As of the Effective Date, neither UK Borrower is an Affected
Foreign Subsidiary.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Indemnitee” has the meaning assigned to such term in Section 9.03(c).

 

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Effective Date, the Aggregate Commitment is
$500,000,000.

 





 

 

“Agreed Currencies” means (a) with respect to Revolving Loans, (i) Dollars,
(ii) euro, (iii) Pounds Sterling, (iv) Canadian Dollars and (v) any other
currency (x) that is a lawful currency (other than Dollars) that is readily
available and freely transferable and convertible into Dollars, (y) for which a
LIBOR Screen Rate is available and (z) that is agreed to by the Administrative
Agent and each of the Lenders (any such currency described in this clause (a),
an “Agreed Revolving Loan Currency”), and (b) with respect to any Letter of
Credit (i) any Agreed Revolving Loan Currency and (ii) any other foreign
currency agreed to by the Administrative Agent and the applicable Issuing Bank
(any such currency described in this clause (b), an “Agreed LC Currency”).

 

“Agreed LC Currency” has the meaning assigned to such term in clause (b) of the
definition of “Agreed Currencies”.

 

“Agreed Revolving Loan Currency” has the meaning assigned to such term in clause
(a) of the definition of “Agreed Currencies”.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBOR
Screen Rate (or if the LIBOR Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.14, then the Alternate
Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate as determined pursuant to the foregoing would be less
than 0.00%, such rate shall be deemed to be 0.00% for purposes of this
Agreement.

 

“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Party” has the meaning assigned to it in Section 8.03(c).

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.24 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

 

“Applicable Pledge Percentage” means 100% but 65% in the case of a pledge by the
Company or any Domestic Subsidiary of its Equity Interests in an Affected
Foreign Subsidiary.

 



2

 

 

“Applicable Rate” means, for any day, with respect to any Eurocurrency Revolving
Loan or any ABR Revolving Loan or with respect to the facility fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Eurocurrency Spread”, “ABR Spread” or “Facility Fee Rate”, as
the case may be, based upon the Leverage Ratio applicable on such date:

 

  Leverage Ratio: Eurocurrency
Spread

ABR
Spread



Facility
Fee Rate

Category 1:

 

< 1.00 to 1.00

 

0.90% 0.00% 0.10% Category 2:

> 1.00 to 1.00 but

< 1.75 to 1.00

1.00%

 

0.00% 0.125% Category 3:

> 1.75 to 1.00 but

< 2.50 to 1.00

1.10%

 

0.10% 0.15%

Category 4:

 

> 2.50 to 1.00 but

< 3.25 to 1.00

1.30% 0.30% 0.20% Category 5 > 3.25 to 1.00

1.50%

 

0.50% 0.25%

 

For purposes of the foregoing,

 

(i) if at any time the Company fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 5 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;

 

(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

 

(iii) notwithstanding the foregoing, the opening Category shall be Category 3
until the Administrative Agent’s receipt of the applicable Financials for the
Company’s first full fiscal quarter ending after the Effective Date and
adjustments to the Category then in effect shall thereafter be effected in
accordance with the preceding paragraphs.

 

“Approved Electronic Platform” has the meaning assigned to such term in Section
8.03(a).

 

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

 

“Arranger” means, collectively, JPMorgan Chase Bank, N.A. and BMO Capital
Markets Corp. each in its capacity as joint bookrunner and joint lead arranger
hereunder.

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form (including electronic records generated by the
use of an electronic platform) approved by the Administrative Agent.

 

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 



3

 

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, commercial credit
cards and purchasing cards), (b) stored value cards, (c) merchant processing
services and (d) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items, any
direct debit scheme or arrangement, overdrafts and interstate depository network
services).

 

“Banking Services Agreement” means any agreement entered into by the Company or
any Subsidiary in connection with Banking Services.

 

“Banking Services Obligations” means any and all obligations of the Company or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permits such Person (or
such Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code, or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 



4

 

 

“Borrower” means the Company or any Foreign Subsidiary Borrower.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

 

“Borrowing Request” means a request by any Borrower for a Revolving Borrowing in
accordance with Section 2.03, which shall be substantially in the form attached
hereto as Exhibit I-1.

 

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit F-1.

 

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit F-2.

 

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.08.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market, in
the case of a LIBOR Quoted Currency, or the principal financial center of such
Agreed Currency in the case of a Non-Quoted Currency (and, if the Borrowings or
LC Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in euro).

 

“Canadian Dollars” means the lawful currency of Canada.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
financing leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

“CDOR Rate” means, for any Loans denominated in Canadian Dollars, the CDOR
Screen Rate or, if applicable pursuant to the terms of Section 2.14(a), the
applicable Alternative Rate.

 

“CDOR Screen Rate” means, for the relevant Interest Period, the Canadian deposit
offered rate which, in turn means on any day the sum of: (a) the annual rate of
interest determined with reference to the arithmetic average of the discount
rate quotations of all institutions listed in respect of the relevant Interest
Period for Canadian Dollar-denominated bankers’ acceptances displayed and
identified as such on the “Reuters Screen CDOR Page” as defined in the
International Swap Dealer Association, Inc. definitions, as modified and amended
from time to time, as of 10:00 a.m. (Toronto, Ontario time) on the Quotation Day
for such Interest Period (as adjusted by the Administrative Agent after 10:00
a.m. (Toronto, Ontario time) to reflect any error in the posted rate of interest
or in the posted average annual rate of interest), plus (b) 0.10% per annum;
provided that if such rates are not available on the Reuters Screen CDOR Page on
any particular day, then the Canadian deposit offered rate component of such
rate on that day shall be calculated as the cost of funds quoted by the
Administrative Agent to raise Canadian Dollars for the applicable Interest
Period as of 10:00 a.m. (Toronto, Ontario time) on the Quotation Day for such
Interest Period for commercial loans or other extensions of credit to businesses
of comparable credit risk; or if such day is not a Business Day, then as quoted
by the Administrative Agent on the immediately preceding Business Day; provided
that if the CDOR Screen Rate as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.

 



5

 

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 30% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Company; (b) during any period of 12
consecutive calendar months, occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Company by Persons who were not
(i) directors of the Company on the first day of such 12 consecutive calendar
month period, (ii) nominated or appointed by the board of directors of the
Company or (iii) approved by the board of directors of the Company as director
candidates prior to their election; (c) the acquisition of direct or indirect
Control of the Company by any Person or group; (d) the occurrence of a change in
control, or other similar provision, as defined in any agreement or instrument
evidencing any Material Indebtedness (triggering a default or mandatory
prepayment, which default or mandatory prepayment has not been waived in
writing); or (e) the Company ceases to own, directly or indirectly, and Control
100% (other than directors’ qualifying shares) of the ordinary voting and
economic power of any Foreign Subsidiary Borrower.

 

“Change in Law” means the occurrence, after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement), of: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority, or (c) compliance by any Lender or Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, rules,
guideline, requirement or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder, or issued in
connection therewith or in the implementation thereof, and (y) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

 

“Charges” has the meaning assigned to it in Section 9.15.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Co-Documentation Agent” means each of Bank of America, N.A., SunTrust Bank,
U.S. Bank National Association and Wells Fargo Bank, National Association, in
its capacity as co-documentation agent for the credit facility evidenced by this
Agreement.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01A, or in the Assignment and Assumption or other
documentation or record (as such term is defined in Section 9-102(a)(70) of the
UCC) as provided in Section 9.04(b)(ii)(C) pursuant to which such Lender shall
have assumed its Commitment, as applicable.

 



6

 

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.

 

“Communications” has the meaning assigned to such term in Section 9.01(d).

 

“Company” means ESCO Technologies Inc., a Missouri corporation.

 

“Computation Date” is defined in Section 2.04.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated), or are Taxes imposed in lieu of
net income Taxes (e.g. Washington State B&O Tax), or that are franchise Taxes or
branch profits Taxes.

 

“Consent Letter” means the consent letter, dated as of September 27, 2019,
delivered by the Administrative Agent to the Company.

 

“Consolidated Capital Expenditures” means, without duplication, any expenditures
for any purchase or other acquisition of any asset which would be classified as
a fixed or capital asset on a consolidated balance sheet of the Company and its
Subsidiaries prepared in accordance with GAAP.

 

“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income plus, without duplication and to the extent deducted from revenues in
determining Consolidated Net Income, (i) Consolidated Interest Expense,
(ii) expense for income taxes paid or accrued, (iii) depreciation,
(iv) amortization, (v) non-recurring non-cash expenses or losses incurred other
than in the ordinary course of business, (vi) non-recurring cash expenses or
losses incurred other than in the ordinary course of business in an aggregate
amount not to exceed $5,000,000 for any period of four consecutive fiscal
quarters (each such period, a “Reference Period”), (vii) non-cash expenses
related to stock based compensation minus, to the extent included in
Consolidated Net Income, (1) interest income, (2) income tax credits and refunds
(to the extent not netted from tax expense), (3) any cash payments made during
such period in respect of items described in clauses (v) or (vii) above
subsequent to the fiscal quarter in which the relevant non-cash expenses or
losses were incurred and (4) extraordinary, unusual or non-recurring income or
gains realized other than in the ordinary course of business, all calculated for
the Company and its Subsidiaries in accordance with GAAP on a consolidated
basis. For the purposes of calculating Consolidated EBITDA for any Reference
Period, (i) if at any time during such Reference Period the Company or any
Subsidiary shall have made any Material Disposition, the Consolidated EBITDA for
such Reference Period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the property that is the subject of such
Material Disposition for such Reference Period or increased by an amount equal
to the Consolidated EBITDA (if negative) attributable thereto for such Reference
Period, and (ii) if during such Reference Period the Company or any Subsidiary
shall have made a Material Acquisition, Consolidated EBITDA for such Reference
Period shall be calculated after giving effect thereto on a pro forma basis as
if such Material Acquisition occurred on the first day of such Reference Period.
As used in this definition, “Material Acquisition” means any acquisition of
property or series of related acquisitions of property that (a) constitutes
(i) assets comprising all or substantially all or any significant portion of a
business or operating unit of a business, or (ii) all or substantially all of
the common stock or other Equity Interests of a Person, and (b) involves the
payment of consideration by the Company and its Subsidiaries in excess of
$5,000,000; and “Material Disposition” means any sale, transfer or disposition
of property or series of related sales, transfers, or dispositions of property
that yields gross proceeds to the Company or any of its Subsidiaries in excess
of $5,000,000.

 



7

 

 

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Company and its Subsidiaries calculated on a consolidated basis for such period
with respect to all outstanding Indebtedness of the Company and its Subsidiaries
allocable to such period in accordance with GAAP (including, without limitation,
all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers acceptance financing and net costs under interest
rate Swap Agreements to the extent such net costs are allocable to such period
in accordance with GAAP). In the event that the Company or any Subsidiary shall
have completed a Material Acquisition or a Material Disposition since the
beginning of the relevant period, Consolidated Interest Expense shall be
determined for such period on a pro forma basis as if such acquisition or
disposition, and any related incurrence or repayment of Indebtedness, had
occurred at the beginning of such period.

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period; provided that
there shall be excluded any income (or loss) of any Person other than the
Company or a Subsidiary, but any such income so excluded may be included in such
period or any later period to the extent of any cash dividends or distributions
actually paid in the relevant period to the Company or any wholly-owned
Subsidiary of the Company.

 

“Consolidated Sales” means, with reference to any period, total sales of the
Company and its Subsidiaries calculated in accordance with GAAP on a
consolidated basis as of such date.

 

“Consolidated Tangible Assets” means, as of the date of determination thereof,
Consolidated Total Assets minus the Intangible Assets of the Company and its
Subsidiaries on such date.

 

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

 

“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness of the Company and its
Subsidiaries calculated on a consolidated basis as of such time in accordance
with GAAP and (b) the aggregate amount of Indebtedness of the Company and its
Subsidiaries relating to the maximum drawing amount of all letters of credit
outstanding and bankers acceptances.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

“Corporation Tax Act 2009” means the Corporation Tax Act 2009 of the United
Kingdom.

 

“Covered Entity” means any of the following:

 

(i)          a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

 



8

 

 

(ii)         a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

 

(iii)        a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

 

“Covered Party” has the meaning assigned to it in Section 9.18.

 

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

 

“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender or any other Lender.

 

“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to the Company or the applicable parent Domestic
Subsidiary under Section 956 of the Code and the effect of such repatriation
causing adverse tax or accounting consequences to the Company or such parent
Domestic Subsidiary, in each case as determined by the Company in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (A) a Bankruptcy Event or (B) a Bail-In Action.

 

“Direction” has the meaning assigned to such term in the definition of “Excluded
UK Taxes”.

 



9

 

 

“Dollar Amount” of any currency at any date means (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America, unless such Subsidiary is
wholly owned by one or more Foreign Subsidiaries.

 

“Dormant Subsidiary” means a Subsidiary of the Company that has only de minimis
assets and does not conduct any business.

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Eligible Foreign Subsidiary” means ESCO Luxembourg Holding LLC S.C.S., an
entity organized under the laws of Luxembourg, Doble Lemke GmbH (f/k/a ESCO
European Holding GmbH), an entity organized under the laws of Germany, one or
more Foreign Subsidiaries organized or incorporated under the laws of England
and Wales, and any other Foreign Subsidiary that is approved from time to time
by the Administrative Agent and the Lenders (such approval not to be
unreasonably withheld).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material into the
indoor or outdoor environment or to occupational health and safety matters.

 



10

 

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any written contract or agreement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

 

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date means the equivalent in such currency of such amount of Dollars, calculated
on the basis of the Exchange Rate for such other currency at 11:00 a.m., London
time, on the date on or as of which such amount is to be determined.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or Section 4001(14) of ERISA or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Company or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Company or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Company or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Company or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition upon the Company or any
of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Establishment” has the meaning assigned to such term in Article 2(10) of the
Regulation.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“euro” and/or “EUR” means the single currency of the Participating Member
States.

 

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

 



11

 

 

“Eurocurrency Payment Office” of the Administrative Agent means, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Rate” means, on any day, (a) with respect to any Foreign Currency, the
rate of exchange for the purchase of Dollars with such Foreign Currency last
provided (either by publication or otherwise provided to the Administrative
Agent) by the applicable Thomson Reuters Corp. (“Reuters”) source on the
Business Day (New York City time) immediately preceding the date of
determination, or if such service ceases to be available or ceases to provide a
rate of exchange for the purchase of Dollars with the Foreign Currency, as
provided by such other publicly available information service which provides
that rate of exchange at such time in place of Reuters chosen by the
Administrative Agent in its sole discretion (or if such service ceases to be
available or ceases to provide such rate of exchange, the equivalent of such
amount in Dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its sole discretion) and (b) if such
amount is denominated in any other currency, the equivalent of such amount in
Dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its sole discretion.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation. If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated)
or are Taxes imposed in lieu of net income Taxes (e.g. Washington State B&O
Tax), franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a
result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. Federal, Luxembourg or German withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan, Letter of Credit or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan, Letter of Credit or
Commitment (other than pursuant to an assignment request by any Borrower under
Section 2.19(b) and, for the avoidance of doubt, for purposes of this
definition, a Lender shall be treated as having an interest in the Loan, Letter
of Credit or Commitment to any Foreign Subsidiary Borrower on the date such
Lender becomes a party hereto, whether or not such Foreign Subsidiary Borrower
is a party hereto on such date) or (ii) such Lender changes the location of its
lending office, except in each case to the extent that, pursuant to Section
2.17, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender acquired the applicable interest in a
Loan, Letter of Credit or Commitment or to such Lender immediately before it
changed the location of its lending office, (c) Excluded UK Taxes, (d) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and (e)
any withholding Taxes imposed under FATCA.

 



12

 

 

“Excluded UK Taxes” means UK withholding taxes imposed on amounts payable to or
for the account of a Credit Party with respect to an applicable interest in a
Loan, Letter of Credit or Commitment, if on the date on which payment of the
amount falls due:

 

(a)         the payment could have been made to the relevant Credit Party
without any deduction for UK withholding taxes if the Credit Party had been a
Qualifying Credit Party, but on that date that Credit Party is not or has ceased
to be a Qualifying Credit Party other than as a result of any change after the
date it became a Credit Party under this Agreement in (or in the interpretation,
administration, or application of) any law or Treaty or any published practice
or published concession of any relevant taxing authority; or

 

(b)         the relevant Credit Party is a Qualifying Credit Party solely by
virtue of paragraph (b) of the definition of “Qualifying Credit Party” and:

 

(i)           an officer of H.M. Revenue & Customs has given (and not revoked) a
direction (a “Direction”) under section 931 of the Income Tax Act 2007 which
relates to the payment and that Credit Party has received from the person making
the payment or from another UK Loan Party a certified copy of that Direction;
and

 

(ii)          the payment could have been made to the Credit Party without any
deduction for UK withholding taxes if that Direction had not been made; or

 

(c)         the relevant Credit Party is a Treaty Credit Party and the person
making the payment is able to demonstrate that the payment could have been made
to the Credit Party without any deduction for UK withholding taxes had that
Credit Party complied with its obligations under Section 2.17(f)(iii).

 

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
December 21, 2015 among the Borrower, the lenders party thereto and JPMorgan
Chase Bank, N.A., as administrative agent thereunder (as amended, supplemented
or otherwise modified prior to the Effective Date).

 

“Existing Letters of Credit” has the meaning assigned to such term in Section
2.06(a).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that, if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

 



13

 

 

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Company and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

 

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Company and its Domestic Subsidiaries directly owns
or Controls more than 50% of such Foreign Subsidiary’s issued and outstanding
Equity Interests.

 

“Foreign Currencies” means Agreed Currencies other than Dollars.

 

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

 

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

 

“Foreign Currency Sublimit” means (a) $75,000,000 or (b) if the Company elects
to increase the Commitments pursuant to Section 2.20, the sum of the amount in
clause (a) and the aggregate amount of all such increased Commitments.

 

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a
Lender, with respect to such Borrower, that is not a U.S. Person, and (b) if the
applicable Borrower is not a U.S. Person, a Lender, with respect to such
Borrower, that is resident or organized under the laws of a jurisdiction other
than that in which such Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“Foreign Subsidiary Borrower” means any Eligible Foreign Subsidiary that becomes
a Foreign Subsidiary Borrower pursuant to Section 2.23 and that has not ceased
to be a Foreign Subsidiary Borrower pursuant to such Section (including, without
limitation, each UK Borrower).

 

“Foreign Subsidiary Borrower Amendment” is defined in Section 2.23.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

 

14

 



 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.

 

“IBA” has the meaning assigned to such term in Section 1.06.

 

“Income Tax Act 2007” means the Income Tax Act 2007 of the United Kingdom.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

 

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

 

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, and (k) all
obligations of such Person under Sale and Leaseback Transactions. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 



15

 

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) hereof, Other Taxes.

 

“Indemnitee” has the meaning assigned to it in Section 9.03(b).

 

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

 

“Information” has the meaning assigned to it in Section 9.12.

 

“Information Memorandum” means the Confidential Information Memorandum dated
September 2019 relating to the Company and the Transactions.

 

“Intangible Assets” means the aggregate amount, for the Company and its
Subsidiaries on a consolidated basis, of all assets classified as intangible
assets under GAAP, including, without limitation, customer lists, acquired
technology, goodwill, computer software, trademarks, patents, copyrights,
organization expenses, franchises, licenses, trade names, brand names, mailing
lists, catalogs, unamortized debt discount and capitalized research and
development costs.

 

“Interest Coverage Ratio” has the meaning assigned to such term in
Section 6.11(b).

 

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.08 which
shall be substantially in the form attached hereto as Exhibit I-2.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.

 

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower (or the Company on behalf of the
applicable Borrower) may elect; provided, that (i) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day and (ii) any Interest Period pertaining
to a Eurocurrency Borrowing that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

 



16

 

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the applicable Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate for the longest period (for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period
and (b) the applicable Screen Rate for the shortest period (for which the
applicable Screen Rate is available for the applicable currency) that exceeds
the Impacted Interest Period, in each case, at such time.

 

“Investments” has the meaning assigned to such term in Section 6.04.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A., BMO Harris Bank N.A., Wells
Fargo Bank, National Association and any other Lender that agrees to act as an
Issuing Bank, each in its individual capacity as an issuer of Letters of Credit
hereunder, and its respective successors in such capacity as provided in
Section 2.06(i). Any Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate. Each reference herein to the
“Issuing Bank” in connection with a Letter of Credit or other matter shall be
deemed to be a reference to the relevant Issuing Bank with respect thereto.

 

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

 

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

 

“LC Overall Sublimit” means $40,000,000.

 

“Legal Reservations” means:

 

(a)         the principle that equitable remedies may be granted or refused at
the discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors;

 

(b)         the time barring of claims under the Limitation Acts, the
possibility that an undertaking to assume liability for or indemnify a person
against non-payment of UK stamp duty may be void and defences of set-off or
counterclaim; and

 

(c)         any other matters which are set out as qualifications or
reservations as to matters of law of general application in any legal opinion as
to matters of English law delivered pursuant to the Loan Documents or which
would be set out as qualifications or reservations as to matters of law of
general application in a legal opinion in customary form as to enforceability
under English law.

 

“Lenders” means the Persons listed on Schedule 2.01A and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption or other documentation contemplated hereby, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption or other documentation contemplated hereby. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender and the
Issuing Banks.

 



17

 

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.01B, or if an Issuing Bank has entered into an Assignment and
Assumption or has otherwise assumed a Letter of Credit Commitment after the
Effective Date, the amount set forth for such Issuing Bank as its Letter of
Credit Commitment in the Register maintained by the Administrative Agent. The
Letter of Credit Commitment of an Issuing Bank may be modified from time to time
by agreement between such Issuing Bank and the Company, and notified to the
Administrative Agent.

 

“Leverage Ratio” has the meaning assigned to such term in Section 6.11(a).

 

“LIBO Rate” means, with respect to (a) any Eurocurrency Borrowing denominated in
any LIBOR Quoted Currency and for any applicable Interest Period, the LIBOR
Screen Rate at approximately 11:00 a.m., London time, on the Quotation Day for
such currency and Interest Period and (b) any Eurocurrency Borrowing denominated
in any Non-Quoted Currency and for any applicable Interest Period, the
applicable Local Screen Rate for such Non-Quoted Currency at approximately
11:00 a.m. Toronto, Ontario time, on the Quotation Day for such currency and
Interest Period; provided that, if the LIBOR Screen Rate or Local Screen Rate,
as applicable, shall not be available at such time for such Interest Period (the
“Impacted Interest Period”), then the LIBO Rate for such currency and such
Interest Period shall be the Interpolated Rate. It is understood and agreed that
all of the terms and conditions of this definition of “LIBO Rate” shall be
subject to Section 2.14.

 

“LIBOR Screen Rate” means, for any day and time, with respect to any
Eurocurrency Borrowing denominated in any LIBOR Quoted Currency and for any
applicable Interest Period, the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for such LIBOR Quoted Currency for a period equal
in length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page or screen that displays such rate, or on the appropriate page of
such other information service that publishes such rate from time to time as
selected by the Administrative Agent in its reasonable discretion); provided
that if the LIBOR Screen Rate as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

 

“LIBOR Quoted Currency” means Dollars, euro, Pounds Sterling, Swiss Francs and
Japanese Yen.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Limitation Acts” means the Limitation Act 1980 of the United Kingdom and the
Foreign Limitation Periods Act 1984 of the United Kingdom.

 

“Loan” means a loan made by the Lenders to a Borrower pursuant to this
Agreement.

 



18

 

 

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, the Subsidiary Guaranty, the Pledge
Agreements, any promissory notes issued pursuant to Section 2.10(e), any Letter
of Credit applications and any and all other agreements, instruments, documents
and certificates identified in Section 4.01 executed and delivered to, or in
favor of, the Administrative Agent or any Lenders and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, letter
of credit applications and any agreements between any Borrower and an Issuing
Bank regarding the Issuing Bank’s Letter of Credit Commitment or the respective
rights and obligations between such Borrower and such Issuing Bank in connection
with the issuance of Letters of Credit, and all other written matter whether
heretofore, now or hereafter executed by or on behalf of any Loan Party, or any
officer of any Loan Party, and delivered to the Administrative Agent or any
Lender in connection with this Agreement or the transactions contemplated
hereby. Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Loan Document as the same may be in effect at
any and all times such reference becomes operative.

 

“Loan Parties” means, collectively, the Borrowers and the Subsidiary Guarantors.

 

“Loans” means all of the loans made by the Lenders to each of the Borrowers
pursuant to this Agreement, collectively.

 

“Local Screen Rate” means the CDOR Screen Rate.

 

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and the Subsidiaries
taken as a whole, (b) the ability of any Borrower to perform any of its
obligations under this Agreement or (c) the validity or enforceability of this
Agreement or any and all other Loan Documents or the rights or remedies of the
Administrative Agent and the Lenders thereunder.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $40,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

 



19

 

 

“Material Subsidiary” means (a) each Foreign Subsidiary Borrower, (b) each other
Subsidiary which, as of the last day of the most recent fiscal quarter of the
Company, for the period of four consecutive fiscal quarters then ended, for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b) (or, if prior to the date of the delivery of the first financial statements
to be delivered pursuant to Section 5.01(a) or (b), the most recent financial
statements referred to in Section 3.04(a)), contributed greater than five
percent (5%) of Consolidated Tangible Assets as of such date and (c) each other
Subsidiary which, as of the last day of the most recent fiscal year of the
Company, for the fiscal year then ended, contributed greater than five percent
(5%) of Consolidated Sales for such period; provided that, if at any such
measurement date, the aggregate amount of Consolidated Tangible Assets
attributable to all Subsidiaries (other than Affected Foreign Subsidiaries) that
are not Material Subsidiaries exceeds fifteen percent (15%) of Consolidated
Tangible Assets as of the end of any such fiscal quarter, or the aggregate
amount of Consolidated Sales attributable to all Subsidiaries (other than
Affected Foreign Subsidiaries) that are not Material Subsidiaries exceeds twenty
percent (20%) of Consolidated Sales as of the end of any such fiscal year, the
Company (or, in the event the Company has failed to do so within ten (10)
Business Days of the due date of the relevant Financials, the Administrative
Agent) shall designate sufficient Subsidiaries (other than Affected Foreign
Subsidiaries) as “Material Subsidiaries” to eliminate such excess, and such
designated Subsidiaries shall for all purposes of this Agreement constitute
Material Subsidiaries. Notwithstanding the foregoing, none of the Company’s
Subsidiaries that are organized under the laws of the People’s Republic of China
shall be a Material Subsidiary.

 

“Maturity Date” means September 27, 2024.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Non-Quoted Currency” means Canadian Dollars.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined
would be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Company
and its Subsidiaries to any of the Lenders, the Administrative Agent, any
Issuing Bank or any indemnified party, individually or collectively, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, arising or incurred under this Agreement or any of the
other Loan Documents or in respect of any of the Loans made or reimbursement or
other obligations incurred or any of the Letters of Credit or other instruments
at any time evidencing any thereof.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

 



20

 

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may reasonably elect) for
delivery in immediately available and freely transferable funds would be offered
by the Administrative Agent to major banks in the interbank market upon request
of such major banks for the relevant currency as determined above and in an
amount comparable to the unpaid principal amount of the related Credit Event,
plus any taxes, levies, imposts, duties, deductions, charges or withholdings
imposed upon, or charged to, the Administrative Agent by any relevant
correspondent bank in respect of such amount in such relevant currency.

 

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 



21

 

 

“Permitted Acquisition” means any Acquisition (other than a Hostile Acquisition)
or series of related Acquisitions by the Company or any Subsidiary, if, at the
time of and immediately after giving effect thereto, (a) no Default has occurred
and is continuing or would arise after giving effect thereto, (b) such Person or
division or line of business is engaged in the same or a similar line of
business as the Company and the Subsidiaries or business reasonably related or
incidental thereto or representing a reasonable expansion thereof, (c) all
actions required have been taken as of the date of such Permitted Acquisition
with respect to such acquired or newly formed Subsidiary under Sections 5.09 and
5.10 shall have been taken, (d) the Company and the Subsidiaries are in
compliance, on a pro forma basis, with the covenants contained in Section 6.11
(in the case of the Leverage Ratio, giving effect to the Temporary Leverage
Ratio Step Up if the Company has exercised, or has indicated that it will
exercise, the Temporary Leverage Ratio Step Up in connection with such
Acquisition) recomputed as of the last day of the most recently ended fiscal
quarter of the Company for which financial statements are available, as if such
Acquisition (and any related incurrence or repayment of Indebtedness, with any
new Indebtedness being deemed to be amortized over the applicable testing period
in accordance with its terms) had occurred on the first day of each relevant
period for testing such compliance and, if the aggregate consideration paid in
respect of such Acquisition exceeds $50,000,000, the Company shall have
delivered to the Administrative Agent a certificate of a Financial Officer of
the Company to such effect, together with all relevant financial information,
statements and projections reasonably requested by the Administrative Agent,
(e) in the case of a merger or consolidation involving the Company, the Company
is the surviving entity of such merger and/or consolidation, (f) in the case of
a merger or consolidation involving a Subsidiary Guarantor, such Subsidiary
Guarantor is the surviving entity of such merger and/or consolidation or the
entity surviving such merger and/or consolidation assumes the Subsidiary
Guarantor’s obligations under the Subsidiary Guaranty, and (g) the aggregate
consideration paid in respect of such Acquisition, when taken together with the
aggregate consideration paid in respect of all other Acquisitions (other than
any Acquisition consummated at a time when the Dollar limitation does not apply
in accordance with the following proviso) does not exceed $100,000,000 during
any fiscal year of the Company; provided that such Dollar limitation shall not
be applicable if at the time of the consummation of such Acquisition and
immediately after giving effect (including giving effect on a pro forma basis)
thereto, the Leverage Ratio is equal to or less than 3.50 to 1.00.

 

“Permitted Encumbrances” means:

 

(a)  Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

 

(b)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.04;

 

(c)  pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

(d)  pledges and deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(e)  judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

 

(f)  easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;

 

(g)  customary rights of setoff upon deposits of cash in favor of banks and
other depository institutions and Liens of a collecting bank arising under the
UCC in respect of payment items in the course of collection;

 

(h)  Liens, if any, arising from precautionary UCC financing statement filings
(or similar filings under applicable law) regarding operating leases or
consignments;

 



22

 

 

(i)  Liens, if any, representing any interest or title of a licensor, lessor
(including landlords) or sublicensor or sublessor, or a licensee, lessee or
sublicensee or sublessee, in the property subject to any lease (other than
Capital Lease Obligations), license or sublicense agreement entered into in the
ordinary course of business that do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of the
Company or any Subsidiary on such affected property; and

 

(j)  Liens arising under applicable law and in the ordinary course of business
in favor of customs and forwarding agents and similar Persons in respect of
imported goods and merchandise in the custody of such Persons so long as such
liens only attach to such imported goods and merchandise;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

 

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above; and

 

(e) money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Plan Asset Regulations” means 29 CFR S 2510.3-101 et seq., as modified by
Section 3(42) of ERISA.

 

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

 



23

 

 

“Pledge Agreements” means any pledge agreements, share mortgages, charges and
comparable instruments and documents from time to time executed pursuant to the
terms of Section 5.10 in favor of the Administrative Agent for the benefit of
the Secured Parties as amended, restated, supplemented or otherwise modified
from time to time.

 

“Pledge Subsidiary” means each First Tier Foreign Subsidiary which is a Material
Subsidiary; provided that if a pledge of 100% of the voting shares of Equity
Interests of any such Foreign Subsidiary which is a Material Subsidiary could
give rise to a Deemed Dividend Problem, such pledge shall be limited to 65% of
the voting Equity Interests and 100% of the non-voting Equity Interests of the
First Tier Foreign Subsidiary in the relevant ownership chain.

 

“Pledged Equity” means all pledged Equity Interests in or upon which a security
interest or Lien is from time to time granted to the Administrative Agent, for
the benefit of the Secured Parties, under the Pledge Agreements.

 

“Pounds Sterling” means the lawful currency for the time being of the United
Kingdom.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” has the meaning assigned to it in Section 9.18.

 

“Qualified Cash” means as of any date of determination, the amount by which
(a) the aggregate amount of unrestricted cash and Permitted Investments of the
Company and its Subsidiaries (net of related tax obligations, if any, for
repatriation or withholding, and net of any transaction costs or expenses
related thereto) that is (i) free and clear of all liens other than Permitted
Encumbrances, (ii) not subject to any legal or contractual restrictions on
repatriation to the United States at such time and (iii) in a lawful currency
that is readily available, freely transferable and able to be converted into
dollars, exceeds (b) $15,000,000; provided that in no event shall Qualified Cash
exceed $50,000,000.

 

“Qualifying Credit Party” means a Credit Party which is beneficially entitled to
interest payable to that Credit Party in respect of an advance under a Loan,
Letter of Credit or Commitment and is:

 

(a)         a Credit Party:

 

(i)        which is a bank (as defined for the purpose of section 879 of the
Income Tax Act 2007) making an advance under a Loan, Letter of Credit or
Commitment and is within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance or would be
within such charge as respects such payments apart from section 18A of the
Corporation Tax Act 2009; or

 



24

 

 

(ii)       in respect of an advance made under a Loan, Letter of Credit or
Commitment by a person that was a bank (as defined for the purpose of section
879 of the Income Tax Act 2007) at the time that that advance was made and
within the charge to United Kingdom corporation tax as respects any payments of
interest made in respect of that advance; or

 

(b)         a Credit Party which is:

 

(i)          a company resident in the United Kingdom for United Kingdom tax
purposes;

 

(ii)         a partnership each member of which is:

 

(1)       a company so resident in the United Kingdom; or

 

(2)       a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account in computing its chargeable profits (within the meaning of section
19 of the Corporation Tax Act 2009) the whole of any share of interest payable
in respect of that advance that falls to it by reason of Part 17 of the
Corporation Tax Act 2009;

 

(iii)        a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the Corporation Tax Act
2009) of that company;

 

(c)         a Treaty Credit Party; or

 

(d)        a Credit Party which is a building society (as defined for the
purpose of section 880 of the Income Tax Act 2007) making an advance under a
Loan, Letter of Credit or Commitment.

 

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling or Canadian Dollars, the
first day of such Interest Period, (ii) if the currency is euro, the day that is
two (2) TARGET2 Days before the first day of such Interest Period, and (iii) for
any other currency, two (2) Business Days prior to the commencement of such
Interest Period (unless, in each case, market practice differs in the relevant
market where the LIBO Rate for such currency is to be determined, in which case
the Quotation Day will be determined by the Administrative Agent in accordance
with market practice in such market (and if quotations would normally be given
on more than one day, then the Quotation Day will be the last of those days)).

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Register” has the meaning assigned to such term in Section 9.04(b).

 

“Regulation” means the Council of the European Union Regulation No. 2015/848 of
20 May 2015 on Insolvency Proceedings (recast).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.

 



25

 

 

“Required Lenders” means, subject to Section 2.24, (a) at any time prior to the
earlier of the Loans becoming due and payable pursuant to Section 7.01 or the
Commitments terminating or expiring, Lenders having Revolving Credit Exposures
and Unfunded Commitments representing more than 50% of the sum of the Total
Revolving Credit Exposure and Unfunded Commitments at such time, provided that,
solely for purposes of declaring the Loans to be due and payable pursuant to
Section 7.01, the Unfunded Commitment of each Lender shall be deemed to be zero;
and (b) for all purposes after the Loans become due and payable pursuant to
Section 7.01 or the Commitments expire or terminate, Lenders having Revolving
Credit Exposures representing more than 50% of the Total Revolving Credit
Exposure at such time; provided that, in the case of clauses (a) and (b) above,
(x) the Revolving Credit Exposure of any Lender that is a Swingline Lender shall
be deemed to exclude any amount of its Swingline Exposure in excess of its
Applicable Percentage of all outstanding Swingline Loans, adjusted to give
effect to any reallocation under Section 2.24 of the Swingline Exposures of
Defaulting Lenders in effect at such time, and the Unfunded Commitment of such
Lender shall be determined on the basis of its Revolving Credit Exposure
excluding such excess amount and (y) for the purpose of determining the Required
Lenders needed for any waiver, amendment, modification or consent of or under
this Agreement or any other Loan Document, any Lender that is a Borrower or an
Affiliate of a Borrower shall be disregarded.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Company or
any Subsidiary.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
including Crimea, Cuba, Iran, North Korea and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state or Her Majesty’s Treasury of the United Kingdom,
(b) any Person operating, organized or resident in a Sanctioned Country, (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b), or (d) any Person otherwise the subject of any
Sanctions.

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state or Her Majesty’s Treasury of the United Kingdom.

 

26

 



 

 

“Screen Rate” means collectively the LIBOR Screen Rate and the Local Screen
Rate.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Secured Obligations” means (i) the Obligations and (ii) all Swap Obligations
and Banking Services Obligations owing to one or more Lenders or their
respective Affiliates; provided that the definition of “Secured Obligations”
shall not create or include any guarantee by any Loan Party of (or grant of
security interest by any Loan Party to support, as applicable) any Excluded Swap
Obligations of such Loan Party for purposes of determining any obligations of
any Loan Party.

 

“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and each Issuing Bank in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, each Issuing Bank
and the Lenders in respect of all other present and future obligations and
liabilities of the Company and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iii) each Lender and Affiliate of such Lender in respect of Swap Agreements and
Banking Services Agreements entered into with such Person by the Company or any
Subsidiary, (iv) each indemnified party under Section 9.03 in respect of the
obligations and liabilities of each of the Borrowers to such Person hereunder
and under the other Loan Documents, and (v) their respective successors and (in
the case of a Lender, permitted) transferees and assigns.

 

“Securities Act” means the United States Securities Act of 1933.

 

“Solvent” means, in reference to any Person, (i) the fair value of the assets of
such Person, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of such Person will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) such Person will be able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) such Person will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.

 

“Specified Ancillary Obligations” means all obligations and liabilities
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) of any of the Subsidiaries, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise, to the
Lenders or any of their Affiliates under any Swap Agreement or any Banking
Services Agreement.

 

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.

 



27

 

 

“Subordinated Indebtedness” means any Indebtedness of the Company or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.

 

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Company.

 

“Subsidiary Guarantor” means each Material Subsidiary or any other Subsidiary at
the Company’s election (other than Affected Foreign Subsidiaries) that is party
to the Subsidiary Guaranty. The Subsidiary Guarantors on the Effective Date are
identified as such in Schedule 3.01 hereto.

 

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
in the form of Exhibit G (including any and all supplements thereto) and
executed by each Subsidiary Guarantor party thereto, and, in the case of any
guaranty by a Foreign Subsidiary, any other guaranty agreements as are requested
by the Administrative Agent and its counsel, in each case as amended, restated,
supplemented or otherwise modified from time to time.

 

“Supported QFC” has the meaning assigned to it in Section 9.18.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

 

“Swap Obligations” means any and all obligations of the Company or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction.

 



28

 

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the aggregate
principal amount of all Swingline Loans outstanding at such time (excluding, in
the case of any Lender that is a Swingline Lender, Swingline Loans made by it
that are outstanding at such time to the extent that the other Lenders shall not
have funded their participations in such Swingline Loans), adjusted to give
effect to any reallocation under Section 2.24 of the Swingline Exposure of
Defaulting Lenders in effect at such time, and (b) in the case of any Lender
that is a Swingline Lender, the aggregate principal amount of all Swingline
Loans made by such Lender outstanding at such time, less the amount of
participations funded by the other Lenders in such Swingline Loans.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder, and its successors in such capacity.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

 

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other similar
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

“Total Revolving Credit Exposure” means, at any time, the sum of (a) the
outstanding principal amount of the Revolving Loans and Swingline Loans at such
time and (b) the total LC Exposure at such time.

 

“Temporary Leverage Ratio Step-Up” has the meaning assigned to such term in
Section 6.11(a).

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

 

“Treaty” has the meaning assigned to such term in the definition of “Treaty
State”.

 

“Treaty Credit Party” means a Credit Party which:

 

(a)       is treated as a resident of a Treaty State for the purposes of a
Treaty;

 

(b)       does not carry on a business in the United Kingdom through a permanent
establishment with which that Credit Party’s participation in the Loan, Letter
of Credit or Commitment is effectively connected; and

 



29

 

 

(c)       qualifies for full exemption from UK income tax on payments of
interest to or for the account of a Credit Party with respect to an applicable
interest in a Loan, Letter of Credit or Commitment, subject to the completion of
necessary procedural formalities.

 

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
UK income tax on interest.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

“UK Borrower” means, (a) as of the Effective Date, each of ESCO UK Holding
Company I Ltd. and ESCO UK Global Holdings Ltd., and (b) from and after the date
on which it may become a party hereto after the Effective Date pursuant to
Section 2.23, any Eligible Foreign Subsidiary incorporated in England and Wales,
unless such Subsidiary has ceased to constitute a Foreign Subsidiary Borrower
pursuant to Section 2.23.

 

“UK Loan Party” means a Loan Party which makes a payment of interest under a
Loan, Letter of Credit or Commitment which arises in the United Kingdom for the
purposes of UK withholding tax.

 

“UK Relevant Entity” means any Loan Party capable of becoming the subject of an
order for winding up or administration under the Insolvency Act 1986 of the
United Kingdom.

 

“Unfunded Commitment” means, with respect to each Lender, the Commitment of such
Lender less its Revolving Credit Exposure.

 

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Special Resolution Regime” has the meaning assigned to it in Section 9.18.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 



30

 

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

 

Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

Section 1.04. Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Company notifies the Administrative Agent that the
Company requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies the
Company that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of the Company or any Subsidiary at
“fair value”, as defined therein and (ii) without giving effect to any treatment
of Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.

 



31

 

 

(b)         All pro forma computations required to be made hereunder giving
effect to any acquisition or disposition, or issuance, incurrence or assumption
of Indebtedness, or other transaction shall in each case be calculated giving
pro forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation) as if such transaction had
occurred on the first day of the period of four consecutive fiscal quarters
ending with the most recent fiscal quarter for which financial statements shall
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, ending with the last fiscal quarter
included in the financial statements referred to in Section 3.04(a)), and, to
the extent applicable, to the historical earnings and cash flows associated with
the assets acquired or disposed of (but without giving effect to any synergies
or cost savings) and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S-X under the Securities Act. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Agreement applicable to such Indebtedness).

 

(c)          Notwithstanding anything to the contrary contained in Section
1.04(a) or in the definition of “Capital Lease Obligations,” only those leases
that would constitute capital leases in conformity with GAAP on December 31,
2018 shall be considered capital leases, and all calculations and deliverables
under this Agreement or any other Loan Document shall be made or delivered, as
applicable, in accordance therewith.

 

Section 1.05. Status of Obligations. In the event that the Company or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Company shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Obligations to constitute senior
indebtedness (however denominated) in respect of such Subordinated Indebtedness
and to enable the Administrative Agent and the Lenders to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
Without limiting the foregoing, the Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such Subordinated Indebtedness is outstanding and are further given
all such other designations as shall be required under the terms of any such
Subordinated Indebtedness in order that the Lenders may have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.

 

Section 1.06. Interest Rates; LIBOR Notification. The interest rate on
Eurocurrency Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021,it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurocurrency Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.14(c) of this Agreement,
such Section 2.14(c) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Borrower, pursuant to Section
2.14, in advance of any change to the reference rate upon which the interest
rate on Eurocurrency Loans is based. However, the Administrative Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “LIBO Rate” or
with respect to any alternative or successor rate thereto, or replacement rate
thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.14(c), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.

 



32

 

 

Section 1.07. Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.

 

ARTICLE II

 

The Credits

 

Section 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender (severally and not jointly) agrees to make Revolving Loans to each
of the Borrowers in Agreed Currencies from time to time during the Availability
Period in an aggregate principal amount that will not result in (a) subject to
Section 2.04, the Dollar Amount of such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment, (b) subject to Section 2.04, the sum of the
Dollar Amount of the Total Revolving Credit Exposure exceeding the Aggregate
Commitment or (c) subject to Section 2.04, the Dollar Amount of the total
outstanding Revolving Loans and LC Exposure, in each case denominated in Foreign
Currencies, exceeding the Foreign Currency Sublimit. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrowers may
borrow, prepay and reborrow Revolving Loans.

 

Section 2.02. Loans and Borrowings. (a) Each Revolving Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Revolving
Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05.

 

(b)           Subject to Section 2.14, each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the relevant Borrower
may request in accordance herewith; provided that each ABR Loan shall only be
made in Dollars. Each Swingline Loan shall be an ABR Loan. Each Lender at its
option may make any Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate
to the same extent as to such Lender); provided that any exercise of such option
shall not affect the obligation of the relevant Borrower to repay such Loan in
accordance with the terms of this Agreement.

 



33

 

 

(c)           At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 (or, if such Borrowing is denominated in a
Foreign Currency, 1,000,000 units of such currency) and not less than $5,000,000
(or, if such Borrowing is denominated in a Foreign Currency, 5,000,000 units of
such currency). At the time that each ABR Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $1,000,000; provided that an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Aggregate Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $500,000
and not less than $500,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten (10) Eurocurrency Revolving Borrowings outstanding.

 

(d)          Notwithstanding any other provision of this Agreement, no Borrower
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
Maturity Date.

 

Section 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the applicable Borrower, or the Company on behalf of the applicable
Borrower, shall notify the Administrative Agent of such request (a) by
irrevocable written notice (via a written Borrowing Request signed by the
applicable Borrower, or the Company on behalf of the applicable Borrower,
promptly followed by telephonic confirmation of such request) in the case of a
Eurocurrency Borrowing, not later than 12:00 noon, Local Time, three
(3) Business Days (in the case of a Eurocurrency Borrowing denominated in
Dollars) or by irrevocable written notice (via a written Borrowing Request
signed by such Borrower, or the Company on its behalf) not later than four
(4) Business Days (in the case of a Eurocurrency Borrowing denominated in a
Foreign Currency), in each case before the date of the proposed Borrowing or
(b) by telephone in the case of an ABR Borrowing, not later than 12:00 noon, New
York City time, on the day of the proposed Borrowing; provided that any such
notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) may be given not later than
11:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request signed by the applicable Borrower, or the Company on behalf of
the applicable Borrower. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

 

(i)               the name of the applicable Borrower;

 

(ii)             the aggregate principal amount of the requested Borrowing;

 

(iii)             the date of such Borrowing, which shall be a Business Day;

 

(iv)             whether such Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing;

 

(v)             in the case of a Eurocurrency Borrowing, the Agreed Currency and
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 



34

 

 

(vi)             the location and number of the applicable Borrower’s account to
which funds are to be disbursed, which shall comply with the requirements of
Section 2.07.

 

If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars, the requested Revolving Borrowing
shall be an ABR Borrowing. If no Interest Period is specified with respect to
any requested Eurocurrency Revolving Borrowing, then the relevant Borrower shall
be deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

Section 2.04. Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:

 

(a)          each Eurocurrency Borrowing as of the date of such Borrowing or, if
applicable, the date of conversion/continuation of any Borrowing as a
Eurocurrency Borrowing,

 

(b)         the LC Exposure (i) as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit, (ii) the first Business
Day of each calendar month and (iii) the date of any amendment of such Letter of
Credit that has the effect of increasing the face amount thereof, and

 

(c)          all outstanding Credit Events on and as of the last Business Day of
each calendar quarter and, during the continuation of an Event of Default, on
any other Business Day elected by the Administrative Agent in its discretion or
upon instruction by the Required Lenders.

 

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

 

Section 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender may in its sole discretion make Swingline Loans in
Dollars to the Company from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$50,000,000, (ii) the Dollar Amount of the Swingline Lender’s Revolving Credit
Exposure exceeding its Commitment or (iii) subject to Section 2.04, the Dollar
Amount of the Total Revolving Credit Exposure exceeding the Aggregate
Commitment; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Company may
borrow, prepay and reborrow Swingline Loans.

 

(b)          To request a Swingline Loan, the Company shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy or
electronic mail), not later than 12:00 noon, New York City time, on the day of a
proposed Swingline Loan. Each such notice shall be irrevocable and shall specify
the requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Company. The Swingline Lender shall
make each Swingline Loan available to the Company by means of a credit to the
general deposit account of the Company with the Administrative Agent designated
for such purpose (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to such Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

 



35

 

 

(c)          The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans outstanding. Such notice shall
specify the aggregate amount of Swingline Loans in which Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Company of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Company (or other party on
behalf of the Company) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Company for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Company of any default in the payment thereof.

 

(d)         The Swingline Lender may be replaced at any time by written
agreement among the Company, the Administrative Agent, the replaced Swingline
Lender and the successor Swingline Lender. The Administrative Agent shall notify
the Lenders of any such replacement of the Swingline Lender. At the time any
such replacement shall become effective, the Company shall pay all unpaid
interest accrued for the account of the replaced Swingline Lender pursuant to
Section 2.13(a). From and after the effective date of any such replacement,
(x) the successor Swingline Lender shall have all the rights and obligations of
the replaced Swingline Lender under this Agreement with respect to Swingline
Loans made thereafter and (y) references herein to the term "Swingline Lender"
shall be deemed to refer to such successor or to any previous Swingline Lender,
or to such successor and all previous Swingline Lenders, as the context shall
require. After the replacement of the Swingline Lender hereunder, the replaced
Swingline Lender shall remain a party hereto and shall continue to have all the
rights and obligations of a Swingline Lender under this Agreement with respect
to Swingline Loans made by it prior to its replacement, but shall not be
required to make additional Swingline Loans.

 

(e)           Subject to the appointment and acceptance of a successor Swingline
Lender, the Swingline Lender may resign as Swingline Lender at any time upon
thirty days’ prior written notice to the Administrative Agent, the Company and
the Lenders, in which case, the Swingline Lender shall be replaced in accordance
with Section 2.05(d) above.

 



36

 

 

Section 2.06. Letters of Credit.

 

(a)           General. Subject to the terms and conditions set forth herein, any
Borrower may request the issuance of Letters of Credit denominated in Agreed LC
Currencies for its own account or the account of a Subsidiary (provided that the
Company shall be a co-applicant and co-obligor with respect to each Letter of
Credit issued for the account of any Subsidiary), in a form reasonably
acceptable to the Administrative Agent and the relevant Issuing Bank, at any
time and from time to time during the Availability Period. Notwithstanding the
foregoing, the letters of credit identified on Schedule2.06 (the “Existing
Letters of Credit”) shall be deemed to be “Letters of Credit” issued on the
Effective Date for all purposes of the Loan Documents. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the relevant Borrower to, or entered into by the relevant Borrower
with, the relevant Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control. Notwithstanding anything herein to
the contrary, no Issuing Bank shall have an obligation hereunder to issue, and
shall not issue, any Letter of Credit the proceeds of which would be made
available to any Person (i) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions, (ii) in any manner that would result
in a violation of any Sanctions by any party to this Agreement or (iii) in any
manner that would result in a violation of one or more policies of such Issuing
Bank applicable to letters of credit generally. The Company unconditionally and
irrevocably agrees that, in connection with any Letter of Credit issued for the
account of any Subsidiary as provided in the first or second sentence of this
paragraph, the Company will be fully responsible for the reimbursement of LC
Disbursements in accordance with the terms hereof, the payment of interest
thereon and the payment of fees due under Section 2.12(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit (the
Company hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor or surety of the obligations of such a Subsidiary
that shall be an account party in respect of any such Letter of Credit).

 

(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the relevant Borrower
shall hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the relevant Issuing Bank) to an
Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the Agreed LC Currency applicable
thereto, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by an Issuing Bank, the relevant Borrower also shall
submit a letter of credit application on the relevant Issuing Bank’s standard
form in connection with any request for a Letter of Credit. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the relevant Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension, subject to Sections 2.04 and 2.11(b),
(i) the Dollar Amount of the LC Exposure shall not exceed the LC Overall
Sublimit, (ii) (x) the aggregate undrawn Dollar Amount of all outstanding
Letters of Credit issued by an Issuing Bank at such time plus (y) the aggregate
Dollar Amount of all LC Disbursements made by such Issuing Bank that have not
yet been reimbursed by or on behalf of such Borrower at such time shall not
exceed its Letter of Credit Commitment, (iii) no Lender’s Dollar Amount of
Revolving Credit Exposure shall exceed its Commitment, (iv) the sum of the
Dollar Amount of the Total Revolving Credit Exposure shall not exceed the
Aggregate Commitment and (v) the Dollar Amount of the total outstanding
Revolving Loans and LC Exposure, in each case denominated in Foreign Currencies,
shall not exceed the Foreign Currency Sublimit.

 



37

 

 

(c)           Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date three years after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, three years after such renewal or extension) and (ii) the
Maturity Date; provided, that a Letter of Credit may expire up to three years
beyond the Maturity Date with the consent of the applicable Issuing Bank so long
as the relevant Borrower cash collateralizes 105% of the face amount of such
Letter of Credit in the manner described in Section 2.06(j) no later than ten
(10) Business Days prior to the Maturity Date; provided, further, that a Letter
of Credit issued to a bank in India may expire later than the earlier of (x)
three years after the date of the issuance of such Letter of Credit and (y)
three years after the Maturity Date with the consent of the applicable Issuing
Bank so long as the relevant Borrower cash collateralizes 105% of the face
amount of such Letter of Credit in the manner described in Section 2.06(j) no
later than ten (10) Business Days prior to the Maturity Date.

 

(d)           Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of any Issuing Bank or the Lenders, each Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from each Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the relevant Issuing Bank, such Lender’s Applicable Percentage of
each LC Disbursement made by such Issuing Bank and not reimbursed by the
relevant Borrower on the date due as provided in paragraph (e) of this Section,
or of any reimbursement payment required to be refunded to the relevant Borrower
for any reason; provided that, (i) if the applicable LC Disbursement or other
reimbursement payment is denominated in Foreign Currency that is not an Agreed
Revolving Loan Currency, or (ii) if the applicable Issuing Bank shall so elect
in its sole discretion by notice to the Lenders with respect to any LC
Disbursement or other reimbursement payment denominated in any other Foreign
Currency, such payment described in clause (i) or (ii) shall be made in Dollars
in the Lender’s Applicable Percentage of the Dollar Amount of such LC
Disbursement or other reimbursement payment. Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.

 

(e)           Reimbursement. If any Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the relevant Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent in Dollars the Dollar Amount
equal to such LC Disbursement, calculated as of the date such Issuing Bank made
such LC Disbursement (or if an Issuing Bank shall so elect in its sole
discretion by notice to the relevant Borrower, in such other Agreed LC Currency
which was paid by such Issuing Bank pursuant to such LC Disbursement in an
amount equal to such LC Disbursement) not later than 1:00 p.m., Local Time, on
the date that such LC Disbursement is made, if the relevant Borrower shall have
received notice of such LC Disbursement prior to 11:00 a.m., Local Time, on such
date, or, if such notice has not been received by the relevant Borrower prior to
such time on such date, then not later than 1:00 p.m., Local Time, on the
Business Day immediately following the day that the relevant Borrower receives
such notice, if such notice is not received prior to such time on the day of
receipt; provided that, if such LC Disbursement is not less than the Dollar
Amount of $1,000,000, the relevant Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.05 that
such payment be financed with (i) to the extent such LC Disbursement was made in
Dollars, an ABR Revolving Borrowing or Swingline Loan in Dollars in an amount
equal to such LC Disbursement, (ii) to the extent such LC Disbursement was made
in a Foreign Currency that is not an Agreed Revolving Loan Currency, an ABR
Revolving Borrowing or Swingline Loan in Dollars in the Dollar Amount of such LC
Disbursement and (iii) to the extent such LC Disbursement was made in a Foreign
Currency that is an Agreed Revolving Loan Currency, a Eurocurrency Revolving
Borrowing in such Foreign Currency in an amount equal to such LC Disbursement,
and, in each case, to the extent so financed, the relevant Borrower’s obligation
to make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing, Swingline Loan or Eurocurrency Revolving Borrowing. If the
relevant Borrower fails to make such payment when due, the Administrative Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from the relevant Borrower in respect thereof and such Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the relevant Borrower, in the same manner as provided in Section 2.07
with respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders; provided that (x) with
respect to any such payment in respect of a Letter of Credit denominated in an
Agreed LC Currency that is not an Agreed Revolving Loan Currency or (y) if the
applicable Issuing Bank so elects in its sole discretion with respect to any
Letter of Credit denominated in any other Foreign Currency, any Lender may make
such payment described in clause (x) or (y) in Dollars in the Dollar Amount of
such LC Disbursement), and the Administrative Agent shall promptly pay to the
relevant Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the relevant
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the relevant Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse an Issuing Bank for any
LC Disbursement (other than the funding of ABR Revolving Loans or a Swingline
Loan as contemplated above) shall not constitute a Loan and shall not relieve
the relevant Borrower of its obligation to reimburse such LC Disbursement. If
the relevant Borrower’s reimbursement of, or obligation to reimburse, any
amounts in any Foreign Currency would subject the Administrative Agent, any
Issuing Bank or any Lender to any stamp duty, ad valorem charge or similar tax
that would not be payable if such reimbursement were made or required to be made
in Dollars, the relevant Borrower shall, at its option, either (x) pay the
amount of any such tax requested by the Administrative Agent, the relevant
Issuing Bank or the relevant Lender or (y) reimburse each LC Disbursement made
in such Foreign Currency in Dollars, in an amount equal to the Equivalent
Amount, calculated using the applicable Exchange Rates, on the date such LC
Disbursement is made, of such LC Disbursement.

 



38

 

 

(f)           Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, each Borrower’s obligations hereunder.
Neither the Administrative Agent, the Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
relevant Issuing Bank; provided that the foregoing shall not be construed to
excuse any Issuing Bank from liability to the relevant Borrower to the extent of
any direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by each Borrower to the
extent permitted by applicable law) suffered by such Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, each Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 



39

 

 

(g)          Disbursement Procedures. Each Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Each Issuing Bank shall promptly
notify the Administrative Agent and the relevant Borrower by telephone
(confirmed by telecopy or electronic mail) of such demand for payment and
whether such Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the relevant Borrower of its obligation to reimburse such Issuing Bank
and the Lenders with respect to any such LC Disbursement made on its behalf (or,
in the case of the Company, on behalf of any Subsidiary that is the account
party on the applicable Letter of Credit).

 

(h)         Interim Interest. If any Issuing Bank shall make any LC
Disbursement, then, unless the relevant Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the relevant Borrower
reimburses such LC Disbursement, at the rate per annum then applicable to ABR
Revolving Loans (or in the case such LC Disbursement is denominated in a Foreign
Currency, at the Overnight Foreign Currency Rate for such Agreed LC Currency
plus the then effective Applicable Rate with respect to Eurocurrency Revolving
Loans); provided that, if the relevant Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(c) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of such Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse such Issuing Bank shall be for the account of such Lender
to the extent of such payment.

 

(i)           Replacement of Issuing Bank.

 

(i)        Any Issuing Bank may be replaced at any time by written agreement
among the Borrowers, the Administrative Agent, the replaced Issuing Bank and the
successor Issuing Bank. The Administrative Agent shall notify the Lenders of any
such replacement of an Issuing Bank. At the time any such replacement shall
become effective, each relevant Borrower shall pay all unpaid fees accrued for
the account of the replaced Issuing Bank pursuant to Section 2.12(b). From and
after the effective date of any such replacement, (i) the successor Issuing Bank
shall have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit then outstanding and
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.

 



40

 

 

(ii)       Subject to the appointment and acceptance of a successor Issuing
Bank, an Issuing Bank may resign as an Issuing Bank at any time upon thirty
days’ prior written notice to the Administrative Agent, the Company and the
Lenders, in which case, such resigning Issuing Bank shall be replaced in
accordance with Section 2.06(i)(i) above.

 

(j)           Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Company or the relevant Borrower shall deposit in an account with
the Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders (the “LC Collateral Account”), an amount in cash equal to
105% of the Dollar Amount of the LC Exposure as of such date plus any accrued
and unpaid interest thereon; provided that (i) the portions of such amount
attributable to undrawn Foreign Currency Letters of Credit or LC Disbursements
in a Foreign Currency that the relevant Borrower is not late in reimbursing
shall be deposited in the applicable Foreign Currencies in the actual amounts of
such undrawn Letters of Credit and LC Disbursements, (ii) the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default described in
clauses (h), (i) or (q) of Article VII, and (iii) the obligation of any Foreign
Subsidiary Borrower that is an Affected Foreign Subsidiary to deposit such cash
collateral shall be limited to the LC Exposure with respect to Letters of Credit
issued for the account of the Foreign Subsidiary Borrowers and shall not include
LC Exposure with respect to Letters of Credit issued for the account of the
Company or any Domestic Subsidiary. For the purposes of this paragraph, the
Foreign Currency LC Exposure shall be calculated using the applicable Exchange
Rate on the date notice demanding cash collateralization is delivered to the
Company. The relevant Borrower also shall deposit cash collateral pursuant to
this paragraph as and to the extent required by Section 2.06(c) or Section
2.11(b). Such deposit shall be held by the Administrative Agent as collateral
for the payment and performance of the Obligations of such relevant Borrower.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account and the Company hereby
grants the Administrative Agent a security interest in the LC Collateral
Account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the relevant Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the relevant Issuing Bank for
LC Disbursements on account of the relevant Borrower for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the relevant Borrower for the LC Exposure at
such time or, if the maturity of the Loans has been accelerated (but subject to
the consent of Lenders with LC Exposure representing greater than 50% of the
total LC Exposure), be applied to satisfy other Obligations (provided that cash
collateral deposited by any Foreign Subsidiary Borrower that is an Affected
Foreign Subsidiary shall only be applied to the Obligations of the Foreign
Subsidiary Borrowers). If any Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to such
Borrower within three (3) Business Days after all Events of Default have been
cured or waived.

 

(k)          Issuing Bank Agreements. Each Issuing Bank agrees that, unless
otherwise requested by the Administrative Agent, such Issuing Bank shall report
in writing to the Administrative Agent (i) on the first Business Day of each
week, the daily activity (set forth by day) in respect of Letters of Credit
during the immediately preceding week, including all issuances, extensions,
amendments and renewals, all expirations and cancellations and all disbursements
and reimbursements, (ii) on or prior to each Business Day on which such Issuing
Bank expects to issue, amend, renew or extend any Letter of Credit, the date of
such issuance, amendment, renewal or extension, the name of the Borrower that is
the account party, and the aggregate face amount of the Letters of Credit to be
issued, amended, renewed or extended by it and outstanding after giving effect
to such issuance, amendment, renewal or extension occurred (and whether the
amount thereof changed), it being understood that such Issuing Bank shall not
permit any issuance, renewal, extension or amendment resulting in an increase in
the amount of any Letter of Credit to occur without first obtaining written
confirmation from the Administrative Agent that it is then permitted under this
Agreement, (iii) on each Business Day on which such Issuing Bank makes any LC
Disbursement, the date of such LC Disbursement and the amount of such LC
Disbursement, (iv) on any Business Day on which any Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount and currency of such LC Disbursement and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request.

 



41

 

 

Section 2.07. Funding of Borrowings.

 

(a)           Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds (i) in the
case of Loans denominated in Dollars, by 1:00 p.m., New York City time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders and (ii) in the case of each Loan denominated
in a Foreign Currency, by 12:00 noon, Local Time, in the city of the
Administrative Agent’s Eurocurrency Payment Office for such currency and at such
Eurocurrency Payment Office for such currency; provided that Swingline Loans
shall be made as provided in Section 2.05. The Administrative Agent will make
such Loans available to the relevant Borrower by promptly crediting the amounts
so received, in like funds, to (x) an account of the Company maintained with the
Administrative Agent in New York City or Chicago and designated by the Company
in the applicable Borrowing Request, in the case of Loans denominated in Dollars
and (y) an account of such Borrower in the relevant jurisdiction and designated
by such Borrower in the applicable Borrowing Request, in the case of Loans
denominated in a Foreign Currency; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e)
shall be remitted by the Administrative Agent to the relevant Issuing Bank.

 

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing (or in the case of an ABR
Borrowing, prior to 1:00 p.m., New York City time, on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the relevant Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and such Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (i) in the case of such Lender, the greater of
the NYFRB Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (including without
limitation the Overnight Foreign Currency Rate in the case of Loans denominated
in a Foreign Currency) or (ii) in the case of such Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

 

Section 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurocurrency Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the relevant Borrower may elect
to convert such Borrowing to a different Type or to continue such Borrowing and,
in the case of a Eurocurrency Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. A Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.

 



42

 

 

(b)          To make an election pursuant to this Section, a Borrower, or the
Company on its behalf, shall notify the Administrative Agent of such election
(by telephone or irrevocable written notice in the case of a Borrowing
denominated in Dollars or by irrevocable written notice (via an Interest
Election Request signed by such Borrower, or the Company on its behalf) in the
case of a Borrowing denominated in a Foreign Currency) by the time that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request signed by the relevant Borrower, or the Company on its behalf.
Notwithstanding any contrary provision herein, this Section shall not be
construed to permit any Borrower to (i) change the currency of any Borrowing,
(ii) elect an Interest Period for Eurocurrency Loans that does not comply with
Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of a Type not
available under such Borrowing.

 

(c)          Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.02:

 

(i)                the name of the applicable Borrower and the Borrowing to
which such Interest Election Request applies and, if different options are being
elected with respect to different portions thereof, the portions thereof to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) below shall be specified for each
resulting Borrowing);

 

(ii)               the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;

 

(iii)             whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

 

(iv)             if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period and Agreed Currency to be applicable thereto after giving effect
to such election, which Interest Period shall be a period contemplated by the
definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

 

(d)          Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)          If the relevant Borrower fails to deliver a timely Interest
Election Request with respect to a Eurocurrency Revolving Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period (i) in the case of
a Borrowing denominated in Dollars, such Borrowing shall be converted to an ABR
Borrowing and (ii) in the case of a Borrowing denominated in a Foreign Currency
in respect of which the applicable Borrower shall have failed to deliver an
Interest Election Request prior to the third (3rd) Business Day preceding the
end of such Interest Period, such Borrowing shall automatically continue as a
Eurocurrency Borrowing in the same Agreed Currency with an Interest Period of
one month unless such Eurocurrency Borrowing is or was repaid in accordance with
Section 2.11. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Company, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing
denominated in Dollars may be converted to or continued as a Eurocurrency
Borrowing, (ii) unless repaid, each Eurocurrency Revolving Borrowing denominated
in Dollars shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto and (iii) unless repaid, each Eurocurrency Revolving
Borrowing denominated in a Foreign Currency shall automatically be continued as
a Eurocurrency Borrowing with an Interest Period of one month.

 



43

 

 

Section 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

 

(b)          The Company may at any time terminate, or from time to time reduce,
the Commitments; provided that (i) each reduction of the Commitments shall be in
an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000 and (ii) the Company shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.11, the Dollar Amount of the Total Revolving Credit Exposure
would exceed the Aggregate Commitment.

 

(c)          The Company shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities or other
transactions specified therein, in which case such notice may be revoked by the
Company (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.

 

Section 2.10. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan made to
such Borrower on the Maturity Date in the currency of such Loan and (ii) in the
case of the Company, to the Administrative Agent for the account of the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Maturity Date and the fifth Business Day after such Swingline
Loan is made; provided that on each date that a Revolving Borrowing is made, the
Company shall repay all Swingline Loans then outstanding and the proceeds of any
such Borrowing shall be applied by the Administrative Agent to repay any
Swingline Loans outstanding.

 

(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(c)          The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class, Agreed Currency
and Type thereof and the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 



44

 

 

(d)           The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of any Borrower
to repay the Loans made to it in accordance with the terms of this Agreement.

 

(e)           Any Lender may request that Loans made by it to any Borrower be
evidenced by a promissory note. In such event, the relevant Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if any such promissory note is a registered note,
to such payee and its registered assigns).

 

(f)            Notwithstanding anything to the contrary herein, in no event
shall any Foreign Subsidiary Borrower that is an Affected Foreign Subsidiary be
obligated to repay the principal of or interest on any Loan made to the Company.

 

Section 2.11. Prepayment of Loans.

 

(a)           Any Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with the provisions of this Section 2.11(a). The applicable Borrower,
or the Company on behalf of the applicable Borrower, shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by written notice (promptly confirmed by telephonic or
electronic mail confirmation of such request) of any prepayment hereunder (i) in
the case of prepayment of a Eurocurrency Revolving Borrowing, not later than
12:00 noon, Local Time, three (3) Business Days (in the case of a Eurocurrency
Borrowing denominated in Dollars) or four (4) Business Days (in the case of a
Eurocurrency Borrowing denominated in a Foreign Currency), in each case before
the date of prepayment, (ii) in the case of prepayment of an ABR Revolving
Borrowing, not later than 12:00 noon, New York City time, on the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 12:00 noon, New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the Loans
of the applicable Borrower included in the prepaid Borrowing. Prepayments shall
be accompanied by (i) accrued interest to the extent required by Section 2.13
and (ii) break funding payments pursuant to Section 2.16.

 



45

 

 

(b)           If at any time, (i) other than as a result of fluctuations in
currency exchange rates, (A) the sum of the aggregate principal Dollar Amount of
all of the Revolving Credit Exposures (calculated, with respect to those Credit
Events denominated in Foreign Currencies, as of the most recent Computation Date
with respect to each such Credit Event) exceeds the Aggregate Commitment or
(B) the sum of the aggregate principal Dollar Amount of all of the outstanding
Revolving Credit Exposures denominated in Foreign Currencies (the “Foreign
Currency Exposure”) (so calculated), as of the most recent Computation Date with
respect to each such Credit Event, exceeds the Foreign Currency Sublimit or
(ii) solely as a result of fluctuations in currency exchange rates, (A) the sum
of the aggregate principal Dollar Amount of all of the Revolving Credit
Exposures (so calculated) exceeds 105% of the Aggregate Commitment, (B) the
Foreign Currency Exposure, as of the most recent Computation Date with respect
to each such Credit Event, exceeds 105% of the Foreign Currency Sublimit or (C)
the aggregate Dollar Amount of all LC Exposures (so calculated) exceeds 105% of
the LC Overall Sublimit, the relevant Borrowers shall in each case immediately
repay their relevant Borrowings or cash collateralize their relevant LC Exposure
in an account with the Administrative Agent pursuant to Section 2.06(j), as
applicable, in an aggregate principal amount sufficient to cause (x) the
aggregate Dollar Amount of all Revolving Credit Exposures (so calculated) to be
less than or equal to the Aggregate Commitment, (y) the Foreign Currency
Exposure to be less than or equal to the Foreign Currency Sublimit and (z) the
aggregate Dollar Amount of all LC Exposures to be less than or equal to the LC
Overall Sublimit, as applicable, provided, that no Foreign Subsidiary Borrower
that is an Affected Foreign Subsidiary shall be required to repay Borrowings or
cash collateralize LC Exposure of the Company or any Domestic Subsidiary.

 

Section 2.12. Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the aggregate amount of the Commitment of such Lender
(whether used or unused) during the period from and including the Effective Date
to but excluding the date on which such Commitment terminates; provided that, if
such Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such facility fee shall continue to accrue on the daily amount
of such Lender’s Revolving Credit Exposure from and including the date on which
its Commitment terminates to but excluding the date on which such Lender ceases
to have any Revolving Credit Exposure. Accrued facility fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the Effective Date; provided that any facility fees accruing
after the date on which the Commitments terminate shall be payable on demand.
All facility fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(b)           The Company agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily Dollar Amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure and (ii) to the relevant Issuing Bank for its own account a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily Dollar Amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued by such Issuing Bank during the period from and including the Effective
Date to but excluding the later of the date of termination of the Commitments
and the date on which there ceases to be any LC Exposure, as well as such
Issuing Bank’s standard fees and commissions with respect to the issuance,
amendment, cancellation, negotiation, transfer, presentment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. Unless
otherwise specified above, participation fees and fronting fees accrued through
and including the last day of March, June, September and December of each year
shall be payable on the fifteenth day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to any Issuing Bank pursuant to this paragraph
shall be payable within ten (10) days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). Participation fees and fronting fees in respect of
Letters of Credit denominated in Dollars shall be paid in Dollars, and
participation fees and fronting fees in respect of Letters of Credit denominated
in a Foreign Currency shall be paid in such Foreign Currency.

 



46

 

 

(c)           The Company agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.

 

(d)           All fees payable hereunder shall be paid on the dates due, in
Dollars (except as otherwise expressly provided in this Section 2.12) and
immediately available funds, to the Administrative Agent (or to the relevant
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of facility fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.

 

Section 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

 

(b)           The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

 

(c)           Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by any Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

(d)           Accrued interest on each Revolving Loan shall be payable in
arrears, in the same Agreed Currency as the applicable Loan, on each Interest
Payment Date for such Revolving Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Revolving Loan prior to the end of
the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurocurrency Revolving Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan
shall be payable on the effective date of such conversion.

 

(e)           All interest hereunder shall be computed on the basis of a year of
360 days, except that (i) (A) interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate and
(B) interest computed by reference to the CDOR Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year) and (ii) interest for
Borrowings denominated in Pounds Sterling shall be computed on the basis of a
year of 365 days, and in each case of the foregoing clauses (i) and (ii) shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

Section 2.14. Alternate Rate of Interest.

 

(a)           If at the time that the Administrative Agent shall seek to
determine the applicable Screen Rate on the Quotation Day for any Interest
Period for a Eurocurrency Borrowing, such applicable Screen Rate shall not be
available for such Interest Period and/or for the applicable currency with
respect to such Eurocurrency Borrowing for any reason, and the Administrative
Agent shall reasonably determine that it is not possible to determine the
Interpolated Rate (including, without limitation, because the LIBOR Screen Rate
is not available or published on a current basis) (which conclusion shall be
conclusive and binding absent manifest error), then, (i) if such Borrowing shall
be requested in Dollars, then such Borrowing shall be made as an ABR Borrowing
at the Alternate Base Rate and (ii) if such Borrowing shall be requested in any
Foreign Currency, the LIBO Rate shall be equal to the rate determined by the
Administrative Agent in its reasonable discretion after consultation with the
Company and consented to in writing by the Required Lenders (the “Alternative
Rate”); provided, however, that until such time as the Alternative Rate shall be
determined and so consented to by the Required Lenders, Borrowings shall not be
available in such Foreign Currency.

 



47

 

 

(b)           If prior to the commencement of any Interest Period for a
Eurocurrency Borrowing:

 

(i)                 the Administrative Agent determines (which determination
shall be conclusive and binding absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable (including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis), for a Loan in the
applicable currency or for the applicable Interest Period; or

 

(ii)               the Administrative Agent is advised by the Required Lenders
that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan in the
applicable currency or for the applicable Interest Period will not adequately
and fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan) included in such Borrowing for the applicable currency
and such Interest Period;

 

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone, telecopy or electronic mail as promptly
as practicable thereafter and, until the Administrative Agent notifies the
applicable Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Revolving Borrowing to, or continuation of any Revolving
Borrowing as, a Eurocurrency Borrowing in the applicable currency or for the
applicable Interest Period, as the case may be, shall be ineffective and any
such Eurocurrency Borrowing shall be repaid or (solely if such Eurocurrency
Borrowing is denominated in Dollars) converted into an ABR Borrowing on the last
day of the then current Interest Period applicable thereto, (ii) if any
Borrowing Request requests a Eurocurrency Revolving Borrowing in Dollars, such
Borrowing shall be made as an ABR Borrowing and (iii) if any Borrowing Request
requests a Eurocurrency Borrowing in a Foreign Currency, then the LIBO Rate for
such Eurocurrency Borrowing shall be the Alternative Rate; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

 

(c)           If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (b)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (b)(i)
have not arisen but either (w) the supervisor for the administrator of the LIBOR
Screen Rate has made a public statement that the administrator of the LIBOR
Screen Rate is insolvent (and there is no successor administrator that will
continue publication of the LIBOR Screen Rate), (x) the administrator of the
LIBOR Screen Rate has made a public statement identifying a specific date after
which the LIBOR Screen Rate will permanently or indefinitely cease to be
published by it (and there is no successor administrator that will continue
publication of the LIBOR Screen Rate), (y) the supervisor for the administrator
of the LIBOR Screen Rate has made a public statement identifying a specific date
after which the LIBOR Screen Rate will permanently or indefinitely cease to be
published or (z) the supervisor for the administrator of the LIBOR Screen Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which an
applicable LIBOR Screen Rate for any LIBOR Quoted Currency may no longer be used
for determining interest rates for loans, then the Administrative Agent and the
Company shall (A) endeavor to establish an alternate rate of interest to the
LIBO Rate for Loans denominated in Dollars, and (B) endeavor to establish an
Alternative Rate as described in clause (a) above for Loans denominated in LIBOR
Quoted Currencies other than Dollars, in each case, that gives due consideration
to the then prevailing market convention for determining a rate of interest for
syndicated loans in the United States in Dollars or such LIBOR Quoted Currency
at such time, as applicable and shall enter into an amendment to this Agreement
to reflect such alternate rate or rates of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Rate);
provided that, if such alternate rate of interest as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. Notwithstanding anything to the contrary in Section 9.02, any such
amendment establishing an alternate rate of interest for Loans denominated in
Dollars shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate or
rates of interest is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment. Until an
alternate rate of interest or Alternate Rate, as applicable, shall be determined
in accordance with this clause (c) (but, in the case of the circumstances
described in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of the first
sentence of this Section 2.14(c), only to the extent the LIBOR Screen Rate for
the applicable LIBOR Quoted Currency and such Interest Period is not available
or published at such time on a current basis), (x) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurocurrency Borrowing, and any Borrowing Request for a
Eurocurrency Borrowing in a Foreign Currency shall, in each case, be ineffective
and any such Eurocurrency Borrowing shall be repaid or (solely if such
Eurocurrency Borrowing is denominated in Dollars) converted into an ABR
Borrowing on the last day of the then current Interest Period applicable
thereto, and (y) if any Borrowing Request requests a Eurocurrency Borrowing in
Dollars, such Borrowing shall be made as an ABR Borrowing.

 



48

 

 

Section 2.15. Increased Costs. (a) If any Change in Law shall:

 

(i)               impose, modify or deem applicable any reserve, special
deposit, liquidity or similar requirement (including any compulsory loan
requirement, insurance charge or other assessment) against assets of, deposits
with or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank;

 

(ii)              impose on any Lender or any Issuing Bank or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Loans made by such Lender or any Letter of Credit or
participation therein; or

 

(iii)             subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (e) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan
(including, without limitation, pursuant to any conversion of any Borrowing
denominated in an Agreed Currency into a Borrowing denominated in any other
Agreed Currency) or to increase the cost to such Lender, such Issuing Bank or
such other Recipient of participating in, issuing or maintaining any Letter of
Credit (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency) or to reduce the amount of any sum received or receivable
by such Lender, such Issuing Bank or such other Recipient hereunder, whether of
principal, interest or otherwise (including, without limitation, pursuant to any
conversion of any Borrowing denominated in an Agreed Currency into a Borrowing
denominated in any other Agreed Currency), then the applicable Borrower will pay
to such Lender, such Issuing Bank or such other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, such Issuing
Bank or such other Recipient, as the case may be, for such additional costs
incurred or reduction suffered as reasonably determined by such Lender or such
Issuing Bank (which determination shall be made in good faith (and not on an
arbitrary or capricious basis) and consistent with similarly situated customers
of the applicable Lender or the applicable Issuing Bank under agreements having
provisions similar to this Section 2.15 after consideration of such factors as
such Lender or such Issuing Bank then reasonably determines to be relevant).

 



49

 

 

(b)           If any Lender or any Issuing Bank determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the applicable Borrower will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered as reasonably determined by such Lender or such
Issuing Bank (which determination shall be made in good faith (and not on an
arbitrary or capricious basis) and consistent with similarly situated customers
of the applicable Lender or the applicable Issuing Bank under agreements having
provisions similar to this Section 2.15 after consideration of such factors as
such Lender or such Issuing Bank then reasonably determines to be relevant).

 

(c)           A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay, or cause the relevant Borrowers, as
applicable, to pay, such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

 

(d)           Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Company shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided  further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

Section 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.19, then, in any such event, the
relevant Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the applicable Borrower and shall be conclusive
absent manifest error. The applicable Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

 



50

 

 

Section 2.17. Taxes.

 

(a)           Payments Free of Taxes. Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)           Payment of Other Taxes by the Borrowers. The relevant Borrower
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for, Other Taxes.

 

(c)           Evidence of Payments. As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this Section
2.17, such Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(d)          Indemnification by the Loan Parties. The applicable Loan Parties
shall indemnify the applicable Recipient, within 10 Business Days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable out-of-pocket
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the relevant Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

51

 



 

(e)                Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the relevant Loan Parties have not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
relevant Loan Parties to do so), (ii) any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 9.04(c) relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(e).

 

(f)                 Status of Lenders. (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrowers and the Administrative
Agent, at the time or times reasonably requested by the Borrowers or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrowers or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrowers
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrowers or the Administrative
Agent as will enable the Borrowers or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)               Without limiting the generality of the foregoing, in the
event that any Borrower is a U.S. Person:

 

(A)              any Lender that is a U.S. Person shall deliver to such Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), an executed
copy of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

 

(B)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to such Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of such Borrower or the
Administrative Agent), whichever of the following is applicable;

 

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed copy of IRS Form W-8BEN-E or IRS
Form W-8BEN, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E or IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 



52

 



 

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed copy of IRS Form W-8ECI;

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) an
executed copy of IRS Form W-8BEN-E or IRS Form W-8BEN; or

 

(4) to the extent a Foreign Lender is not the beneficial owner, an executed copy
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

 

(C)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to such Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of such Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit such Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)              if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to such Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by
such Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 



53

 

 

(iii)             Without limiting the generality of Section 2.17(f)(i), any
Treaty Credit Party and each UK Loan Party which makes a payment to which that
Treaty Credit Party is entitled shall cooperate in completing any procedural
formalities necessary for that UK Loan Party to obtain authorization from HM
Revenue & Customs to make that payment without withholding or deduction of tax
(including the Treaty Credit Party providing its scheme reference number under
HM Revenue & Custom’s Double Taxation Treaty Passport scheme (if applicable) and
its jurisdiction of tax residence). Each Credit Party and UK Loan Party shall,
upon becoming aware that a UK Loan Party must make a withholding of UK tax from
a payment to a Credit Party, promptly notify the Administrative Agent, and if
the Administrative Agent receives such notification from a Credit Party, it
shall notify the relevant UK Loan Party.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

 

(g)                Treatment of Certain Refunds. If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.17
(including by the payment of additional amounts pursuant to this Section 2.17),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 2.17 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(h)                Survival. Each party’s obligations under this Section 2.17
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

(i)                 Defined Terms. For purposes of this Section 2.17, the term
“Lender” includes each Issuing Bank and the term “applicable law” includes
FATCA.

 



54

 

 

Section 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a)                Each Borrower shall make each payment required to be made by
it hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to (i) in the case of payments denominated in Dollars by the
Company, 1:00 p.m., New York City time and (ii) in the case of payments
denominated in a Foreign Currency, 1:00 p.m., Local Time, in the city of the
Administrative Agent’s Eurocurrency Payment Office for such currency, in each
case on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made (i) in the same currency in which the applicable
Credit Event was made (or where such currency has been converted to euro, in
euro) and (ii) to the Administrative Agent at its offices at 10 South Dearborn
Street, Chicago, Illinois 60603 or, in the case of a Credit Event denominated in
a Foreign Currency, the Administrative Agent’s Eurocurrency Payment Office for
such currency, except payments to be made directly to an Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
denominated in the same currency received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. Notwithstanding the foregoing provisions of this
Section, if, after the making of any Credit Event in any Foreign Currency,
currency control or exchange regulations are imposed in the country which issues
such currency with the result that the type of currency in which the Credit
Event was made (the “Original Currency”) no longer exists or for any reason the
relevant Borrower is not able to make payment to the Administrative Agent for
the account of the Lenders in such Original Currency, or the terms of this
Agreement request or require the conversion of such Credit Event into Dollars,
then all payments to be made by such Borrower hereunder in such currency shall
instead be made when due in Dollars in an amount equal to the Dollar Amount (as
of the date of repayment) of such payment due, it being the intention of the
parties hereto that each Borrower takes all risks of the imposition of any such
currency control or exchange regulations or conversion, and each Borrower agrees
to indemnify and hold harmless the Issuing Banks, the Administrative Agent and
the Lenders from and against any loss resulting from any Credit Event
denominated in a Foreign Currency that is not repaid to the Issuing Banks, the
Administrative Agent or the Lenders, as the case may be, in the Original
Currency.

 

(b)                If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.

 

(c)                At the election of the Administrative Agent, all payments of
principal, interest, LC Disbursements, fees, premiums, reimbursable expenses
(including, without limitation, all reimbursement for fees and expenses pursuant
to Section 9.03), and other sums payable under the Loan Documents, may be paid
from the proceeds of Borrowings made hereunder whether made following a request
by a Borrower (or the Company on behalf of a Borrower) pursuant to Section 2.03
or a deemed request as provided in this Section or may be deducted from any
deposit account of such Borrower maintained with the Administrative Agent. If
(i) a Borrower so requests or (ii) a Default has occurred and is continuing
under this Agreement, each Borrower hereby irrevocably authorizes (x) the
Administrative Agent to make a Borrowing for the purpose of paying each payment
of principal, interest and fees as it becomes due hereunder or any other amount
due under the Loan Documents and agrees that all such amounts charged shall
constitute Loans (including Swingline Loans) and that all such Borrowings shall
be deemed to have been requested pursuant to Sections 2.03, 2.04 or 2.05, as
applicable and (y) the Administrative Agent to charge any deposit account of the
relevant Borrower maintained with the Administrative Agent for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents.

 



55

 

 

(d)                If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on a Revolving Loan or participation in an LC Disbursement or a
Swingline Loan resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of such Revolving Loan or participation in
such LC Disbursement or Swingline Loan and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
applicable Revolving Loan or participations in the applicable LC Disbursement or
Swingline Loan of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest in the applicable
Revolving Loan or participation in LC Disbursement or Swingline Loan; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by any Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements and Swingline Loans to any assignee
or participant, other than to the Company or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

 

(e)                Unless the Administrative Agent shall have received notice
from the relevant Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or any relevant Issuing Bank
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or such Issuing Bank, as the case may be, the amount due. In such event,
if such Borrower has not in fact made such payment, then each of the Lenders or
such Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including without limitation the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency).

 

(f)                 If any Lender shall fail to make any payment required to be
made by it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or
9.03(c), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Banks to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid and/or (ii) hold any such amounts in a segregated account over
which the Administrative Agent shall have exclusive control as cash collateral
for, and application to, any future funding obligations of such Lender under
such Sections; in the case of each of (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

 



56

 

 

Section 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Company hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

(b)               If (i) any Lender requests compensation under Section 2.15,
(ii) any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
(iii) any Lender becomes a Defaulting Lender, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent (and if a Commitment is being assigned, each
Issuing Bank and the Swingline Lender), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Company (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply. Each party hereto agrees that (i) an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Company, the Administrative Agent and
the assignee (or, to the extent applicable, an agreement incorporating an
Assignment and Assumption by reference pursuant to an Approved Electronic
Platform as to which the Administrative Agent and such parties are
participants), and (ii) the Lender required to make such assignment need not be
a party thereto in order for such assignment to be effective and shall be deemed
to have consented to and be bound by the terms thereof; provided that, following
the effectiveness of any such assignment, the other parties to such assignment
agree to execute and deliver such documents necessary to evidence such
assignment as reasonably requested by the applicable Lender, provided that any
such documents shall be without recourse to or warranty by the parties thereto.

 



57

 

 

Section 2.20. Expansion Option. The Company may from time to time elect to
increase the Commitments or enter into one or more tranches of term loans (each
an “Incremental Term Loan”), in each case in minimum increments of $25,000,000
so long as, after giving effect thereto, the aggregate amount of such increases
and all such Incremental Term Loans in any Agreed Currency does not exceed the
Dollar Equivalent of $250,000,000. The Company may arrange for any such increase
or tranche to be provided by one or more Lenders (each Lender so agreeing to an
increase in its Commitment, or to participate in such Incremental Term Loans, an
“Increasing Lender”), or by one or more new banks, financial institutions or
other entities (each such new bank, financial institution or other entity, an
“Augmenting Lender”; provided that no Ineligible Institution may be an
Augmenting Lender), which agree to increase their existing Commitments, or to
participate in such Incremental Term Loans, or provide new Commitments, as the
case may be; provided that (i) each Augmenting Lender, shall be subject to the
approval of the Company, the Administrative Agent and the Issuing Banks and the
Swingline Lender to the extent the consent of the Issuing Banks or the Swingline
Lender would be required to effect an assignment under Section 9.04(b), and (ii)
(x) in the case of an Increasing Lender, the Company and such Increasing Lender
execute an agreement substantially in the form of Exhibit C hereto, and (y) in
the case of an Augmenting Lender, the Company and such Augmenting Lender execute
an agreement substantially in the form of Exhibit D hereto. No consent of any
Lender (other than the Lenders participating in the increase or any Incremental
Term Loan) shall be required for any increase in Commitments or Incremental Term
Loan pursuant to this Section 2.20. Increases and new Commitments and
Incremental Term Loans created pursuant to this Section 2.20 shall become
effective on the date agreed by the Company, the Administrative Agent and the
relevant Increasing Lenders or Augmenting Lenders, and the Administrative Agent
shall notify each Lender thereof. Notwithstanding the foregoing, no increase in
the Commitments (or in the Commitment of any Lender) or tranche of Incremental
Term Loans shall become effective under this paragraph unless, (i) on the
proposed date of the effectiveness of such increase or Incremental Term Loans,
(A) the conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied or waived by the Required Lenders and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
Financial Officer of the Company and (B) the Company shall be in compliance (on
a pro forma basis) with the covenants contained in Section 6.11 and (ii) the
Administrative Agent shall have received documents and opinions consistent with
those delivered on the Effective Date as to the organizational power and
authority of the Borrowers to borrow hereunder after giving effect to such
increase. On the effective date of any increase in the Commitments or any
Incremental Term Loans being made, (i) each relevant Increasing Lender and
Augmenting Lender shall make available to the Administrative Agent such amounts
in immediately available funds as the Administrative Agent shall determine, for
the benefit of the other Lenders, as being required in order to cause, after
giving effect to such increase and the use of such amounts to make payments to
such other Lenders, each Lender’s portion of the outstanding Revolving Loans of
all the Lenders to equal its Applicable Percentage of such outstanding Revolving
Loans, and (ii) except in the case of any Incremental Term Loans, the relevant
Borrowers shall be deemed to have repaid and reborrowed all outstanding
Revolving Loans made to them as of the date of any increase in the Commitments
(with such reborrowing to consist of the Types of Revolving Loans, with related
Interest Periods if applicable, specified in a notice delivered by the
applicable Borrower, or the Company on behalf of the applicable Borrower, in
accordance with the requirements of Section 2.03). The deemed payments made
pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurocurrency Loan, shall be subject to indemnification by the
relevant Borrowers pursuant to the provisions of Section 2.16 if the deemed
payment occurs other than on the last day of the related Interest Periods. The
Incremental Term Loans (a) shall rank pari passu in right of payment with the
Revolving Loans, (b) shall not mature earlier than the Maturity Date (but may
have amortization prior to such date) and (c) shall be treated substantially the
same as (and in any event no more favorably than) the Revolving Loans; provided
that (i) the terms and conditions applicable to any tranche of Incremental Term
Loans maturing after the Maturity Date may provide for material additional or
different financial or other covenants or prepayment requirements applicable
only during periods after the Maturity Date and (ii) the Incremental Term Loans
may be priced differently than the Revolving Loans. Incremental Term Loans may
be made hereunder pursuant to an amendment or restatement (an “Incremental Term
Loan Amendment”) of this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrowers, each Increasing Lender participating in
such tranche, each Augmenting Lender participating in such tranche, if any, and
the Administrative Agent. The Incremental Term Loan Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this
Section 2.20. Nothing contained in this Section 2.20 shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to increase
its Commitment hereunder, or provide Incremental Term Loans, at any time. In
connection with any increase of the Commitments or Incremental Term Loans
pursuant to this Section 2.20, any Augmenting Lender becoming a party hereto
shall (1) execute such documents and agreements as the Administrative Agent may
reasonably request and (2) in the case of any Augmenting Lender that is
organized under the laws of a jurisdiction outside of the United States of
America, provide to the Administrative Agent, its name, address, tax
identification number and/or such other information as shall be necessary for
the Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act.

 



58

 

 

Section 2.21. [Intentionally Omitted].

 

Section 2.22. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.

 

Section 2.23. Designation of Foreign Subsidiary Borrowers. The Company may at
any time and from time to time designate any Eligible Foreign Subsidiary as a
Foreign Subsidiary Borrower by delivery to the Administrative Agent of a
Borrowing Subsidiary Agreement (which document may include certain limitations
of the obligations of the applicable Foreign Subsidiary Borrower signatory
thereto in respect of this Agreement which are required pursuant to applicable
laws of the jurisdiction of organization of such Foreign Subsidiary Borrower and
which are mutually agreed upon by the Administrative Agent and the Company)
executed by such Subsidiary and the Company and the satisfaction of the other
conditions precedent set forth in Section 4.03, and upon such delivery and
satisfaction such Subsidiary shall for all purposes of this Agreement be a
Foreign Subsidiary Borrower and a party to this Agreement until the Company
shall have executed and delivered to the Administrative Agent a Borrowing
Subsidiary Termination with respect to such Subsidiary, whereupon such
Subsidiary shall cease to be a Foreign Subsidiary Borrower and a party to this
Agreement. Notwithstanding the preceding sentence, no Borrowing Subsidiary
Termination will become effective as to any Foreign Subsidiary Borrower at a
time when any principal of or interest on any Loan to such Borrower shall be
outstanding hereunder, provided that such Borrowing Subsidiary Termination shall
be effective to terminate the right of such Foreign Subsidiary Borrower to make
further Borrowings under this Agreement. As soon as practicable upon receipt of
a Borrowing Subsidiary Agreement, the Administrative Agent shall furnish a copy
thereof to each Lender. Without limiting the foregoing, in connection with the
initial designation of any Borrower as a Foreign Subsidiary Borrower, this
Agreement may be amended pursuant to an amendment or an amendment and
restatement (a “Foreign Subsidiary Borrower Amendment”) executed by the Company,
the applicable Foreign Subsidiary Borrower and the Administrative Agent, without
the consent of any other Lenders, in order to effect such amendments to this
Agreement as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and its counsel, to effect this Section 2.23 as it relates
to such Foreign Subsidiary Borrower or its home jurisdiction. Such Foreign
Subsidiary Borrower Amendment may be in addition to, or in substitution for, a
Borrowing Subsidiary Agreement.

 



59

 

 

Section 2.24. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)                fees shall cease to accrue on the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

 

(b)                any payment of principal, interest, fees or other amounts
received by the Administrative Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 7.03 or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 9.08 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Banks or Swingline Lender hereunder; third, to
cash collateralize the Issuing Bank’s LC Exposure with respect to such
Defaulting Lender in accordance with this Section; fourth, as the Company may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralize the Issuing
Bank’s future LC Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with this
Section; sixth, to the payment of any amounts owing to the Lenders, the Issuing
Banks or Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Bank or Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement or under any other Loan Document; seventh,
so long as no Default or Event of Default exists, to the payment of any amounts
owing to any Borrower as a result of any judgment of a court of competent
jurisdiction obtained by such Borrower against such Defaulting Lender as a
result of such Defaulting Lender's breach of its obligations under this
Agreement or under any other Loan Document; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in the Borrowers’ obligations corresponding to such Defaulting
Lender’s LC Exposure and Swingline Loans are held by the Lenders pro rata in
accordance with the Commitments without giving effect to clause (d) below. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto;

 

(c)                the Commitment and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby;

 

(d)                if any Swingline Exposure or LC Exposure exists at the time
such Lender becomes a Defaulting Lender then:

 



60

 

 

(i)                 all or any part of the Swingline Exposure and LC Exposure of
such Defaulting Lender (other than the portion of such Swingline Exposure
referred to in clause (b) of the definition of such term) shall be reallocated
among the non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (A) the sum of all non-Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s Swingline Exposure and
LC Exposure does not exceed the total of all non-Defaulting Lenders’ Commitments
and (B) each non-Defaulting Lender’s Revolving Credit Exposure does not exceed
such non-Defaulting Lender’s Commitment;

 

(ii)               if the reallocation described in clause (i) above cannot, or
can only partially, be effected, within one (1) Business Day following notice by
the Administrative Agent (x) first, the Company shall prepay such Swingline
Exposure and (y) second, the Company or the applicable Borrower shall cash
collateralize, for the benefit of the relevant Issuing Banks only, the
Borrowers’ obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;

 

(iii)             if the Company or the relevant Borrowers cash collateralize
any portion of such Defaulting Lender’s LC Exposure pursuant to clause (ii)
above, the Borrowers shall not be required to pay any fees to such Defaulting
Lender pursuant to Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure during the period such Defaulting Lender’s LC Exposure is cash
collateralized;

 

(iv)              if the LC Exposure of the non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

 

(v)                if all or any portion of such Defaulting Lender’s LC Exposure
is neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of any Issuing
Bank or any other Lender hereunder, all facility fees that otherwise would have
been payable to such Defaulting Lender (solely with respect to the portion of
such Defaulting Lender’s Commitment that was utilized by such LC Exposure) and
letter of credit fees payable under Section 2.12(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the relevant Issuing Banks
until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

 

(e)                so long as such Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and no Issuing Bank
shall be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Company or the relevant
Borrowers in accordance with Section 2.24(d), and participating interests in any
such newly made Swingline Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.24(d)(i) (and such Defaulting Lender shall not participate therein).

 

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or any Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and no Issuing
Bank shall be required to issue, amend, renew, extend or increase any Letter of
Credit, unless the Swingline Lender or such Issuing Bank, as the case may be,
shall have entered into arrangements with the Borrowers or such Lender,
satisfactory to the Swingline Lender or such Issuing Bank, as the case may be,
to defease any risk to it in respect of such Lender hereunder.

 



61

 

 

In the event that the Administrative Agent, the Company, the Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

 

ARTICLE III

 

Representations and Warranties

 

Each Borrower, as to itself and its Subsidiaries, represents and warrants to the
Lenders that:

 

Section 3.01. Organization; Powers; Subsidiaries. Each of the Company and its
Subsidiaries (other than Dormant Subsidiaries) is duly organized, validly
existing and in good standing (to the extent such concept is applicable in the
relevant jurisdiction) under the laws of the jurisdiction of its organization,
has all requisite power and authority to carry on its business as now conducted
and, except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, is qualified
to do business in, and is in good standing (to the extent such concept is
applicable) in, every jurisdiction where such qualification is required.
Schedule 3.01 hereto identifies each Subsidiary in existence on the Effective
Date, noting whether such Subsidiary is a Material Subsidiary, the jurisdiction
of its incorporation or organization, as the case may be, the percentage of
issued and outstanding shares of each class of its capital stock or other equity
interests owned by the Company and the other Subsidiaries and, if such
percentage is not 100% (excluding directors’ qualifying shares as required by
law), a description of each class issued and outstanding. All of the outstanding
shares of capital stock and other equity interests of each Subsidiary are
validly issued and outstanding and fully paid and nonassessable and all such
shares and other equity interests indicated on Schedule 3.01 as owned by the
Company or another Subsidiary are owned, beneficially and of record on and as of
the Effective Date, by the Company or any Subsidiary free and clear of all
Liens, other than Liens created under the Pledge Agreements and Permitted
Encumbrances. As of the Effective Date, there are no outstanding commitments or
other obligations of the Company or any Subsidiary to issue, and no options,
warrants or other rights of any Person to acquire, any shares of any class of
capital stock or other equity interests of the Company or any Subsidiary, other
than in respect of stock option plans or other benefit plans for management,
directors or employees of the Company and its Subsidiaries.

 

Section 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational or constitutional powers and have been duly
authorized by all necessary organizational actions and, if required, actions by
equity holders of such Loan Party. The Loan Documents to which each Loan Party
is a party have been duly executed and delivered by such Loan Party and
constitute a legal, valid and binding obligation of such Loan Party, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 



62

 

 

Section 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any material consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except (i) filings or registrations
with respect to perfection of the security interests and Liens granted pursuant
to the Pledge Agreements, and (ii) such as have been obtained or made and are in
full force and effect, (b) will not violate any applicable law or regulation or
the charter, by-laws or other organizational or constitutional documents of the
Company or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, material
agreement or other material instrument binding upon the Company or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Company or any of its Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of the Company or
any of its Subsidiaries, other than Liens created under the Loan Documents.

 

Section 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended September 30, 2018 reported on by KPMG LLC, independent public
accountants, and (ii) as of and for the fiscal quarters and the portions of the
fiscal year ended December 31, 2018, March 31, 2019 and June 30, 2019, certified
by its chief financial officer. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Company and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in
clause (ii) above.

 

(b)                Since September 30, 2018, there has been no material adverse
change in the business, assets, operations or financial condition of the Company
and its Subsidiaries, taken as a whole.

 

Section 3.05. Properties. (a) Each of the Company and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for defects in title that do not interfere in
any material respect with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes.

 

(b)                Each of the Company and its Subsidiaries owns, or is licensed
to use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

Section 3.06. Litigation, Environmental and Labor Matters. (a) There are no
actions, suits, proceedings or investigations by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Borrower,
threatened in writing against the Company or any of its Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.

 

(b)                Except with respect to any matters that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Company nor any of its Subsidiaries (i) is in violation of
any Environmental Law or has not obtained, or is not maintaining or complying
with any permit, license or other approval required under any Environmental Law,
or (ii) has received written notice of any claim, or has knowledge of any
threatened claim, with respect to any Environmental Liability.

 



63

 

 

(c)                There are no strikes, lockouts or slowdowns against the
Company or any of its Subsidiaries pending or, to their knowledge, threatened in
writing. The hours worked by and payments made to employees of the Company and
its Subsidiaries have not been in violation of the Fair Labor Standards Act or
any other applicable Federal, state, local or foreign law relating to such
matters. All material payments due from the Company or any of its Subsidiaries,
or for which any claim may be made against the Company or any of its
Subsidiaries, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as liabilities on the books of the
Company or such Subsidiary. The consummation of the Transactions will not give
rise to any right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement under which the Company or any
of its Subsidiaries is bound.

 

Section 3.07. Compliance with Laws and Agreements. Each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

Section 3.08. Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

Section 3.09. Taxes. Each of the Company and its Subsidiaries has timely filed
or caused to be filed all federal income Tax returns and all other material
federal, state, local and foreign Tax returns required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are not yet delinquent, (b) Taxes that are being contested in
good faith by appropriate proceedings and for which the Company or such
Subsidiary, as applicable, has set aside on its books adequate reserves, or
(c) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

 

Section 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

 

Section 3.11. Disclosure. (a) The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. The Information Memorandum and any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of the Company or any Subsidiary to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished), taken
as a whole, do not contain any material misstatement of fact or omit to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrowers represent only that
such information was prepared in good faith based upon assumptions believed by
the Company to be reasonable at the time made, it being recognized by the
Lenders that, subject to the immediately preceding representation in this
proviso, such information as it relates to future events is not to be viewed as
fact and that actual results during the period or periods covered by such
information may differ from the projected results set forth therein by a
material amount.

 



64

 

 

(b)                As of the Effective Date, to the best knowledge of the
Company, the information included in the Beneficial Ownership Certification
provided on or prior to the Effective Date to any Lender in connection with this
Agreement is true and correct in all respects.

 

Section 3.12. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

 

Section 3.13. Liens. There are no Liens on any of the real or personal
properties of the Company or any Subsidiary except for Liens permitted by
Section 6.02.

 

Section 3.14. No Default. No Default or Event of Default has occurred and is
continuing.

 

Section 3.15. No Burdensome Restrictions. No Borrower is subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under
Section 6.08.

 

Section 3.16. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid perfected Liens on all the
Pledged Equity in favor of the Administrative Agent, for the benefit of the
Secured Parties, and such Liens constitute perfected and continuing Liens on the
Pledged Equity, securing the Obligations, enforceable against the applicable
Loan Party and all third parties, and having priority over all other Liens on
the Pledged Equity other than Permitted Encumbrances.

 

Section 3.17. Solvency.

 

(a)                Immediately after the consummation of the Transactions, the
Company and its Subsidiaries, taken as a whole, are and will be Solvent.

 

(b)                The Company does not intend to, nor will it permit any of its
Subsidiaries to, and the Company does not believe that it or any of its
Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing of and amounts of cash to be received by
it or any such Subsidiary and the timing of the amounts of cash to be payable on
or in respect of its Indebtedness or the Indebtedness of any such Subsidiary.

 

Section 3.18. Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures designed to promote and achieve
compliance in all material respects by the Company and its Subsidiaries with
Anti-Corruption Laws and applicable Sanctions, and the Company, its Subsidiaries
and their respective officers and employees and to the knowledge of the Company
its directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects and, in the case of any Foreign
Subsidiary Borrower, is not knowingly engaged in any activity that could
reasonably be expected to result in such Borrower being designated as a
Sanctioned Person. None of (a) the Company, any Subsidiary or to the knowledge
of the Company or such Subsidiary any of their respective directors, officers or
employees, or (b) to the knowledge of the Company, any agent of the Company or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit, use of proceeds or other Transactions will violate any
Anti-Corruption Law or applicable Sanctions.

 

Section 3.19. Centre of Main Interests and Establishment. Each Loan Party
incorporated in the United Kingdom has its centre of main interests (as that
term is used in Article 3(1) of the Regulation) in its jurisdiction of
incorporation and has no Establishment in any other jurisdiction.

 

Section 3.20. EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

 



65

 

 

ARTICLE IV

 

Conditions

 

Section 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

 

(a)                The Administrative Agent (or its counsel) shall have received
(i) from each party hereto either (A) a counterpart of this Agreement signed on
behalf of such party or (B) written evidence satisfactory to the Administrative
Agent (which may include telecopy or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and (ii) duly executed copies of the Loan Documents and such
other legal opinions, certificates, documents, instruments and agreements as the
Administrative Agent shall reasonably request in connection with the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit E.

 

(b)                The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Effective Date) of (i) Bryan Cave Leighton Paisner LLP, counsel for the Loan
Parties and (ii) Alyson S. Barclay, Senior Vice President and General Counsel of
the Company, and in each case in form and substance reasonably satisfactory to
the Administrative Agent and covering such matters relating to the Loan Parties,
the Loan Documents or the Transactions as the Administrative Agent shall
reasonably request. The Company hereby requests such counsel to deliver such
opinion.

 

(c)                The Lenders shall have received (i) satisfactory audited
consolidated financial statements of the Company for the two most recent fiscal
years ended prior to the Effective Date as to which such financial statements
are available, (ii) satisfactory unaudited interim consolidated financial
statements of the Company for each quarterly period ended subsequent to the date
of the latest financial statements delivered pursuant to clause (i) of this
paragraph as to which such financial statements are publicly available and
(iii) satisfactory financial statement projections through and including the
Company’s 2024 fiscal year, together with such information as the Administrative
Agent and the Lenders shall reasonably request (including, without limitation, a
detailed description of the assumptions used in preparing such projections).

 

(d)                The Administrative Agent shall have received such documents
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the organization, existence and good standing of the initial
Loan Parties, the authorization of the Transactions and any other material legal
matters relating to such Loan Parties, the Loan Documents or the Transactions,
all in form and substance reasonably satisfactory to the Administrative Agent
and its counsel and as further described in the list of closing documents
attached as Exhibit E.

 

(e)                The Administrative Agent shall have received a certificate,
dated the Effective Date and signed by the President, a Vice President or a
Financial Officer of the Company, confirming compliance with the conditions set
forth in paragraphs (a) and (b) of Section 4.02.

 

(f)                 The Administrative Agent shall have received evidence
reasonably satisfactory to it that all governmental and third party approvals
necessary or, in the reasonable discretion of the Administrative Agent,
advisable in connection with the Transactions and the continuing operations of
the Company and its Subsidiaries have been obtained and are in full force and
effect.

 



66

 

 

(g)                The Administrative Agent shall have received an opening
compliance certificate signed by a Financial Officer and otherwise in form and
substance reasonably satisfactory to the Administrative Agent, but solely
demonstrating compliance with the Leverage Ratio as of the end of the fiscal
quarter ending June 30, 2019 (after giving effect (including pro forma effect)
to all obligations anticipated to be incurred on the Effective Date as well as
any Acquisitions consummated following June 30, 2019 but on or prior to the
Effective Date) for purposes of establishing the initial Applicable Rate
hereunder.

 

(h)                The Administrative Agent shall have received all fees and
other amounts due and payable on or prior to the Effective Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Company hereunder.

 

(i)                 (i) The Administrative Agent shall have received, at least
five days prior to the Effective Date, all documentation and other information
regarding the Borrowers requested in connection with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, to the extent requested in writing of the Company at least 10 days prior to
the Effective Date and (ii) to the extent any Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, at least five days
prior to the Effective Date, any Lender that has requested, in a written notice
to the Company at least 10 days prior to the Effective Date, a Beneficial
Ownership Certification in relation to such Borrower shall have received such
Beneficial Ownership Certification (provided that, upon the execution and
delivery by such Lender of its signature page to this Agreement, the condition
set forth in this clause (ii) shall be deemed to be satisfied).

 

(j)                 The Administrative Agent shall have received evidence
satisfactory to it that the Existing Credit Agreement has been terminated and
cancelled and any and all indebtedness thereunder shall have been fully repaid
(except to the extent being so repaid with the proceeds of the initial Loans)
and any and all liens thereunder have been terminated and released.

 

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

Section 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Banks to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

 

(a)                The representations and warranties of the Borrowers set forth
in this Agreement shall be true and correct in all material respects (or in all
respects if such representation and warranty is qualified by “material” or
“Material Adverse Effect”) on and as of the date of such Borrowing or the date
of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable.

 

(b)                At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall have occurred and be
continuing.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 



67

 

 

Section 4.03. Designation of a Foreign Subsidiary Borrower. The designation of a
Foreign Subsidiary Borrower pursuant to Section 2.23 is subject to the condition
precedent that the Company or such proposed Foreign Subsidiary Borrower shall
have furnished or caused to be furnished to the Administrative Agent:

 

(a)                Duly executed Borrowing Subsidiary Agreement and, if
applicable, Foreign Subsidiary Borrower Amendment and any other Loan Documents
reasonably requested by the Administrative Agent;

 

(b)                Copies, certified by the Secretary or Assistant Secretary (or
director, in the case of any Foreign Subsidiary Borrower incorporated in England
and Wales) of such Subsidiary, of its Board of Directors’ resolutions (and
resolutions of other bodies or persons, if any are deemed necessary or customary
by counsel for the Administrative Agent) approving the Borrowing Subsidiary
Agreement, Foreign Subsidiary Borrower Amendment (if applicable) and any other
Loan Documents to which such Subsidiary is becoming a party and such documents
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the organization or incorporation, existence and good
standing of such Subsidiary;

 

(c)                An incumbency certificate, executed by the Secretary or
Assistant Secretary of such Subsidiary, which shall identify by name and title
and bear the signature of the officers of such Subsidiary authorized to request
Borrowings hereunder and sign the Borrowing Subsidiary Agreement, Foreign
Subsidiary Borrower Amendment (if applicable) and the other Loan Documents to
which such Subsidiary is becoming a party, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by the Company or such Subsidiary;

 

(d)                Opinions of counsel to such Subsidiary, in form and substance
reasonably satisfactory to the Administrative Agent and its counsel, with
respect to the laws of its jurisdiction of organization and such other matters
as are reasonably requested by counsel to the Administrative Agent and addressed
to the Administrative Agent and the Lenders;

 

(e)                Any promissory notes requested by any Lender, and any other
instruments and documents reasonably requested by the Administrative Agent;

 

(f)                 To the extent such Foreign Subsidiary Borrower is not
specifically named as an Eligible Foreign Subsidiary, all documentation and
other information required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act which shall be reasonably satisfactory to the Administrative
Agent and the Lenders; and

 

(g)                All legal matters (including with respect to withholding tax)
incident to the making of such Credit Event shall be satisfactory to the
Administrative Agent and its counsel in their commercially reasonable
discretion.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Company covenants and agrees with
the Lenders that:

 



68

 

 

Section 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent and each Lender:

 

(a)                within ninety (90) days after the end of each fiscal year of
the Company (or, if earlier, by the date that the Annual Report on Form 10-K of
the Company for such fiscal year would be required to be filed under the rules
and regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), its audited consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by KPMG LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

 

(b)                within forty-five (45) days after the end of each of the
first three fiscal quarters of each fiscal year of the Company (or, if earlier,
by the date that the Quarterly Report on Form 10-Q of the Company for such
fiscal quarter would be required to be filed under the rules and regulations of
the SEC, giving effect to any automatic extension available thereunder for the
filing of such form), its consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Company and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

 

(c)                concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Company
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.11 and the identity of all Material
Subsidiaries and (iii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate;

 

(d)                as soon as available, but in any event not more than sixty
(60) days after the end of each fiscal year of the Company, a copy of the plan
and forecast (including a projected consolidated balance sheet, income statement
and funds flow statement) of the Company for the upcoming fiscal year in form
reasonably satisfactory to the Administrative Agent;

 

(e)                promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
the Company or any Subsidiary with the SEC, or any Governmental Authority
succeeding to any or all of the functions of said Commission, or with any
national securities exchange, or distributed by the Company to its shareholders
generally, as the case may be; and

 

(f)                 promptly following any request therefor, (x) such other
information regarding the operations, business affairs and financial condition
of the Company or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request and
(y) information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and the Beneficial Ownership Regulation.

 



69

 

 

Documents required to be delivered pursuant to clauses (a) and (b) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System;
provided that the Company shall notify (which may be by facsimile or electronic
mail) the Administrative Agent of the filing of any such documents and, upon
request by the Administrative Agent, provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Company shall
be required to provide paper copies of the compliance certificates required by
clause (c) of this Section 5.01 to the Administrative Agent.

 

Section 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a)                the occurrence of any Default;

 

(b)                the filing or commencement of any action, suit or proceeding
by or before any arbitrator or Governmental Authority against or affecting the
Company or any Affiliate thereof that has a reasonable possibility of adverse
determination, and, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

 

(c)                the occurrence of any ERISA Event that, alone or together
with any other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

 

(d)                any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect; and

 

(e)                any change in the information provided in the Beneficial
Ownership Certification delivered to such Lender that would result in a change
to the list of beneficial owners identified in such certification.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

Section 5.03. Existence; Conduct of Business. The Company will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its (a) legal existence and
(b) the rights, qualifications, licenses, permits, privileges, franchises,
governmental authorizations and intellectual property rights material to the
conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except, in the
case of clause (b), unless such failure to do so could not reasonably be
expected to cause a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 6.03.

 

Section 5.04. Payment of Obligations. The Company will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Company or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

 



70

 

 

Section 5.05. Maintenance of Properties; Insurance. The Company will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear, casualty and condemnation excepted; provided, however, that
nothing in this Section shall prevent the Company or any of its Subsidiaries
from discontinuing the operation or maintenance of any such properties if such
discontinuance is, in the reasonable judgment of the Company, desirable in the
conduct of its business or the business of any Subsidiary and not
disadvantageous in any material respect to the Lenders, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.

 

Section 5.06. Books and Records; Inspection Rights. The Company will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Company will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested, provided, that unless an Event of Default is in existence, only one
(1) such inspection shall be permitted in any fiscal year and the Company shall
be required to reimburse the Administrative Agent for the reasonable costs
thereof. The Company acknowledges that the Administrative Agent, after
exercising its rights of inspection, may prepare and distribute to the Lenders
certain reports pertaining to the Company and its Subsidiaries’ assets for
internal use by the Administrative Agent and the Lenders.

 

Section 5.07. Compliance with Laws and Material Contractual Obligations. The
Company will, and will cause each of its Subsidiaries to, (i) comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (including without limitation Environmental Laws) and (ii)
perform in all material respects its obligations under material agreements to
which it is a party, in each case except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The Company will maintain in effect and enforce
policies and procedures designed to promote compliance by the Company and its
Subsidiaries with Anti-Corruption Laws and applicable Sanctions.

 

Section 5.08. Use of Proceeds. The proceeds of the Loans will be used only to
finance the working capital needs, and for general corporate purposes, of the
Company and its Subsidiaries, including, without limitation, to fund all or a
portion of the purchase price of a Permitted Acquisition. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. No Borrower will request any Borrowing or
Letter of Credit, and no Borrower shall use, and the Company shall ensure that
its Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States, the United Kingdom or in a
European Union member state or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

 



71

 

 

Section 5.09. Subsidiary Guaranty. As promptly as possible but in any event (a)
within thirty (30) days (or such later date as may be agreed upon by the
Administrative Agent) after any Person becomes a Subsidiary or any Subsidiary
qualifies independently as, or is designated by the Company or the
Administrative Agent as, a Subsidiary Guarantor pursuant to the definition of
“Material Subsidiary”, or (b) on or prior to the date any Subsidiary that is not
a Subsidiary Guarantor provides a guarantee of other Indebtedness of the
Company, the Company shall provide the Administrative Agent with written notice
thereof setting forth information in reasonable detail describing the material
assets of such Person and shall cause each such Subsidiary to deliver to the
Administrative Agent a joinder to the Subsidiary Guaranty (in the form
contemplated thereby) pursuant to which such Subsidiary agrees to be bound by
the terms and provisions thereof, such Subsidiary Guaranty to be accompanied by
appropriate corporate resolutions, other corporate documentation and legal
opinions in form and substance reasonably satisfactory to the Administrative
Agent and its counsel. Notwithstanding the foregoing, (a) no Foreign Subsidiary
shall be subject to the guaranty requirements contained herein if the
Administrative Agent and its counsel reasonably determine that the benefit of
the guaranty, relative to the cost and expense associated therewith, is
excessive and (b) no Affected Foreign Subsidiary shall guarantee or be obligated
hereby to guarantee the payment or performance of any Obligations incurred by,
or on behalf of, the Company or any Domestic Subsidiary.

 

Section 5.10. Pledge Agreements. Each Borrower shall execute or cause to be
executed, by no later than sixty (60) days (or such later date as is agreed to
by the Administrative Agent in its reasonable discretion) after the date on
which any Foreign Subsidiary would qualify or be designated by the Company as a
Pledge Subsidiary, a Pledge Agreement in favor of the Administrative Agent for
the benefit of the Secured Parties with respect to the Applicable Pledge
Percentage of all of the outstanding Equity Interests of such Pledge Subsidiary;
provided that no such pledge of the Equity Interests of a Foreign Subsidiary
shall be required hereunder to the extent such pledge is prohibited by
applicable law or the Administrative Agent and its counsel reasonably determine
that, in light of the cost and expense associated therewith, such pledge would
not provide material Pledged Equity for the benefit of the Secured Parties
pursuant to legally binding, valid and enforceable Pledge Agreements. The
Company further agrees to deliver to the Administrative Agent all such Pledge
Agreements, together with appropriate corporate resolutions and other
documentation (including legal opinions, the stock certificates representing the
Equity Interests subject to such pledge, stock powers with respect thereto
executed in blank, and such other documents as shall be reasonably requested to
perfect the Lien of such pledge) in each case in form and substance reasonably
satisfactory to the Administrative Agent, and in a manner that the
Administrative Agent shall be reasonably satisfied that it has a first priority
perfected pledge of or charge over the Pledged Equity related thereto, subject
to Permitted Encumbrances. Without limitation to the foregoing, in respect of
any Pledge Subsidiary incorporated in England and Wales, such Pledge Subsidiary
shall deliver either: (i) a certificate of an authorized signatory of that
Pledge Subsidiary certifying that: (A) each of the Company and its Subsidiaries
has complied within the relevant timeframe with any notice it has received
pursuant to Part 21A of the United Kingdom Companies Act 2006 from that Pledge
Subsidiary; and (B) no “warning notice” or “restrictions notice” (in each case
as defined in Schedule 1B of the United Kingdom Companies Act 2006) has been
issued in respect of those shares, together with a copy of the “PSC register”
(within the meaning of section 790C(10) of the United Kingdom Companies Act
2006) of that Pledge Subsidiary, which is certified by an authorized signatory
of that Pledge Subsidiary to be correct, complete, and not amended or superseded
as at a date no earlier than the date of the relevant Pledge Agreement; or (ii)
a certificate of an authorized signatory of that Pledge Subsidiary certifying
that such Pledge Subsidiary is not required to comply with Part 21A of the
United Kingdom Companies Act 2006.

 

Section 5.11. Centre of Main Interests and Establishment. No Loan Party
incorporated in the United Kingdom shall without the prior written consent of
the Administrative Agent (such consent not to be unreasonably withheld or
delayed) take any action that shall cause its registered office or centre of
main interests (as that term is used in Article 3(1) of the Regulation) to be
situated outside its jurisdiction of incorporation, or cause it to have an
Establishment situated outside of its jurisdiction of incorporation.

 



72

 

 

Section 5.12. Post-Closing Matters. Within thirty (30) days of the Effective
Date, each UK Borrower shall deliver to the Administrative Agent a copy (duly
certified by a director of the relevant UK Borrower as being in full force and
effect and not having been superseded as at the relevant date of delivery) of a
resolution signed by the holders of all of the issued shares of the relevant UK
Borrower, approving and ratifying the terms of, and the transactions
contemplated by, the Loan Documents to which the relevant UK Borrower is a party
and approving and ratifying the execution by the relevant UK Borrower of the
Loan Documents to which it is a party.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Company covenants and agrees with the Lenders that,
except as permitted by the Consent Letter:

 

Section 6.01. Indebtedness. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(a)                the Obligations;

 

(b)                Indebtedness existing on the date hereof and set forth in
Schedule 6.01 and extensions, renewals and replacements of any such Indebtedness
with Indebtedness owing by the same obligor that does not increase the
outstanding principal amount thereof;

 

(c)                Indebtedness of the Company to any Subsidiary and of any
Subsidiary to the Company or any other Subsidiary; provided that Indebtedness of
any Subsidiary that is not a Loan Party to any Loan Party shall be subject to
the limitations set forth in Section 6.04(d);

 

(d)                Subject to Section 6.04, Guarantees by the Company of
Indebtedness of any Subsidiary and by any Subsidiary of Indebtedness of the
Company or any other Subsidiary;

 

(e)                Indebtedness of the Company or any Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that (i) such Indebtedness is incurred prior
to or within one hundred twenty (120) days after such acquisition or the
completion of such construction or improvement and (ii) the aggregate principal
amount of Indebtedness outstanding at any time that is permitted by this
clause (e) shall not exceed the greater of (x) $50,000,000 or (y) 10.0% of
Consolidated Tangible Assets, determined as of the most recent date for which
the Company’s Financials have been delivered under Section 5.01 (or, if prior to
the date of the first financial statements to be delivered pursuant to Section
5.01(a) or (b), the most recent financial statements referred to in Section
3.04(a));

 

(f)                 Indebtedness of the Company or any Subsidiary as an account
party in respect of trade letters of credit;

 



73

 

 

(g)                Indebtedness of the Company or any Subsidiary to the extent
secured by a Lien on any asset of the Company or any Subsidiary permitted by
Section 6.02(e);

 

(h)                Indebtedness in respect of bankers’ acceptances, overdraft
facilities, automatic clearinghouse arrangements, employee credit card programs,
corporate cards and purchasing cards and other business cash management
arrangements in the ordinary course of business;

 

(i)                 Indebtedness consisting of obligations of the Company or its
Subsidiaries under deferred consideration or other similar arrangements
(including earn-outs, indemnifications, incentive non-competes and other
contingent obligations and agreements consisting of the adjustment of purchase
price or similar adjustments) incurred by such Person in connection with any
Permitted Acquisition or disposition permitted by Section 6.03;

 

(j)                 [Reserved];

 

(k)                Indebtedness of the Company or any Subsidiary assumed in
connection with any Permitted Acquisition so long as such Indebtedness exists at
the time of such Permitted Acquisition and is not incurred in contemplation of
or in connection with such Permitted Acquisition, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof; and

 

(l)                 unsecured Indebtedness in an aggregate principal amount not
exceeding $100,000,000 at any time outstanding; provided that, however, the
aggregate amount of Indebtedness of Subsidiaries that are not Loan Parties under
this clause (l) shall not exceed $50,000,000 at any time outstanding.

 

Section 6.02. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

(a)                Permitted Encumbrances and Liens created under the Loan
Documents;

 

(b)                any Lien on any property or asset of the Company or any
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of the Company
or any Subsidiary and (ii) such Lien shall secure only those obligations which
it secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

 

(c)                any Lien existing on any property or asset prior to the
acquisition thereof by the Company or any Subsidiary or existing on any property
or asset of any Person that becomes a Subsidiary after the date hereof prior to
the time such Person becomes a Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Company or any Subsidiary and (iii) such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

 

(d)                Liens on fixed or capital assets acquired, constructed or
improved by the Company or any Subsidiary; provided that (i) such security
interests secure Indebtedness permitted by clause (e) of Section 6.01, (ii) such
security interests and the Indebtedness secured thereby are incurred prior to or
within one hundred twenty (120) days after such acquisition or the completion of
such construction or improvement, (iii) the Indebtedness secured thereby does
not exceed the cost of acquiring, constructing or improving such fixed or
capital assets and (iv) such security interests shall not apply to any other
property or assets of the Company or any Subsidiary;

 



74

 

 

(e)                Liens on cash and Permitted Investments in an aggregate
amount not to exceed $10,000,000 at any time securing obligations under Swap
Agreements permitted under Section 6.05;

 

(f)                 any Lien arising in the ordinary course of business in favor
of a customer of a Subsidiary in connection with “bill and hold” sales
transactions, provided that such Lien shall not encumber any property or assets
of such Subsidiary other than the property subject to such bill and hold sales
transaction; and

 

(g)                Liens on assets of the Company and its Subsidiaries not
otherwise permitted above so long as the aggregate principal amount of the
Indebtedness and other obligations subject to such Liens does not at any time
exceed the greater of (i) $20,000,000 and (ii) 5% of Consolidated Tangible
Assets, determined as of the most recent date for which the Company’s Financials
have been delivered under Section 5.01 (or, if prior to the date of the first
financial statements to be delivered pursuant to Section 5.01(a) or (b), the
most recent financial statements referred to in Section 3.04(a)).

 

Section 6.03. Fundamental Changes and Asset Sales. (a) The Company will not, and
will not permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) any of its assets, (including pursuant to a Sale and Leaseback
Transaction), or any of the Equity Interests of any of its Subsidiaries (in each
case, whether now owned or hereafter acquired), or liquidate or dissolve, except
that, if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing (or, solely in the case of clauses
(i) and (ii) below, no Event of Default shall have occurred and be continuing):

 

(iii)             any Person may merge into the Company in a transaction in
which the Company is the surviving corporation;

 

(iv)              any Subsidiary may merge into a Loan Party in a transaction in
which the surviving entity is such Loan Party (provided that any such merger
involving the Company must result in the Company as the surviving entity), any
Subsidiary which is not a Loan Party may merge into a Pledge Subsidiary in a
transaction in which the surviving entity is such Pledge Subsidiary and any
Subsidiary which is not a Loan Party may merge with or into any other Subsidiary
which is not a Loan Party;

 

(v)                any Loan Party may sell, transfer, lease or otherwise dispose
of its assets to any other Loan Party;

 

(vi)              any Loan Party may sell, transfer, lease or otherwise dispose
of its assets to any other Subsidiary that is not a Loan Party provided, except
as permitted by clauses (v) and (vi) below, that the aggregate book value of the
assets subject to such sales, transfers, leases or dispositions during the term
of this Agreement shall not exceed the greater of (i) $20,000,000 or (ii) 5.0%
of Consolidated Tangible Assets, determined as of the most recent date for which
the Company’s Financials have been delivered under Section 5.01 (or, if prior to
the date of the first financial statements to be delivered pursuant to Section
5.01(a) or (b), the most recent financial statements referred to in Section
3.04(a));

 

75

 



 

(vii)            any Subsidiary that is not a Loan Party may sell, transfer,
lease or otherwise dispose of its assets to any Subsidiary that is not a Loan
Party;

 

(viii)           the Company and its Subsidiaries may (A) sell inventory and
Permitted Investments in the ordinary course of business, (B) effect sales,
trade-ins or dispositions of used equipment for value in the ordinary course of
business consistent with past practice, (C) enter into licenses of intellectual
property or technology in the ordinary course of business, and (D) subject to
clause (vii) below,  make any other sales, transfers, leases or dispositions the
book value of which, taken together with the book value of all other property of
the Company and its Subsidiaries previously leased, sold or disposed of as
permitted by this clause (D) during any fiscal year of the Company, does not
exceed an amount equal to five percent (5%) of Consolidated Tangible Assets
(calculated as of the end of the immediately preceding fiscal quarter for which
the Company’s Financials were most recently delivered pursuant to Section
5.01(a) or (b) or, if prior to the date of the delivery of the first financial
statements to be delivered pursuant to Section 5.01(a) or (b), the most recent
financial statements referred to in Section 3.04(a));

 

(ix)             the Company and its Subsidiaries may dispose of a Subsidiary or
line of business in a single transaction or series of related transactions,
provided that the book value of the assets to be divested in connection with
such transaction or series of transactions does not exceed an amount equal to
twenty-five percent (25%) of Consolidated Tangible Assets (calculated as of the
end of the immediately preceding fiscal quarter for which the Company’s
Financials were most recently delivered pursuant to Section 5.01(a) or (b) or,
if prior to the date of the delivery of the first financial statements to be
delivered pursuant to Section 5.01(a) or (b), the most recent financial
statements referred to in Section 3.04(a)); provided further that, at the time
of any such disposition (and after giving pro forma effect thereto), the
aggregate book value of the assets divested under Section 6.03(a)(vi)(D) and
this clause (vii) during the term of this Agreement shall not exceed an amount
equal to thirty percent (30%) of Consolidated Tangible Assets (calculated as of
the end of the immediately preceding fiscal quarter for which the Company’s
Financials were most recently delivered pursuant to Section 5.01(a) or (b) or,
if prior to the date of the delivery of the first financial statements to be
delivered pursuant to Section 5.01(a) or (b), the most recent financial
statements referred to in Section 3.04(a));

 

(x)              any Subsidiary that is not a Loan Party or Pledge Subsidiary
may liquidate or dissolve if the Company determines in good faith that such
liquidation or dissolution is in the best interests of the Company and is not
materially disadvantageous to the Lenders; and

 

(xi)             any Subsidiary that is not a Loan Party may sell, transfer,
lease or otherwise dispose of its assets to any Loan Party; provided that, such
transactions are on an arms-length basis for fair consideration.

 

(b)          The Company will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Company and its Subsidiaries on the date of execution of
this Agreement and businesses reasonably related or incidental thereto or
representing a reasonable expansion thereof.

 

(c)          The Company will not, nor will it permit any of its Subsidiaries
to, change its fiscal year from the basis in effect on the Effective Date.

 



76

 

 

Section 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Company will not, and will not permit any of its Subsidiaries to, purchase, hold
or acquire (including pursuant to any merger or consolidation with, any Person
that was not a wholly owned Subsidiary prior to such merger or consolidation)
any capital stock, evidences of Indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any Person or any assets of any other Person constituting a business unit
(collectively, “Investments”), except:

 

(a)          Permitted Investments;

 

(b)          Permitted Acquisitions;

 

(c)          Investments by the Company and its Subsidiaries existing on the
date hereof and set forth in Schedule 6.04 in Subsidiaries;

 

(d)          Investments made after the date hereof by the Company in or to any
Subsidiary and made by any Subsidiary in or to the Company or any other
Subsidiary (provided, except as provided in clause (f) below, that the amount of
Investments that may be made and remain outstanding, at any time, by Loan
Parties to Subsidiaries which are not Loan Parties, shall not exceed the greater
of (x) $50,000,000 or (y) 10% of Consolidated Tangible Assets, determined as of
the most recent date for which the Company’s Financials have been delivered
under Section 5.01 (or, if prior to the date of the first financial statements
to be delivered pursuant to Section 5.01(a) or (b), the most recent financial
statements referred to in Section 3.04(a));

 

(e)          Guarantees constituting Indebtedness permitted by Section 6.01; and

 

(f)           any other Investment made after the date hereof (other than
Acquisitions) so long as the aggregate amount of all such Investments does not
exceed the greater of (i) $30,000,000 and (ii) 7.5% of Consolidated Tangible
Assets, determined as of the most recent date for which the Company’s Financials
have been delivered under Section 5.01 (or, if prior to the date of the first
financial statements to be delivered pursuant to Section 5.01(a) or (b), the
most recent financial statements referred to in Section 3.04(a))) during the
term of this Agreement.

 

For purposes of compliance with Sections 6.04(d) and (f), the amount of any
investment shall be the amount initially invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less any
amount paid, repaid, returned, distributed or otherwise received in cash in
respect of such Investment.

 

Section 6.05. Swap Agreements. The Company will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Company or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Company or any of its Subsidiaries), and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Company or
any Subsidiary.

 

Section 6.06. Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a)  at prices and on terms and conditions not less favorable
to the Company or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among the
Company and its wholly owned Subsidiaries not involving any other Affiliate and
(c) any Restricted Payment permitted by Section 6.07.

 



77

 

 

Section 6.07. Restricted Payments. The Company will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except (a) the Company may declare and pay
dividends with respect to its Equity Interests payable solely in additional
shares of its common stock (or warrants, options or other rights to acquire
additional shares of its common stock), (b) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests, (c) the Company may
make Restricted Payments pursuant to and in accordance with stock option plans
or other benefit plans for management, directors or employees of the Company and
its Subsidiaries and (d) the Company and its Subsidiaries may make any other
Restricted Payment so long as no Default or Event of Default has occurred and is
continuing prior to making such Restricted Payment or would arise after giving
effect (including giving effect on a pro forma basis) thereto and the aggregate
amount of all such Restricted Payments during any fiscal year of the Company
does not exceed $30,000,000; provided that, if at the time of and immediately
after giving effect (including giving effect on a pro forma basis) thereto, the
Leverage Ratio is less than or equal to 2.50 to 1.00, there shall be no Dollar
limitation on such Restricted Payments.

 

Section 6.08. Restrictive Agreements. The Company will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Company or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets in favor of
the Administrative Agent for the benefit of the Lenders to secure the
Obligations, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to holders of its Equity Interests or to make or
repay loans or advances to the Company or any other Subsidiary or to Guarantee
Indebtedness of the Company or any other Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
any Loan Document, (ii) the foregoing shall not apply to customary restrictions
and conditions contained in agreements relating to the sale of property or a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the property or Subsidiary that is to be sold and such sale is permitted
hereunder, (iii) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (iv) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof, and (v) clause (b) of the foregoing shall not apply to
restrictions contained in documents governing Indebtedness permitted hereunder
so long as such restrictions are no more restrictive to the Company and its
Subsidiaries than the restrictions or covenants contained in this Agreement.

 

Section 6.09. Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents. The Company will not, and will not permit any Subsidiary
to, directly or indirectly voluntarily prepay, defease or in substance defease,
purchase, redeem, retire or otherwise acquire, any Subordinated Indebtedness or
any Indebtedness from time to time outstanding under the Subordinated
Indebtedness Documents. Furthermore, the Company will not, and will not permit
any Subsidiary to, amend the Subordinated Indebtedness Documents or any
document, agreement or instrument evidencing any Indebtedness incurred pursuant
to the Subordinated Indebtedness Documents (or any replacements, substitutions,
extensions or renewals thereof) or pursuant to which such Indebtedness is issued
where such amendment, modification or supplement provides for the following or
which has any of the following effects:

 

(a)           increases the overall principal amount of any such Indebtedness or
increases the amount of any single scheduled installment of principal or
interest;

 



78

 

 

(b)          shortens or accelerates the date upon which any installment of
principal or interest becomes due or adds any additional mandatory redemption
provisions;

 

(c)          shortens the final maturity date of such Indebtedness or otherwise
accelerates the amortization schedule with respect to such Indebtedness;

 

(d)          increases the rate of interest accruing on such Indebtedness;

 

(e)          provides for the payment of additional fees or increases existing
fees;

 

(f)           amends or modifies any financial or negative covenant (or covenant
which prohibits or restricts the Company or any Subsidiary from taking certain
actions) in a manner which is more onerous or more restrictive in any material
respect to the Company or such Subsidiary or which is otherwise materially
adverse to the Company, any Subsidiary and/or the Lenders or, in the case of any
such covenant, which places material additional restrictions on the Company or
such Subsidiary or which requires the Company or such Subsidiary to comply with
more restrictive financial ratios or which requires the Company to better its
financial performance, in each case from that set forth in the existing
applicable covenants in the Subordinated Indebtedness Documents or the
applicable covenants in this Agreement; or

 

(g)          amends, modifies or adds any affirmative covenant in a manner which
(i) when taken as a whole, is materially adverse to the Company, any Subsidiary
and/or the Lenders or (ii) is more onerous than the existing applicable covenant
in the Subordinated Indebtedness Documents or the applicable covenant in this
Agreement.

 

Section 6.10. Non-Guarantor Subsidiaries. The Company shall not at any time
permit any Subsidiary to guaranty any other Indebtedness of the Company unless
and until such Subsidiary has become a Subsidiary Guarantor pursuant to, and in
accordance with the terms of, Section 5.09 hereof.

 

Section 6.11. Financial Covenants.

 

(a)          Maximum Leverage Ratio. The Company will not permit the ratio (the
“Leverage Ratio”), determined as of the end of each of its fiscal quarters
ending on and after September 30, 2019, of (i) Consolidated Total Indebtedness
minus Qualified Cash to (ii) Consolidated EBITDA for the period of four
(4) consecutive fiscal quarters ending with the end of such fiscal quarter, all
calculated for the Company and its Subsidiaries on a consolidated basis, to be
greater than 3.50 to 1.00; provided, that the Company may, only once during the
term of this Agreement, elect to increase the maximum Leverage Ratio permitted
under this Section 6.11(a) to 4.00 to 1.00 for a period of four consecutive
fiscal quarters in connection with a Permitted Acquisition occurring during the
first of such four fiscal quarters if the aggregate consideration paid or to be
paid in respect of such Permitted Acquisition exceeds $100,000,000 (such
one-time increase, the “Temporary Leverage Ratio Step-Up”).

 

(b)          Minimum Interest Coverage Ratio. The Company will not permit the
ratio (the “Interest Coverage Ratio”), determined as of the end of each of its
fiscal quarters ending on and after September 30, 2019, of (i) Consolidated
EBITDA to (ii) Consolidated Interest Expense, in each case for the period of
four (4) consecutive fiscal quarters ending with the end of such fiscal quarter,
all calculated for the Company and its Subsidiaries on a consolidated basis, to
be less than 3.00 to 1.00.

 



79

 

 



ARTICLE VII

 



Events of Default

 

SECTION 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur:

 

(a)          any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b)          any Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days;

 

(c)          any representation or warranty made or deemed made by or on behalf
of any Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect (or in any respect if such representation and warranty is qualified by
“material” or “Material Adverse Effect”) when made or deemed made;

 

(d)          any Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to any
Borrower’s existence), 5.08, 5.09 or 5.10, in Article VI, in Article X or in
Article XI;

 

(e)          any Borrower or any Subsidiary Guarantor, as applicable, shall fail
to observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Loan Document, and such failure shall continue unremedied for a
period of thirty (30) days after notice thereof from the Administrative Agent to
the Company (which notice will be given at the request of any Lender);

 

(f)           the Company or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;

 

(g)          any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

 

(h)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Company or any Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered;

 



80

 

 

(i)           the Company or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

 

(j)           the Company or any Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

 

(k)          one or more judgments for the payment of money in an aggregate
amount in excess of $30,000,000 (to the extent not covered by insurance as to
which the relevant insurance company has acknowledged coverage) shall be
rendered against the Company, any Subsidiary or any combination thereof and the
same shall remain undischarged for a period of thirty (30) consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of the
Company or any Subsidiary to enforce any such judgment;

 

(l)           an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

 

(m)         a Change in Control shall occur;

 

(n)          the occurrence of any “default”, as defined in any Loan Document
(other than this Agreement) or the breach of any of the terms or provisions of
any Loan Document (other than this Agreement), which default or breach continues
beyond any period of grace therein provided;

 

(o)          any material provision of any Loan Document for any reason ceases
to be valid, binding and enforceable in accordance with its terms (or the
Company or any Subsidiary shall challenge the enforceability of any Loan
Document or shall assert in writing, or engage in any action or inaction based
on any such assertion, that any provision of any of the Loan Documents has
ceased to be or otherwise is not valid, binding and enforceable in accordance
with its terms);

 

(p)          any Pledge Agreement shall for any reason (other than pursuant to
the terms hereof or thereof) fail to create a valid and perfected first priority
security interest in any Pledged Equity purported to be covered thereby, or any
action shall be taken by or on behalf of any Borrower or any Subsidiary to
discontinue or to assert the invalidity or unenforceability of any Pledge
Agreement; or

 



81

 

 

(q)            (i) any UK Relevant Entity is unable or admits inability to pay
its debts as they fall due or is deemed to or declared to be unable to pay its
debts under applicable law, suspends or threatens in writing to suspend making
payments on any of its debts or, by reason of actual or anticipated financial
difficulties, commences negotiations with one or more of its creditors
(excluding any Lender, any Issuing Bank or the Administrative Agent in its
capacity as such) with a view to rescheduling any of its indebtedness, or (ii)
the value of the assets of any UK Relevant Entity is less than its liabilities
(taking into account contingent and prospective liabilities), or (iii) a
moratorium is declared in respect of any indebtedness of any UK Relevant Entity
(so that if a moratorium occurs, the ending of the moratorium will not remedy
any Event of Default caused by that moratorium), or (iv) any corporate action,
legal proceedings or other procedure or step is taken in relation to (A) the
suspension of payments, a moratorium on any indebtedness, winding up,
dissolution, administration or reorganization (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any UK Relevant Entity, (B) a
composition, compromise, assignment or arrangement with any creditor of any UK
Relevant Entity, (C) the appointment of a liquidator, receiver, administrative
receiver, administrator, compulsory manager or other similar officer in respect
of any UK Relevant Entity or any of its assets or (D) the enforcement of any
Lien over any assets of any UK Relevant Entity, or any analogous procedure or
step is taken in any jurisdiction, save that this sub paragraph (iv) shall not
apply to any winding up petition which is frivolous or vexatious and is
discharged, stayed or dismissed within sixty (60) days of commencement, or (v)
any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction affects any asset or assets of a UK
Relevant Entity having an aggregate value of $30,000,000 and not discharged
within sixty (60) days;

 

then, and in every such event (other than an event with respect to any Borrower
described in clause (h), (i) or (q) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take any or all
of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of each Borrower accrued hereunder
and under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Borrower and (iii) require cash collateral for the LC
Exposure in accordance with Section 2.06(j) hereof; and in case of any event
with respect to any Borrower described in clause (h), (i) or (q) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding and cash collateral for the LC Exposure, together with
accrued interest thereon and all fees and other Obligations accrued hereunder
and under the other Loan Documents, shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, exercise any rights and remedies provided
to the Administrative Agent under the Loan Documents or at law or equity.

 

Any proceeds of Pledged Equity received by the Administrative Agent after an
Event of Default has occurred and is continuing and the Administrative Agent so
elects or the Required Lenders so direct, shall be applied ratably first, to pay
any fees, indemnities, or expense reimbursements including amounts then due to
the Administrative Agent and the Issuing Banks from any Borrower, second, to pay
any fees or expense reimbursements then due to the Lenders from any Borrower,
third, to pay interest then due and payable on the Loans ratably, fourth, to
prepay principal on the Loans and unreimbursed LC Disbursements and any other
amounts owing with respect to Banking Services Obligations and Swap Obligations
ratably, fifth, to pay an amount to the Administrative Agent equal to one
hundred five percent (105%) of the aggregate undrawn face amount of all
outstanding Letters of Credit and the aggregate amount of any unpaid LC
Disbursements, to be held as cash collateral for such Obligations and sixth, to
the payment of any other Obligation due to the Administrative Agent or any
Lender by any Borrower. Notwithstanding the foregoing, amounts received from any
Loan Party shall not be applied to any Excluded Swap Obligation of such Loan
Party. The Administrative Agent and the Lenders shall have the continuing and
exclusive right to apply and reverse and reapply any and all such proceeds and
payments to any portion of the Obligations.

 



82

 

 

ARTICLE VIII

 

The Administrative Agent

 

Section 8.01. Authorization and Action. (a) Each Lender and each Issuing Bank
hereby irrevocably appoints the entity named as Administrative Agent in the
heading of this Agreement and its successors and assigns to serve as the
administrative agent under the Loan Documents and each Lender and each Issuing
Bank authorizes the Administrative Agent to take such actions as agent on its
behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Administrative Agent under such agreements and
to exercise such powers as are reasonably incidental thereto. Without limiting
the foregoing, each Lender and each Issuing Bank hereby authorizes the
Administrative Agent to execute and deliver, and to perform its obligations
under, each of the Loan Documents to which the Administrative Agent is a party,
and to exercise all rights, powers and remedies that the Administrative Agent
may have under such Loan Documents.

 

(b)              As to any matters not expressly provided for herein and in the
other Loan Documents (including enforcement or collection), the Administrative
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the written instructions of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and the
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification and is exculpated in a manner satisfactory to it from the
Lenders and the Issuing Banks with respect to such action or (ii) is contrary to
this Agreement or any other Loan Document or applicable law, including any
action that may be in violation of the automatic stay under any requirement of
law relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided, further, that the
Administrative Agent may seek clarification or direction from the Required
Lenders prior to the exercise of any such instructed action and may refrain from
acting until such clarification or direction has been provided. Except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to any Borrower, any Subsidiary or any Affiliate of any
of the foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. Nothing in this
Agreement shall require the Administrative Agent to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.

 

(c)              In performing its functions and duties hereunder and under the
other Loan Documents, the Administrative Agent is acting solely on behalf of the
Lenders and the Issuing Banks (except in limited circumstances expressly
provided for herein relating to the maintenance of the Register), and its duties
are entirely mechanical and administrative in nature. Without limiting the
generality of the foregoing:

 



83

 

 

(i)               the Administrative Agent does not assume and shall not be
deemed to have assumed any obligation or duty or any other relationship as the
agent, fiduciary or trustee of or for any Lender, Issuing Bank or holder of any
other obligation other than as expressly set forth herein and in the other Loan
Documents, regardless of whether a Default or an Event of Default has occurred
and is continuing (and it is understood and agreed that the use of the term
“agent” (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express) obligations arising under agency doctrine of
any applicable law, and that such term is used as a matter of market custom and
is intended to create or reflect only an administrative relationship between
contracting parties); additionally, each Lender agrees that it will not assert
any claim against the Administrative Agent based on an alleged breach of
fiduciary duty by the Administrative Agent in connection with this Agreement and
the transactions contemplated hereby;

 

(ii)              where the Administrative Agent is required or deemed to act as
a trustee in respect of any Pledged Equity over which a security interest has
been created pursuant to a Loan Document expressed to be governed by the laws of
England and Wales or any other country other than the United States, or is
required or deemed to hold any collateral “on trust” pursuant to the foregoing,
the obligations and liabilities of the Administrative Agent to the holders of
the Obligations in its capacity as trustee shall be excluded to the fullest
extent permitted by applicable law;

 

(iii)             to the extent that English law is applicable to the duties of
the Administrative Agent under any of the Loan Documents, Section 1 of the
Trustee Act 2000 of the United Kingdom shall not apply to the duties of the
Administrative Agent in relation to the trusts constituted by that Loan
Document; where there are inconsistencies between the Trustee Act 1925 or the
Trustee Act 2000 of the United Kingdom and the provisions of this Agreement or
such Loan Document, the provisions of this Agreement shall, to the extent
permitted by applicable law, prevail and, in the case of any inconsistency with
the Trustee Act 2000 of the United Kingdom, the provisions of this Agreement
shall constitute a restriction or exclusion for the purposes of that Act; and

 

(iv)             nothing in this Agreement or any Loan Document shall require
the Administrative Agent to account to any Lender for any sum or the profit
element of any sum received by the Administrative Agent for its own account;

 

(d)              The Administrative Agent may perform any of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any of their respective
duties and exercise their respective rights and powers through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

 

(e)              None of any Syndication Agent, any Co-Documentation Agent or
any Arranger shall have obligations or duties whatsoever in such capacity under
this Agreement or any other Loan Document and shall incur no liability hereunder
or thereunder in such capacity, but all such persons shall have the benefit of
the indemnities provided for hereunder.

 

(f)               In case of the pendency of any proceeding with respect to any
Loan Party under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, the Administrative Agent
(irrespective of whether the principal of any Loan or any other obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

 



84

 

 

(i)              to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, LC Disbursements and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent (including any claim under Sections
2.12, 2.13, 2.15, 2.17 and 9.03) allowed in such judicial proceeding; and

 

(ii)             to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each Issuing Bank and each other Secured Party to make such payments
to the Administrative Agent and, in the event that the Administrative Agent
shall consent to the making of such payments directly to the Lenders and the
Issuing Banks or the other Secured Parties, to pay to the Administrative Agent
any amount due to it, in its capacity as the Administrative Agent, under the
Loan Documents (including under Section 9.03). Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or Issuing Bank or to authorize the Administrative
Agent to vote in respect of the claim of any Lender or Issuing Bank in any such
proceeding.

 

(g)             The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Bank, and, except solely to
the extent of the Company’s rights to consent pursuant to and subject to the
conditions set forth in this Article, none of any Borrower or any Subsidiary, or
any of their respective Affiliates, shall have any rights as a third party
beneficiary under any such provisions. Each Secured Party, whether or not a
party hereto, will be deemed, by its acceptance of the benefits of the
Guarantees of the Obligations provided under the Loan Documents, to have agreed
to the provisions of this Article.

 



Section 8.02. Administrative Agent’s Reliance, Indemnification, Etc. (a) Neither
the Administrative Agent nor any of its Related Parties shall be (i) liable for
any action taken or omitted to be taken by such party, the Administrative Agent
or any of its Related Parties under or in connection with this Agreement or the
other Loan Documents (x) with the consent of or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents) or (y) in
the absence of its own gross negligence or willful misconduct (such absence to
be presumed unless otherwise determined by a court of competent jurisdiction by
a final and non-appealable judgment) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
any Loan Party or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of any Loan Party to
perform its obligations hereunder or thereunder.

 



85

 

 

(b)             The Administrative Agent shall be deemed not to have knowledge
of any Default unless and until written notice thereof (stating that it is a
“notice of default”) is given to the Administrative Agent by a Borrower, a
Lender or the Issuing Bank, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document, (ii)
the contents of any certificate, report or other document delivered thereunder
or in connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items (which on their face purport to be such items) expressly
required to be delivered to the Administrative Agent or satisfaction of any
condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Administrative Agent , or (vi) the creation,
perfection or priority of Liens on the Pledged Equity. Notwithstanding anything
herein to the contrary, the Administrative Agent shall not be liable for, or be
responsible for any claim, liability, loss, cost or expense suffered by any
Borrower, any Subsidiary, any Lender or any Issuing Bank as a result of, any
determination of the Revolving Credit Exposure, any of the component amounts
thereof or any portion thereof attributable to each Lender or Issuing Bank, or
any Exchange Rate or Dollar Amount.

 

(c)             Without limiting the foregoing, the Administrative Agent (i) may
treat the payee of any promissory note as its holder until such promissory note
has been assigned in accordance with Section 9.04, (ii) may rely on the Register
to the extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrowers), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or Issuing Bank and shall not be responsible to any Lender or Issuing Bank for
any statements, warranties or representations made by or on behalf of any Loan
Party in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Bank, may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof).

 

Section 8.03. Posting of Communications. (a) Each Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make any Communications
available to the Lenders and the Issuing Banks by posting the Communications on
IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other electronic platform
chosen by the Administrative Agent to be its electronic transmission system (the
“Approved Electronic Platform”).

 

(b)             Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Effective Date, a user ID/password authorization
system) and the Approved Electronic Platform is secured through a per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each Lender, each Issuing Bank and each
Borrower acknowledges and agrees that the distribution of material through an
electronic medium is not necessarily secure, that the Administrative Agent is
not responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there may be
confidentiality and other risks associated with such distribution. Each Lendes,
each Issuing Bank and each Borrower hereby approves distribution of the
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

 



86

 

 

(c)              THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE
PROVIDED “AS IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW)
DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE
ADEQUACY OF THE APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS
OR THE APPROVED ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT,
ANY ARRANGER, ANY CO-DOCUMENTATION AGENT, ANY SYNDICATION AGENT OR ANY OF THEIR
RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY
LIABILITY TO ANY LOAN PARTY, ANY LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR
ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED
ELECTRONIC PLATFORM.

 

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Approved Electronic Platform.

 

(d)              Each Lender and Issuing Bank agrees that notice to it (as
provided in the next sentence) specifying that Communications have been posted
to the Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender or Issuing Bank for purposes of the Loan
Documents. Each Lender and Issuing Bank agrees (i) to notify the Administrative
Agent in writing (which could be in the form of electronic communication) from
time to time of such Lender’s or Issuing Bank’s (as applicable) email address to
which the foregoing notice may be sent by electronic transmission and (ii) that
the foregoing notice may be sent to such email address.

 

(e)              Each Lender, each Issuing Bank and each Borrower agrees that
the Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

 

(f)              Nothing herein shall prejudice the right of the Administrative
Agent, any Lender or any Issuing Bank to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

 



87

 

 

Section 8.04. The Administrative Agent Individually. With respect to its
Commitment, Loans (including Swingline Loans), Letter of Credit Commitments and
Letters of Credit, the Person serving as the Administrative Agent shall have and
may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender or Issuing Bank, as the case may be. The terms “Issuing Bank”, “Lenders”,
“Required Lenders” and any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual capacity
as a Lender, Issuing Bank or as one of the Required Lenders, as applicable. The
Person serving as the Administrative Agent and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of banking,
trust or other business with, any Borrower, any Subsidiary or any Affiliate of
any of the foregoing as if such Person was not acting as the Administrative
Agent and without any duty to account therefor to the Lenders or the Issuing
Bank.

 

Section 8.05. Successor Administrative Agent. (a) The Administrative Agent may
resign at any time by giving 30 days’ prior written notice thereof to the
Lenders, the Issuing Banks and the Company, whether or not a successor
Administrative Agent has been appointed. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent, which shall be a bank with an
office in New York, New York or an Affiliate of any such bank. In either case,
such appointment shall be subject to the prior written approval of the Company
(which approval may not be unreasonably withheld and shall not be required while
an Event of Default has occurred and is continuing). Upon the acceptance of any
appointment as Administrative Agent by a successor Administrative Agent, such
successor Administrative Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Administrative Agent. Upon
the acceptance of appointment as Administrative Agent by a successor
Administrative Agent, the retiring Administrative Agent shall be discharged from
its duties and obligations under this Agreement and the other Loan Documents.
Prior to any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the retiring Administrative Agent shall take such action
as may be reasonably necessary to assign to the successor Administrative Agent
its rights as Administrative Agent under the Loan Documents.

 

(b)              Notwithstanding paragraph (a) of this Section, in the event no
successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders, the Issuing Banks
and the Company, whereupon, on the date of effectiveness of such resignation
stated in such notice, (i) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents;
provided that, solely for purposes of maintaining any security interest granted
to the Administrative Agent under any Loan Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties, and continue to be entitled to the rights set forth in such Loan
Document, and, in the case of any collateral in the possession of the
Administrative Agent, shall continue to hold such collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this Section (it being understood and agreed that
the retiring Administrative Agent shall have no duty or obligation to take any
further action under any Loan Document, including any action required to
maintain the perfection of any such security interest); and (ii) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided that
(A) all payments required to be made hereunder or under any other Loan Document
to the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (B) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall directly be given or made to each Lender and Issuing
Bank. Following the effectiveness of the Administrative Agent’s resignation from
its capacity as such, the provisions of this Article and Section 9.03, as well
as any exculpatory, reimbursement and indemnification provisions set forth in
any other Loan Document, shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent and
in respect of the matters referred to in the proviso under clause (i) above.

 

88

 



 

Section 8.06. Acknowledgments of Lenders. (a) Each Lender represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and that it has, independently and without reliance upon the
Administrative Agent, any Arranger, any Co-Documentation Agent or any other
Lender, or any of the Related Parties of any of the foregoing, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder. Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any Arranger,
any Co-Documentation Agent or any other Lender, or any of the Related Parties of
any of the foregoing, and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Borrowers and their Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

 

(b)              Each Lender, by delivering its signature page to this Agreement
on the Effective Date, or delivering its signature page to an Assignment and
Assumption or any other Loan Document pursuant to which it shall become a Lender
hereunder, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Loan Document and each other document required to be delivered
to, or be approved by or satisfactory to, the Administrative Agent or the
Lenders on the Effective Date.

 

Section 8.07. Collateral Matters. (a) Except with respect to the exercise of
setoff rights in accordance with Section 9.08 or with respect to a Secured
Party’s right to file a proof of claim in an insolvency proceeding, no Secured
Party shall have any right individually to realize upon any collateral or to
enforce any Guarantee of the Secured Obligations, it being understood and agreed
that all powers, rights and remedies under the Loan Documents may be exercised
solely by the Administrative Agent on behalf of the Secured Parties in
accordance with the terms thereof.

 

(b)              In furtherance of the foregoing and not in limitation thereof,
no arrangements in respect of Banking Services the obligations under which
constitute Secured Obligations and no Swap Agreement the obligations under which
constitute Secured Obligations, will create (or be deemed to create) in favor of
any Secured Party that is a party thereto any rights in connection with the
management or release of any collateral or of the obligations of any Loan Party
under any Loan Document. By accepting the benefits of any collateral securing
the Secured Obligations, each Secured Party that is a party to any Banking
Services Agreement or Swap Agreement in respect of Swap Obligations, as
applicable, shall be deemed to have appointed the Administrative Agent to serve
as administrative agent and collateral agent under the Loan Documents and agreed
to be bound by the Loan Documents as a Secured Party thereunder, subject to the
limitations set forth in this paragraph.

 

(c)              The Secured Parties irrevocably authorize the Administrative
Agent, at its option and in its discretion, to subordinate any Lien on any
property granted to or held by the Administrative Agent under any Loan Document
to the holder of any Lien on such property that is permitted by Section 6.02(b).
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of any collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders or any other Secured Party for any
failure to monitor or maintain any portion of any collateral.

 



89

 

 

(d)             Each Borrower, on its behalf and on behalf of its Subsidiaries,
and each Lender, on its behalf and on the behalf of its affiliated Secured
Parties, hereby irrevocably constitute the Administrative Agent as the holder of
an irrevocable power of attorney (fondé de pouvoir within the meaning of
Article 2692 of the Civil Code of Québec) in order to hold hypothecs and
security granted by each Borrower or any Subsidiary on property pursuant to the
laws of the Province of Quebec to secure obligations of any Borrower or any
Subsidiary under any bond, debenture or similar title of indebtedness issued by
any Borrower or any Subsidiary in connection with this Agreement, and agree that
the Administrative Agent may act as the bondholder and mandatary with respect to
any bond, debenture or similar title of indebtedness that may be issued by any
Borrower or any Subsidiary and pledged in favor of the Secured Parties in
connection with this Agreement. Notwithstanding the provisions of Section 32 of
the An Act respecting the special powers of legal persons (Québec), JPMorgan
Chase Bank, N.A. as Administrative Agent may acquire and be the holder of any
bond issued by any Borrower or any Subsidiary in connection with this Agreement
(i.e., the fondé de pouvoir may acquire and hold the first bond issued under any
deed of hypothec by any Borrower or any Subsidiary).

 

(e)             The Administrative Agent is hereby authorized to execute and
deliver any documents necessary or appropriate to create and perfect the rights
of pledge for the benefit of the Secured Parties including a right of pledge
with respect to the entitlements to profits, the balance left after winding up
and the voting rights of the Company as ultimate parent of any subsidiary of the
Company which is organized under the laws of the Netherlands and the Equity
Interests of which are pledged in connection herewith (a “Dutch Pledge”).
Without prejudice to the provisions of this Agreement and the other Loan
Documents, the parties hereto acknowledge and agree with the creation of
parallel debt obligations of the Company or any relevant Subsidiary as will be
described in any Dutch Pledge (the “Parallel Debt”), including that any payment
received by the Administrative Agent in respect of the Parallel Debt will -
conditionally upon such payment not subsequently being avoided or reduced by
virtue of any provisions or enactments relating to bankruptcy, insolvency,
preference, liquidation or similar laws of general application - be deemed a
satisfaction of a pro rata portion of the corresponding amounts of the Secured
Obligations, and any payment to the Secured Parties in satisfaction of the
Secured Obligations shall - conditionally upon such payment not subsequently
being avoided or reduced by virtue of any provisions or enactments relating to
bankruptcy, insolvency, preference, liquidation or similar laws of general
application - be deemed as satisfaction of the corresponding amount of the
Parallel Debt. The parties hereto acknowledge and agree that, for purposes of a
Dutch Pledge, any resignation by the Administrative Agent is not effective until
its rights under the Parallel Debt are assigned to the successor Administrative
Agent.

 

(f)              The parties hereto acknowledge and agree for the purposes of
taking and ensuring the continuing validity of German law governed pledges
(Pfandrechte) with the creation of parallel debt obligations of the Company and
its Subsidiaries as will be further described in a separate German law governed
parallel debt undertaking. The Administrative Agent shall (i) hold such parallel
debt undertaking as fiduciary agent (Treuhänder) and (ii) administer and hold as
fiduciary agent (Treuhänder) any pledge created under a German law governed
Pledge Agreement which is created in favor of any Secured Party or transferred
to any Secured Party due to its accessory nature (Akzessorietät), in each case
in its own name and for the account of the Secured Parties. Each Lender (on
behalf of itself and its affiliated Secured Parties) hereby authorizes the
Administrative Agent to enter as its agent in its name and on its behalf into
any German law governed Pledge Agreement, accept as its agent in its name and on
its behalf any pledge or other creation of any accessory security right in
relation to this Agreement and to agree to and execute on its behalf as its
representative in its name and on its behalf any amendments, supplements and
other alterations to any such Pledge Agreement and to release on behalf of any
such Lender or Secured Party any such Pledge Agreement and any pledge created
under any such Pledge Agreement in accordance with the provisions herein and/or
the provisions in any such Pledge Agreement.

 



90

 

 

Section 8.08. Credit Bidding. The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Obligations (including by accepting some or all of
any collateral in satisfaction of some or all of the Obligations pursuant to a
deed in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of any
collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid, (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 9.02 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership interests, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Obligations that are
assigned to an acquisition vehicle are not used to acquire collateral for any
reason (as a result of another bid being higher or better, because the amount of
Obligations assigned to the acquisition vehicle exceeds the amount of
Obligations credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Secured Parties pro rata
with their original interest in such Obligations and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause
(ii) above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

 

Section 8.09. Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of any Borrower or any
other Loan Party, that at least one of the following is and will be true:

 



91

 

 

(i)               such Lender is not using “plan assets” (within the meaning of
the Plan Asset Regulations) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments,

 

(ii)              the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)             (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 

(iv)             such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

 

(b)              In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of any Borrower or any
other Loan Party, that none of the Administrative Agent, or any Arranger, any
Syndication Agent, any Co-Documentation Agent or any of their respective
Affiliates is a fiduciary with respect to collateral or the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related hereto or thereto).

 

(c)              The Administrative Agent, and each Arranger, Syndication Agent
and Co-Documentation Agent hereby informs the Lenders that each such Person is
not undertaking to provide investment advice or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Letters of Credit, the Commitments, this
Agreement and any other Loan Documents (ii) may recognize a gain if it extended
the Loans, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Loans, the Letters of Credit or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 



92

 

 





ARTICLE IX

 

Miscellaneous

 

Section 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(i)                if to any Borrower, to it c/o  ESCO Technologies Inc., 9900A
Clayton Road, St. Louis, MO 63124, Attention of Lara Crews (Telecopy No. (314)
213-7250; Telephone No. (314) 213-7230);

 

(ii)               if to the Administrative Agent, (A) in the case of Borrowings
denominated in Dollars, to JPMorgan Chase Bank, N.A., Commercial Loan Services,
10 South Dearborn Street, Floor L2, Chicago, Illinois 60603, Attention of Philip
Martino (Telecopy No. (844) 490-5663) and (B) in the case of Borrowings
denominated in Foreign Currencies, to J.P. Morgan Europe Limited, 25 Bank
Street, Canary Wharf, London, E14 5JP, Attention of The Manager, Loan & Agency
Services (Telecopy No. 44 207 777 2360);

 

(iii)              if to JPMorgan as an Issuing Bank, to it at: JPMorgan Chase
Bank, N.A., 10 South Dearborn Street, Floor L2, Chicago, Illinois 60603,
Attention of GTS Client Services (Telecopy No. (312) 288-8950), or in the case
of any other Issuing Bank, to it at the address and telecopy number specified
from time to time by such Issuing Bank to the Company and the Administrative
Agent;

 

(iv)              if to the Swingline Lender, to it at JPMorgan Chase Bank,
N.A., Commercial Loan Services, 10 South Dearborn Street, Floor L2, Chicago,
Illinois 60603, Attention of Philip Martino (Telecopy No. (844) 490-5663); and

 

(v)               if to any other Lender, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 



(b)          Notices and other communications to the Lenders and the Issuing
Banks hereunder may be delivered or furnished by using Approved Electronic
Platforms pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices pursuant to Article II unless
otherwise agreed by the Administrative Agent and the applicable Lender. The
Administrative Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 



93

 

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

 

(c)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.

 

Section 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

 

(b)          Except as provided in Section 2.20 with respect to an Incremental
Term Loan Amendment, or in Section 2.23 with respect to a Foreign Subsidiary
Borrower Amendment, and subject to Section 2.14(c) and clauses (c) and (f)
below, neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders or by the Borrowers and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby (except that any amendment or modification of the financial covenants in
this Agreement (or defined terms used in the financial covenants in this
Agreement) shall not constitute a reduction in the rate of interest or fees for
purposes of this clause (ii)), (iii) postpone the scheduled date of payment of
the principal amount of any Loan or LC Disbursement, or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby, (iv) change
Section 2.18(b) or (d) or the final paragraph of Article VII in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change the payment waterfall provisions of
Section 2.24(b) or the last paragraph of Section 7.01 without the written
consent of each Lender, (vi) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender (it being understood that, solely with the
consent of the parties prescribed by Section 2.20 to be parties to an
Incremental Term Loan Amendment, Incremental Term Loans may be included in the
determination of Required Lenders on substantially the same basis as the
Commitments and the Revolving Loans are included on the Effective Date),
(vii) release the Company or all or substantially all of the Subsidiary
Guarantors from their obligations under Article X, Article XI or the Subsidiary
Guaranty without the written consent of each Lender, or (viii) except as
provided in clause (d) of this Section or in any Pledge Agreement, release all
or substantially all of the Pledged Equity without the written consent of each
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, any Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be (it being understood that any change to Section 2.24 shall require the
consent of the Administrative Agent, the Issuing Banks and the Swingline
Lender); provided further, that no such agreement shall amend or modify the
provisions of Section 2.06 without the prior written consent of the
Administrative Agent and the Issuing Banks. Notwithstanding the foregoing, no
consent with respect to any amendment, waiver or other modification of this
Agreement shall be required of any Defaulting Lender, except with respect to any
amendment, waiver or other modification referred to in clause (i), (ii) or (iii)
of the first proviso of this paragraph and then only in the event such
Defaulting Lender shall be directly affected by such amendment, waiver or other
modification.

 



94

 

 

(c)          Notwithstanding the foregoing, this Agreement and any other Loan
Document may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Borrowers to each
relevant Loan Document (x) to add one or more credit facilities (in addition to
the Incremental Term Loans pursuant to an Incremental Term Loan Amendment) to
this Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans, Incremental Term Loans and the accrued interest and fees in
respect thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders.

 

(d)          The Lenders hereby irrevocably authorize the Administrative Agent,
at its option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Pledged Equity (i) upon the
termination of all the Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Unliquidated Obligations), (ii) constituting
property being sold or disposed of if the Company certifies to the
Administrative Agent that the sale or disposition is made in compliance with the
terms of this Agreement (and the Administrative Agent may rely conclusively on
any such certificate, without further inquiry), or (iii) as required to effect
any sale or other disposition of such Pledged Equity in connection with any
exercise of remedies of the Administrative Agent and the Lenders pursuant to
Article VII. Any such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of the Loan Parties in respect of) all interests retained
by the Loan Parties, including the proceeds of any sale, all of which shall
continue to constitute part of the Pledged Equity.

 

(e)           If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Company may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Company and the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) each Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement
(1) the outstanding principal amount of its Loans and participations in LC
Disbursements and all interest, fees and other amounts then accrued but unpaid
to such Non-Consenting Lender by such Borrower hereunder to and including the
date of termination, including without limitation payments due to such
Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 2.16 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender.

 



95

 

 

(f)           Notwithstanding anything to the contrary herein the Administrative
Agent may, with the consent of the Borrowers only, amend, modify or supplement
this Agreement or any of the other Loan Documents to cure any ambiguity,
omission, mistake, defect or inconsistency.

 

Section 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication and distribution (including, without limitation, via the
internet or through a service such as Intralinks) of the credit facilities
provided for herein, the preparation and administration of this Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement and any other Loan Document,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit; provided, that no Foreign Subsidiary Borrower that
is an Affected Foreign Subsidiary shall be liable for any amounts hereunder to
the extent such amounts are attributable to the Company or any Domestic
Subsidiary.

 

(b)          The Borrowers shall indemnify the Administrative Agent, each
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related out-of-pocket expenses, including the fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of any Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties hereto of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Company or any of its Subsidiaries, and regardless of whether any Indemnitee is
a party thereto; provided that (x) such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related out-of-pocket expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee and (y) no Foreign
Subsidiary Borrower that is an Affected Foreign Subsidiary shall be liable for
any amounts hereunder to the extent such amounts are attributable to the Company
or any Domestic Subsidiary. This Section 9.03(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims or damages arising from
any non-Tax claim.

 



96

 

 

(c)           Each Lender severally agrees to pay any amount required to be paid
by the Company under paragraph (a) or (b) of this Section 9.03 to the
Administrative Agent, the Issuing Banks and the Swingline Lender, and each
Related Party of any of the foregoing Persons (each, an “Agent Indemnitee”) (to
the extent not reimbursed by the Company and without limiting the obligation of
the Company to do so), ratably according to their respective Applicable
Percentage in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Applicable Percentage immediately prior to such
date), from and against any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent Indemnitee in its capacity as such; provided further
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful misconduct. The agreements in this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

 

(d)          To the extent permitted by applicable law, no Borrower shall
assert, and each Borrower hereby waives, any claim against any Indemnitee
(i) for any damages arising from the use by others of information or other
materials obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

 

(e)           All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor.

 

Section 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the relevant Issuing Bank that issues any Letter of Credit), except that (i) no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the relevant Issuing Bank that
issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Banks and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 



97

 

 

(b)          (i)            Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more Persons (other
than an Ineligible Institution) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:

 

(A)             the Company (provided that the Company shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within seven (7) Business Days after having
received notice thereof); provided, further, that no consent of the Company
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee;

 

(B)              the Administrative Agent;

 

(C)              the Issuing Banks; and

 

(D)              the Swingline Lender.

 

(ii)              Assignments shall be subject to the following additional
conditions:

 

(A)             except in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund or an assignment of the entire remaining amount
of the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Company and the Administrative Agent otherwise
consent, provided that no such consent of the Company shall be required if an
Event of Default has occurred and is continuing;

 

(B)              each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

 

(C)              the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500, such fee to be paid by either the
assigning Lender or the assignee Lender or shared between such Lenders; and

 

(D)             the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

 



98

 

 

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 



“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Parent, (c) the Company, any of its Subsidiaries or any of its Affiliates,
or (d) a company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person or relative(s) thereof.

 

(i)               Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(ii)              The Administrative Agent, acting for this purpose as a
non-fiduciary agent of each Borrower, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and each Borrower,
the Administrative Agent, the Issuing Banks and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Company, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(iii)             Upon its receipt of (x) a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee, or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 



99

 

 

(c)           Any Lender may, without the consent of, or notice to, any
Borrower, the Administrative Agent, the Issuing Banks or the Swingline Lender,
sell participations to one or more banks or other entities (a “Participant”),
other than an Ineligible Institution, in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrowers, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(d) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(d)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 



100

 

 

Section 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

 

Section 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to (i)
fees payable to the Administrative Agent and (ii) the reductions of the Letter
of Credit Commitment of an Issuing Bank constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided, that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent.

 

Section 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 



101

 

 

Section 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of any Borrower or any Subsidiary Guarantor against any of and
all of the Obligations held by such Lender, irrespective of whether or not such
Lender shall have made any demand under the Loan Documents and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have. Notwithstanding the foregoing, in no event shall
such deposits or obligations owing to or for the credit of a Foreign Subsidiary
Borrower that is an Affected Foreign Subsidiary be set off or applied against
any Obligations of the Company or any Domestic Subsidiary.

 

Section 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement and the other Loan Documents (unless explicitly stated to be
governed by the law of another jurisdiction) shall be construed in accordance
with and governed by the law of the State of New York.

 

(b)           Each Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County, Borough of Manhattan, and of
the United States District Court for the Southern District of New York sitting
in the Borough of Manhattan, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.

 

(c)           Each Borrower hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Each Foreign
Subsidiary Borrower irrevocably designates and appoints the Company, as its
authorized agent, to accept and acknowledge on its behalf, service of any and
all process which may be served in any suit, action or proceeding of the nature
referred to in Section 9.09(b) in any federal or New York State court sitting in
New York City. The Company hereby represents, warrants and confirms that the
Company has agreed to accept such appointment (and any similar appointment by a
Subsidiary Guarantor which is a Foreign Subsidiary). Said designation and
appointment shall be irrevocable by each such Foreign Subsidiary Borrower until
all Loans, all reimbursement obligations, interest thereon and all other amounts
payable by such Foreign Subsidiary Borrower hereunder and under the other Loan
Documents shall have been paid in full in accordance with the provisions hereof
and thereof and such Foreign Subsidiary Borrower shall have been terminated as a
Borrower hereunder pursuant to Section 2.23. Each Foreign Subsidiary Borrower
hereby consents to process being served in any suit, action or proceeding of the
nature referred to in Section 9.09(b) in any federal or New York State court
sitting in New York City by service of process upon the Company as provided in
this Section 9.09(d); provided that, to the extent lawful and possible, notice
of said service upon such agent shall be mailed by registered or certified air
mail, postage prepaid, return receipt requested, to the Company and (if
applicable to) such Foreign Subsidiary Borrower at its address set forth in the
Borrowing Subsidiary Agreement to which it is a party or to any other address of
which such Foreign Subsidiary Borrower shall have given written notice to the
Administrative Agent (with a copy thereof to the Company). Each Foreign
Subsidiary Borrower irrevocably waives, to the fullest extent permitted by law,
all claim of error by reason of any such service in such manner and agrees that
such service shall be deemed in every respect effective service of process upon
such Foreign Subsidiary Borrower in any such suit, action or proceeding and
shall, to the fullest extent permitted by law, be taken and held to be valid and
personal service upon and personal delivery to such Foreign Subsidiary Borrower.
To the extent any Foreign Subsidiary Borrower has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether from
service or notice, attachment prior to judgment, attachment in aid of execution
of a judgment, execution or otherwise), each Foreign Subsidiary Borrower hereby
irrevocably waives such immunity in respect of its obligations under the Loan
Documents. Nothing in this Agreement or any other Loan Document will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.

 



102

 

 

Section 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

Section 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (1) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (2) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations, (g) on a confidential basis to (1) any rating agency in connection
with rating the Company or its Subsidiaries or the credit facilities provided
for herein or (2) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the credit
facilities provided for herein, (h) with the consent of the Company or (i) to
the extent such Information (1) becomes publicly available other than as a
result of a breach of this Section or (2) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Company. For the purposes of this Section,
“Information” means all information received from the Company relating to the
Company or its business, other than any such information that is available to
the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Company and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 



103

 

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 

Section 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies each Loan Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act. The Company
hereby agrees to provide to any Lender any such information from time to time
reasonably requested by such Lender.

 

Section 9.14. Releases of Subsidiary Guarantors.

 

(a)           A Subsidiary Guarantor shall automatically be released from its
obligations under the Subsidiary Guaranty upon the consummation of any
transaction permitted by this Agreement as a result of which such Subsidiary
Guarantor ceases to be a Subsidiary; provided that, if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise. In connection with any
termination or release pursuant to this Section, the Administrative Agent shall
(and is hereby irrevocably authorized by each Lender to) execute and deliver to
any Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release. Any execution
and delivery of documents pursuant to this Section shall be without recourse to
or warranty by the Administrative Agent.

 

104

 



 

(b)           Further, the Administrative Agent may (and is hereby irrevocably
authorized by each Lender to), upon the request of the Company, release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty if such
Subsidiary Guarantor is no longer a Material Subsidiary.

 

(c)           At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than obligations under any Swap
Agreement or any Banking Services Agreement, and other Obligations expressly
stated to survive such payment and termination) shall have been paid in full in
cash, the Commitments shall have been terminated and no Letters of Credit shall
be outstanding, the Subsidiary Guaranty and all obligations (other than those
expressly stated to survive such termination) of each Subsidiary Guarantor
thereunder shall automatically terminate, all without delivery of any instrument
or performance of any act by any Person.

 

Section 9.15. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.

 

Section 9.16. No Fiduciary Duty, Etc. (a) Each Borrower acknowledges and agrees,
and acknowledges its Subsidiaries’ understanding, that no Credit Party will have
any obligations except those obligations expressly set forth herein and in the
other Loan Documents and each Credit Party is acting solely in the capacity of
an arm’s length contractual counterparty to each Borrower with respect to the
Loan Documents and the transactions contemplated herein and therein and not as a
financial advisor or a fiduciary to, or an agent of, any Borrower or any other
person. Each Borrower agrees that it will not assert any claim against any
Credit Party based on an alleged breach of fiduciary duty by such Credit Party
in connection with this Agreement and the transactions contemplated hereby.
Additionally, each Borrower acknowledges and agrees that no Credit Party is
advising such Borrower as to any legal, tax, investment, accounting, regulatory
or any other matters in any jurisdiction. Each Borrower shall consult with its
own advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated herein
or in the other Loan Documents, and the Credit Parties shall have no
responsibility or liability to the Borrowers with respect thereto.

 

(b)           Each Borrower further acknowledges and agrees, and acknowledges
its Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, the Borrowers and other companies with which it may have
commercial or other relationships. With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.

 



105

 

 

(c)           In addition, each Borrower acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that each Credit Party and its
affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) to other companies in respect of which
the Borrowers or their Subsidiaries may have conflicting interests regarding the
transactions described herein and otherwise. No Credit Party will use
confidential information obtained from any Borrower by virtue of the
transactions contemplated by the Loan Documents or its other relationships with
the Borrowers in connection with the performance by such Credit Party of
services for other companies, and no Credit Party will furnish any such
information to other companies. Each Borrower also acknowledges that no Credit
Party has any obligation to use in connection with the transactions contemplated
by the Loan Documents, or to furnish to the Borrowers, confidential information
obtained from other companies.

 

Section 9.17. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)               a reduction in full or in part or cancellation of any such
liability;

 

(ii)              a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)            the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

Section 9.18. Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 



106

 

 

ARTICLE X

 

Cross-Guarantee

 

In order to induce the Lenders to extend credit to the other Borrowers
hereunder, but subject to the last sentence of this Article X, each Borrower
hereby absolutely and irrevocably and unconditionally guarantees, as a primary
obligor and not merely as a surety, the payment when and as due of the Secured
Obligations of such other Borrowers. Each Borrower further agrees that the due
and punctual payment of such Secured Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its guarantee hereunder notwithstanding any such extension or
renewal of any such Secured Obligation. Each of the Borrowers hereby irrevocably
and unconditionally agrees, jointly and severally with the other Borrowers, that
if any obligation guaranteed by it is or becomes unenforceable, invalid or
illegal, it will, as an independent and primary obligation, indemnify the
Administrative Agent, the Issuing Banks and the Lenders immediately on demand
against any cost, loss or liability they incur as a result of any other Borrower
or any of its Affiliates not paying any amount which would, but for such
unenforceability, invalidity or illegality, have been payable by such Borrower
under this Article X on the date when it would have been due (but so that the
amount payable by each Borrower under this indemnity will not exceed the amount
which it would have had to pay under this Article X if the amount claimed had
been recoverable on the basis of a guarantee).

 

Each Borrower waives presentment to, demand of payment from and protest to any
Borrower of any of the Secured Obligations, and also waives notice of acceptance
of its obligations and notice of protest for nonpayment. The obligations of each
Borrower hereunder shall not be affected by (a) the failure of the
Administrative Agent, any Issuing Bank or any Lender to assert any claim or
demand or to enforce any right or remedy against any Borrower under the
provisions of this Agreement, any other Loan Document or otherwise; (b) any
extension or renewal of any of the Obligations; (c) any rescission, waiver,
amendment or modification of, or release from, any of the terms or provisions of
this Agreement, or any other Loan Document or agreement; (d) any default,
failure or delay, willful or otherwise, in the performance of any of the Secured
Obligations; (e) the failure of the Administrative Agent to take any steps to
perfect and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Secured Obligations, if any; (f) any change in
the corporate, partnership or other existence, structure or ownership of any
Borrower or any other guarantor of any of the Obligations; (g) the
enforceability or validity of the Secured Obligations or any part thereof or the
genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral securing the Secured Obligations or any part
thereof, or any other invalidity or unenforceability relating to or against any
Borrower or any other guarantor of any of the Secured Obligations, for any
reason related to this Agreement, any Swap Agreement, any Banking Services
Agreement, any other Loan Document, or any provision of applicable law, decree,
order or regulation of any jurisdiction purporting to prohibit the payment by
such Borrower or any other guarantor of the Secured Obligations, of any of the
Obligations or otherwise affecting any term of any of the Secured Obligations;
or (h) any other act, omission or delay to do any other act which may or might
in any manner or to any extent vary the risk of such Borrower or otherwise
operate as a discharge of a guarantor as a matter of law or equity or which
would impair or eliminate any right of such Borrower to subrogation.

 



107

 

 

Each Borrower further agrees that its agreement hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Secured
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by the Administrative
Agent, any Issuing Bank or any Lender to any balance of any deposit account or
credit on the books of the Administrative Agent, any Issuing Bank or any Lender
in favor of any Borrower or any other Person.

 

The obligations of each Borrower hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Secured Obligations, any impossibility in the performance of any of the
Secured Obligations or otherwise.

 

Each Borrower further agrees that its obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Secured Obligations now or hereafter
existing and shall continue to be effective or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any Obligation (including a
payment effected through exercise of a right of setoff) is rescinded, or is or
must otherwise be restored or returned by the Administrative Agent, any Issuing
Bank or any Lender upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion).

 

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, any Issuing Bank or any Lender may have at law or in
equity against any Borrower by virtue hereof, upon the failure of any other
Borrower to pay any Secured Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
each Borrower hereby promises to and will, upon receipt of written demand by the
Administrative Agent, any Issuing Bank or any Lender, forthwith pay, or cause to
be paid, to the Administrative Agent, any Issuing Bank or any Lender in cash an
amount equal to the unpaid principal amount of such Obligations then due,
together with accrued and unpaid interest thereon. Each Borrower further agrees
that if payment in respect of any Secured Obligation shall be due in a currency
other than Dollars and/or at a place of payment other than New York, Chicago or
any other Eurocurrency Payment Office and if, by reason of any Change in Law,
disruption of currency or foreign exchange markets, war or civil disturbance or
other event, payment of such Secured Obligation in such currency or at such
place of payment shall be impossible or, in the reasonable judgment of the
Administrative Agent, any Issuing Bank or any Lender, disadvantageous to the
Administrative Agent, any Issuing Bank or any Lender in any material respect,
then, at the election of the Administrative Agent, such Borrower shall make
payment of such Secured Obligation in Dollars (based upon the applicable
Equivalent Amount in effect on the date of payment) and/or in New York, Chicago
or such other Eurocurrency Payment Office as is designated by the Administrative
Agent and, as a separate and independent obligation, shall indemnify the
Administrative Agent, any Issuing Bank and any Lender against any losses or
reasonable out-of-pocket expenses that it shall sustain as a result of such
alternative payment.

 

Upon payment by any Borrower of any sums as provided above, all rights of such
Borrower against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Secured Obligations owed by such Borrower to the Administrative Agent, any
Issuing Bank and the Lenders.

 



108

 

 

Nothing shall discharge or satisfy the liability of any Borrower hereunder
except the full performance and payment in cash of the Secured Obligations.

 

Each Borrower hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Loan Party to honor all of its obligations under
this Article X or the Subsidiary Guaranty, as applicable, in respect of
Specified Swap Obligations (provided, however, that each Borrower shall only be
liable under this paragraph for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this paragraph or
otherwise under this Article X voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
Each Borrower intends that this paragraph constitute, and this paragraph shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 

Notwithstanding anything contained in this Article X or any other provision of
this Agreement to the contrary, no Foreign Subsidiary Borrower which is and
remains an Affected Foreign Subsidiary shall be liable hereunder for any of the
Loans made to, or any other Secured Obligation to the extent incurred by or on
behalf of, the Company or any Subsidiary Guarantor which is a Domestic
Subsidiary.

 

ARTICLE IX

Company Guarantee

 

In order to induce the Lenders to extend credit to the Company hereunder and for
other good and valuable consideration (the receipt and sufficiency of which are
hereby acknowledged), the Company hereby absolutely and irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, the
payment when and as due of the Specified Ancillary Obligations of the
Subsidiaries. The Company further agrees that the due and punctual payment of
such Specified Ancillary Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee hereunder notwithstanding any such extension or renewal of
any such Specified Ancillary Obligation.

 

The Company waives presentment to, demand of payment from and protest to any
Subsidiary of any of the Specified Ancillary Obligations, and also waives notice
of acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Company hereunder shall not be affected by (a) the failure of
any applicable Lender (or any of its Affiliates) to assert any claim or demand
or to enforce any right or remedy against any Subsidiary under the provisions of
any Banking Services Agreement, any Swap Agreement or otherwise; (b) any
extension or renewal of any of the Specified Ancillary Obligations; (c) any
rescission, waiver, amendment or modification of, or release from, any of the
terms or provisions of this Agreement, any other Loan Document, any Banking
Services Agreement, any Swap Agreement or other agreement; (d) any default,
failure or delay, willful or otherwise, in the performance of any of the
Specified Ancillary Obligations; (e) the failure of any applicable Lender (or
any of its Affiliates) to take any steps to perfect and maintain any security
interest in, or to preserve any rights to, any security or collateral for the
Specified Ancillary Obligations, if any; (f) any change in the corporate,
partnership or other existence, structure or ownership of any Subsidiary or any
other guarantor of any of the Specified Ancillary Obligations; (g) the
enforceability or validity of the Specified Ancillary Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Specified Ancillary
Obligations or any part thereof, or any other invalidity or unenforceability
relating to or against any Subsidiary or any other guarantor of any of the
Specified Ancillary Obligations, for any reason related to this Agreement, any
other Loan Document, any Banking Services Agreement, any Swap Agreement, or any
provision of applicable law, decree, order or regulation of any jurisdiction
purporting to prohibit the payment by such Subsidiary or any other guarantor of
the Specified Ancillary Obligations, of any of the Specified Ancillary
Obligations or otherwise affecting any term of any of the Specified Ancillary
Obligations; or (h) any other act, omission or delay to do any other act which
may or might in any manner or to any extent vary the risk of the Company or
otherwise operate as a discharge of a guarantor as a matter of law or equity or
which would impair or eliminate any right of the Company to subrogation.

 



109

 

 

The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Specified Ancillary
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by any applicable Lender
(or any of its Affiliates) to any balance of any deposit account or credit on
the books of the Administrative Agent, any Issuing Bank or any Lender in favor
of any Subsidiary or any other Person.

 

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Specified Ancillary Obligations, any impossibility in the performance of any of
the Specified Ancillary Obligations or otherwise.

 

The Company further agrees that its obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Specified Ancillary Obligations now
or hereafter existing and shall continue to be effective or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any Specified
Ancillary Obligation (including a payment effected through exercise of a right
of setoff) is rescinded, or is or must otherwise be restored or returned by any
applicable Lender (or any of its Affiliates) upon the insolvency, bankruptcy or
reorganization of any Subsidiary or otherwise (including pursuant to any
settlement entered into by a holder of Specified Ancillary Obligations in its
discretion).

 

In furtherance of the foregoing and not in limitation of any other right which
any applicable Lender (or any of its Affiliates) may have at law or in equity
against the Company by virtue hereof, upon the failure of any Subsidiary to pay
any Specified Ancillary Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
the Company hereby promises to and will, upon receipt of written demand by any
applicable Lender (or any of its Affiliates), forthwith pay, or cause to be
paid, to such applicable Lender (or any of its Affiliates) in cash an amount
equal to the unpaid principal amount of such Specified Ancillary Obligations
then due, together with accrued and unpaid interest thereon. The Company further
agrees that if payment in respect of any Specified Ancillary Obligation shall be
due in a currency other than Dollars and/or at a place of payment other than New
York, Chicago or any other Eurocurrency Payment Office and if, by reason of any
Change in Law, disruption of currency or foreign exchange markets, war or civil
disturbance or other event, payment of such Specified Ancillary Obligation in
such currency or at such place of payment shall be impossible or, in the
reasonable judgment of any applicable Lender (or any of its Affiliates),
disadvantageous to such applicable Lender (or any of its Affiliates) in any
material respect, then, at the election of such applicable Lender, the Company
shall make payment of such Specified Ancillary Obligation in Dollars (based upon
the applicable Equivalent Amount in effect on the date of payment) and/or in New
York, Chicago or such other Eurocurrency Payment Office as is designated by such
applicable Lender (or its Affiliate) and, as a separate and independent
obligation, shall indemnify such applicable Lender (and any of its Affiliates)
against any losses or reasonable out-of-pocket expenses that it shall sustain as
a result of such alternative payment.

 



110

 

 

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Subsidiary arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Specified Ancillary Obligations owed by such Subsidiary to the applicable Lender
(or its applicable Affiliates).

 

Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment in cash of the Secured Obligations.

 

[Signature Pages Follow]

 



111

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  ESCO TECHNOLOGIES INC.,   as the Company       By /s/Gary E. Muenster    
Name: Gary E. Muenster     Title: Executive Vice President and     Chief
Financial Officer       ESCO UK GLOBAL HOLDINGS LTD.,   as a Foreign Subsidiary
Borrower       By /s/Alyson Schlinger Barclay     Name: Alyson Schlinger Barclay
    Title: Director       ESCO UK HOLDING COMPANY I LTD.,   as a Foreign
Subsidiary Borrower       By /s/Alyson Schlinger Barclay     Name: Alyson
Schlinger Barclay     Title: Director

 



Signature Page to Credit Agreement
ESCO Technologies Inc.

 





 

 

  JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender,
as an Issuing Bank and as Administrative Agent       By /s/Christopher A. Salek
    Name: Christopher A. Salek     Title: Vice President       Jurisdiction of
tax residence: USA   DTTP Scheme number: 13/M/268710/DTTP

 



Signature Page to Credit Agreement
ESCO Technologies Inc.

 







 

 

  BMO HARRIS BANK N.A.,   individually as a Lender and as an Issuing Bank      
By /s/Daniel R. Kraus     Name: Daniel R. Kraus     Title: Managing Director    
  Jurisdiction of tax residence: USA   DTTP Scheme number: 13/B/359708

 



Signature Page to Credit Agreement
ESCO Technologies Inc.

 





 

 

  BANK OF AMERICA, N.A.,   as a Lender       By /s/Jason Payne     Name: Jason
Payne     Title: Vice President       Jurisdiction of tax residence: USA   DTTP
Scheme number: 13/B/7418/DTTP

 

Signature Page to Credit Agreement
ESCO Technologies Inc.

 





 

 

  SUNTRUST BANK,   as a Lender       By /s/Lisa Garling     Name: Lisa Garling  
  Title: Director       Jurisdiction of tax residence: United States   DTTP
Scheme number: 13/S/67712/DTTP

 

Signature Page to Credit Agreement
ESCO Technologies Inc.

 





 

 

  U.S. BANK NATIONAL ASSOCIATION,   as a Lender       By /s/Marty McDonald  
Name: Marty McDonald   Title: Vice President       Jurisdiction of tax
residence: USA   DTTP Scheme number: 13/U/62184/DTTP

 

Signature Page to Credit Agreement
ESCO Technologies Inc.

 





 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender and as an
Issuing Bank       By /s/Kelli L. Gilliam     Name: Kelli L. Gilliam     Title:
Senior Vice President       Jurisdiction of tax residence: United States of
America   DTTP Scheme number: 13/W/61173/DTTP

 

Signature Page to Credit Agreement
ESCO Technologies Inc.

 





 

 

  COMMERCE BANK,   as a Lender       By /s/T. William White     Name: T. William
White     Title: Senior Vice President       Jurisdiction of tax residence:
U.S.A.   DTTP Scheme number: 13/C/370632/DTTP

 

Signature Page to Credit Agreement
ESCO Technologies Inc.

 



 



 

  FIFTH THIRD BANK,   as a Lender       By /s/Ann Kyne     Name: Ann Kyne    
Title: Officer       Jurisdiction of tax residence: United States   DTTP Scheme
number: 13/F/24267/DTTP

 

Signature Page to Credit Agreement
ESCO Technologies Inc.

 





 

 

SCHEDULE 2.01A

 

COMMITMENTS

 

LENDER  COMMITMENT  JPMORGAN CHASE BANK, N.A.  $80,000,000.00  BMO HARRIS BANK,
N.A.  $80,000,000.00  BANK OF AMERICA, N.A.  $60,000,000.00  SUNTRUST BANK 
$60,000,000.00  U.S. BANK NATIONAL ASSOCIATION  $60,000,000.00  WELLS FARGO BANK
N.A.  $60,000,000.00  COMMERCE BANK  $50,000,000.00  FIFTH THIRD BANK 
$50,000,000.00  AGGREGATE COMMITMENT  $500,000,000.00 

 





 

 

SCHEDULE 2.01B

 

LETTER OF CREDIT COMMITMENTS

 

ISSUING BANK  LETTER OF CREDIT COMMITMENT  JPMORGAN CHASE BANK, N.A. 
$15,000,000.00  WELLS FARGO BANK, NATIONAL ASSOCIATION  $15,000,000.00  BMO
HARRIS BANK N.A.  $15,000,000.00 

 

 



 

 

SCHEDULE 2.06
EXISTING LETTERS OF CREDIT

 

    Date of   Issuing       Undrawn           Issued   Subsidiary   Issuance  
Bank   LC #   Amount   Expiry   Purpose   Amount   ESCO   17-Apr-17   Wells
Fargo   SC7004568W   1,720,145.00   01-May-20   Collateral for Work Comp (AIG)  
    ESCO   29-Sep-17   Wells Fargo   SC7004929W   2,875,000.00   01-Oct-20  
Collateral for Work Comp (Zurich)                   SUBTOTAL:   4,595,145.00    
                                          ETS   21-Jul-17   JP Morgan  
CPCS-778721   26,997.10   15-Jul-20   Research Centre Imarat (RCI) Labs      
ETS   03-Aug-15   JP Morgan   CPCS-816825   111,324.00   31-Jan-20   Axis
Bank/Ministry of Defence       ETS   30-Jan-18   JP Morgan   CPCS-860150  
165,163.00   08-Nov-20   HLL Lifecare Limited       ETS   02-Jun-15   JP Morgan
  CPCS-869211   74,216.00   31-Jan-20   Axis Bank/The President of India      
ETS   04-Jun-18   JP Morgan   NUSCGS006725   23,688.00   06-May-21   The
Director, Research Centre Imirat       ETS   19-Nov-18   JP Morgan  
NUSCGS025028   313,973.75   31-Dec-19   The Automotive Research Association of
India       ETS   07-Dec-18   JP Morgan   NUSCGS025142   111,400.00   01-Dec-20
  The President of India/Terminal Ballistics Research       ETS   18-Dec-18   JP
Morgan   NUSCGS025144   532,326.58   20-Mar-20   JPM Germany/GSI   EURO
484,351.56   ETS   14-May-19   JP Morgan   NUSCGS025760   122,540.00   01-Dec-20
  State Bank of India/The President of India, TBRL       ETS   22-Mar-19   JP
Morgan   NUSCGS025970   141,647.00   30-Jan-20   China FAW Group Import and
Export Co. Ltd.       ETS   22-Mar-19   JP Morgan   NUSCGS025971   358,244.00  
30-Aug-20   China FAW Group Import and Export Co. Ltd.       ETS   03-Jun-19  
JP Morgan   NUSCGS028953   253,787.00   15-Sep-21   State Bank of India/SAMEER  
    ETS   18-Jul-19   JP Morgan   NUSCGS028978   122,000.00   28-Apr-20   Sushi
Gungbo Env. And Reliability Lab       ETS   19-Sep-20   JP Morgan   NUSCGS029680
  30,280.30   28-Feb-20   GE BE Private Ltd.                   SUBTOTAL:  
2,387,586.73                                               PTI   29-May-19   JP
Morgan   NUSCGS028883   96,646.50   18-Apr-21   Korea Aerospace Industries, Ltd.
                      96,646.50                                              
NRG   04-Sep-19   JP Morgan   NUSCGS029866   17,500.00   31-Jan-22   Gazprombank
(Switzerland)/Red Wind B.V.                       17,500.00                    
                          Plastique   12-Aug-19   JP Morgan   NUSCGS029731  
48,672.00   31-Aug-20   HMRC   GBP 40,000.00                   48,672.00        
                                      DOBLE   25-Aug-15   JP Morgan  
CTCS-934306   265,806.65   09-Oct-20   JPMorgan Saudi Arabia   SAR 996,961.00  
DOBLE   23-Sep-16   JP Morgan   CPCS-862231   265,806.65   29-Oct-20   JPMorgan
Saudi Arabia   SAR 996,961.00   DOBLE   06-Mar-19   JP Morgan   NUSCG025967  
500,000.00   01-Mar-20   Fianzas Y Cauciones Atlas S.A.                  
SUBTOTAL:   1,031,613.30                                                   TOTAL
          8,177,163.53              

 



 

 

SCHEDULE 3.01

 

Subsidiaries

 

Subsidiary Jurisdiction of
Incorporation or
Organization Material Ownership ESCO Technologies Holding LLC Delaware Yes ESCO
Technologies Inc. Comtrak Technologies, L.L.C. Missouri No ESCO Technologies
Holding LLC Crissair, Inc. California Yes ESCO Technologies Holding LLC Doble
Engineering Company Massachusetts Yes ESCO Technologies Holding LLC ETS-Lindgren
Inc. Illinois Yes ESCO Technologies Holding LLC Globe Composite Solutions, LLC
Delaware No ESCO Technologies Holding LLC Hazeltine Europe, Inc. Delaware No
ESCO Technologies Holding LLC Mayday Holdings, LLC Delaware No ESCO Technologies
Holding LLC NRG Systems, Inc. Vermont No ESCO Technologies Holding LLC PTI
Technologies Inc. Delaware Yes ESCO Technologies Holding LLC Thermoform
Engineered Quality LLC Delaware Yes ESCO Technologies Holding LLC VACCO
Industries California Yes ESCO Technologies Holding LLC Westland Technologies,
Inc. California No ESCO Technologies Holding LLC Hi-Tech Materials, Inc. Texas
No Mayday Holdings, LLC

 



1

 

 

Mayday Manufacturing Co. Texas Yes Mayday Holdings, LLC Comtrak International
Services, Inc. Missouri No Comtrak Technologies Doble International LLC Delaware
No Doble Engineering Company Doble TransiNor AS Norway No Doble Engineering
Company Doble Pan-American Power Technology (Beijing) Co. Ltd. China No Doble
Engineering Company Manta Test Systems, Ltd. Ontario No Doble Engineering
Company ESCO International Holding Inc. Delaware No Doble Engineering Company
Xtensible Solutions, LLC Delaware No Doble Engineering Company Doble Canada
Holding LP Alberta, Canada No Doble Engineering Company/Doble International LLC
Doble US Canada LLC Delaware No Doble Canada Holding LP Morgan Schaffer Ltd.
Quebec No Doble US Canada LLC Lindgren PRC Holding Inc. Delaware No ETS-Lindgren
Inc. ETS-Lindgren Taiwan, LLC Texas No ETS-Lindgren Inc. ESCO Luxembourg Holding
LLC Delaware No ESCO International Holding Inc. ESCO Luxembourg Holding LLC
S.C.S. Luxembourg No ESCO International Holding Inc. ESCO UK Global Holdings
Ltd. United Kingdom Yes ESCO Luxembourg Holding LLC S.C.S. Beijing Lindgren
Electron Magnetic Technology Co., Ltd. China No Lindgren PRC Holding Inc. Doble
Engineering Private Ltd India No ESCO UK Global Holdings Ltd. Doble PowerTest
Ltd. United Kingdom No ESCO UK Global Holdings Ltd.

 



2

 

 

Doble Lemke GmbH Germany No ESCO UK Global Holdings Ltd. Doble AustralAsia PTY
Limited Australia No ESCO UK Global Holdings Ltd. Doble Engineering Africa Pty,
Ltd. South Africa No ESCO UK Global Holdings Ltd. ESCO UK Holding Company I Ltd.
United Kingdom Yes ESCO UK Global Holdings Ltd. ETS-Lindgren Oy (fka Euroshield
Oy) Finland No ESCO UK Global Holdings Ltd. ETS Lindgren Japan, Inc. Japan No
ESCO UK Global Holdings Ltd. ETS- Lindgren Engineering India Pvt. Ltd India No
ESCO UK Global Holdings Ltd. ESCO International Minority Holding LLC Delaware No
Doble PowerTest Ltd. Doble Engineering DMCC United Arab Emirates No Doble
PowerTest Ltd. Doble Electric Utility Solutions Mexico S. de R.L. de C.V. Mexico
No Doble PowerTest Ltd.; ESCO International Minority Holding LLC ETS-Lindgren
Technology (Tianjin) Co. Ltd. China No ESCO UK Holding Company I Ltd. Plastique
Holdings Ltd. United Kingdom No ESCO UK Holding Company I Ltd. ETS Lindgren
Limited. (fka RayProof, Limited.) United Kingdom No ESCO UK Holding Company I
Ltd. Plastique sp. zoo. Poland No Plastique Holdings Ltd. Plastique Ltd. United
Kingdom No Plastique Holdings Ltd.

  



3

 

 

SCHEDULE 6.01

 

EXISTING INDEBTEDNESS

 

None.

 



 





 

SCHEDULE 6.02

 

EXISTING LIENS

 

 



 

 



DEBTOR JURISDICTION SECURED
PARTY FINANCING
STATEMENT
NO. FILING
DATE COLLATERAL
DESCRIPTION Doble Engineering Company Massachusetts Secretary of the
Commonwealth (UCC and State Tax Liens) HYG Financial Services, Inc.
P.O. Box 35701
Billings, MT 59107 201740458830 10/11/17 Leased equipment Mayday Manufacturing
Co. Texas Secretary of State (UCC and Federal Tax Liens) CIT Finance LLC
10201 Centurion Parkway North, Suite 100
Jacksonville, FL 32256 14-0032333221 10/09/14 Leased equipment Mayday
Manufacturing Co. Texas Secretary of State (UCC and Federal Tax Liens) DMG Mori
USA Inc.
2400 Huntington Blvd.
Hoffman Estates, IL 60192 17-0024265047 07/17/17 1 x NLX3000/700 Machine,
accessories Mayday Manufacturing Co. Texas Secretary of State (UCC and Federal
Tax Liens) DMG Mori USA Inc.
2400 Huntington Blvd.
Hoffman Estates, IL 60192 17-0024266058 07/17/17 1 x NLX3000/700 Machine,
accessories Mayday Manufacturing Co. Texas Secretary of State (UCC and Federal
Tax Liens) DMG Mori USA Inc.
2400 Huntington Blvd.
Hoffman Estates, IL 60192 17-0038917763 11/17/17 Sprint 42 Machine, accessories
Mayday Manufacturing Co. Texas Secretary of State (UCC and Federal Tax Liens)
Ellison Technologies Inc.
9912 Pioneer Blvd.
Santa Fe Springs, Ca 90670 18-0042461268 12/05/18 Doosan Lynx 2100LYB,
accessories Mayday Manufacturing Co. Texas Secretary of State (UCC and Federal
Tax Liens) DMG Mori USA Inc.
2400 Huntington Blvd.
Hoffman Estates, IL 60192 19-0011103703 03/28/19 1 CMX 1100 Machine, accessories
PTI Technologies Inc. Delaware Secretary of State (UCC and Federal Tax Liens)
Commerce Bank
P.O. Box 11309
St. Louis, MO 63105 2013 5118360
2018 7386895 (cont.) 12/26/13
10/24/18 Leased equipment PTI Technologies Inc. Delaware Secretary of State (UCC
and Federal Tax Liens) MB Financial Bank, N.A.
6111 North River road, 9th Floor
Rosemont, IL 60018 2017 3671382
2017 5616682 (amend.) 06/05/17
08/23/17 Leased equipment

 





 

 

DEBTOR JURISDICTION SECURED
PARTY FINANCING
STATEMENT
NO. FILING
DATE COLLATERAL
DESCRIPTION PTI Technologies Inc. Delaware Secretary of State (UCC and Federal
Tax Liens) Konica Minolta Premier Finance
P.O. Box 35701
Billings, MT 59107 2018 1083373 02/15/18 Leased equipment Thermoform Engineered
Quality LLC (Original Debtor:  TekPackaging, LLC) Delaware Secretary of State
(UCC and Federal Tax Liens) Commerce Bank, N.A.
P.O. Box 11309
St. Louis, MO 63105 2008 1622339
2011 4624030 (amend.)
2012 4388999 (cont.)
2017 7769815 (cont.) 05/09/08
11/16/11
11/14/12
11/22/17 Leased equipment Thermoform Engineered Quality LLC Delaware Secretary
of State (UCC and Federal Tax Liens) Commerce Bank
P.O. Box 11309
St. Louis, MO 63105 2012 1735929
2012 5022290 (amend.)
2013 0764176 (amend.)
2016 6862062 (cont.) 05/04/12
12/24/12
02/27/13
11/07/16 Leased equipment Thermoform Engineered Quality LLC Delaware Secretary
of State (UCC and Federal Tax Liens) Dell Financial Services L.L.C.
One Dell Way
Round Rock, TX 78682 2013 3233336
2018 4394710 (cont.) 08/19/13
06/27/18 Leased equipment Thermoform Engineered Quality LLC Delaware Secretary
of State (UCC and Federal Tax Liens) Dell Financial Services L.L.C.
One Dell Way
Round Rock, TX 78682 2013 3234045
2018 4394702 (cont.) 08/19/13
06/27/18 Leased equipment Thermoform Engineered Quality LLC Delaware Secretary
of State (UCC and Federal Tax Liens) Konica Minolta Business Solutions USA Inc.
10201 Centurion Parkway North, Suite 100
Jacksonville, FL 32256 2014 1399799
2018 7442730 (cont.) 04/09/14
10/26/18 Leased equipment Thermoform Engineered Quality LLC Delaware Secretary
of State (UCC and Federal Tax Liens) Commerce Bank
P.O. Box 11309
St. Louis, MO 63105 2014 2107720
2019 2692940 (cont.) 05/30/14
04/18/19 Leased equipment Thermoform Engineered Quality LLC Delaware Secretary
of State (UCC and Federal Tax Liens) Commerce Bank
P.O. Box 11309
St. Louis, MO 63105 2014 5222492 12/23/14 Leased equipment

 



2

 

 

DEBTOR JURISDICTION SECURED
PARTY FINANCING
STATEMENT
NO. FILING
DATE COLLATERAL
DESCRIPTION Thermoform Engineered Quality LLC Delaware Secretary of State (UCC
and Federal Tax Liens) Commerce Bank
P.O. Box 11309
St. Louis, MO 63105 2016 0318830
2016 5157290 (amend.) 01/15/16
08/24/16 Leased equipment Thermoform Engineered Quality LLC Delaware Secretary
of State (UCC and Federal Tax Liens) Commerce Bank
P.O. Box 11309
St. Louis, MO 63105 2016 0593275
2016 0608479 (amend.)
2016 2968491 (amend.) 02/01/16
02/01/16
05/18/16 Leased equipment Thermoform Engineered Quality LLC Delaware Secretary
of State (UCC and Federal Tax Liens) Konica Minolta Premier Finance
10201 Centurion Parkway North, Suite 100
Jacksonville, FL 32256 2019 1052013
2019 1210033 (amend.) 02/14/19
02/20/19 Leased equipment VACCO Industries California Secretary of State (UCC,
Federal and State Tax Liens, Judgments) Citibank, N.A.
388 Greenwich Street
New York, NY 10013 0416360701
09-71904410 (cont.)
14-74044673 (cont.)
19-76921690 (amend.)
19-77096703 (cont.) 06/02/04
03/13/09
03/24/14
01/15/19
04/19/19 Accounts Receivable from United Technologies Corp.; Accounts Receivable
by Sikorsky Aircraft Corporation VACCO Industries California Secretary of State
(UCC, Federal and State Tax Liens, Judgments) Electric Boat Corporation
75 Eastern Point Road
Groton, CT 06340 14-7427801731 09/10/14 All personal property including raw
materials, inventory, work-in-process, etc. (Purchase Order: PPA087-006) VACCO
Industries California Secretary of State (UCC, Federal and State Tax Liens,
Judgments) Electric Boat Corporation
75 Eastern Point Road
Groton, CT 06340 14-7427801852 09/10/14 All personal property including raw
materials, inventory, work-in-process, etc. (Purchase Order: PPA087-007) VACCO
Industries California Secretary of State (UCC, Federal and State Tax Liens,
Judgments) Electric Boat Corporation
75 Eastern Point Road
Groton, CT 06340 14-7427801973 09/10/14 All personal property including raw
materials, inventory, work-in-process, etc. Purchase Order: PPA087-008)

 



3

 

 

DEBTOR JURISDICTION SECURED
PARTY FINANCING
STATEMENT
NO. FILING
DATE COLLATERAL
DESCRIPTION VACCO Industries California Secretary of State (UCC, Federal and
State Tax Liens, Judgments) Electric Boat Corporation
75 Eastern Point Road
Groton, CT 06340 14-7427802005 09/10/14 All personal property including raw
materials, inventory, work-in-process, etc. (Purchase Order: PPA087-010) VACCO
Industries California Secretary of State (UCC, Federal and State Tax Liens,
Judgments) Electric Boat Corporation
75 Eastern Point Road
Groton, CT 06340 14-7427802126 09/10/14 All personal property including raw
materials, inventory, work-in-process, etc. (Purchase Order: PPA087-011) VACCO
Industries California Secretary of State (UCC, Federal and State Tax Liens,
Judgments) Electric Boat Corporation
75 Eastern Point Road
Groton, CT 06340 14-7427802247 09/10/14 All personal property including raw
materials, inventory, work-in-process, etc. (Purchase Order: PPA087-012) VACCO
Industries California Secretary of State (UCC, Federal and State Tax Liens,
Judgments) Electric Boat Corporation
75 Eastern Point Road
Groton, CT 06340 14-7427824685 09/10/14 All personal property including raw
materials, inventory, work-in-process, etc. (Purchase Order: PPA087-013) VACCO
Industries California Secretary of State (UCC, Federal and State Tax Liens,
Judgments) Electric Boat Corporation
75 Eastern Point Road
Groton, CT 06340 14-7427824706 09/10/14 All personal property including raw
materials, inventory, work-in-process, etc. (Purchase Order: PPA087-014) VACCO
Industries California Secretary of State (UCC, Federal and State Tax Liens,
Judgments) Electric Boat Corporation
75 Eastern Point Road
Groton, CT 06340 14-7427824827 09/10/14 All personal property including raw
materials, inventory, work-in-process, etc. (Purchase Order: PPA087-015) VACCO
Industries California Secretary of State (UCC, Federal and State Tax Liens,
Judgments) Electric Boat Corporation
75 Eastern Point Road
Groton, CT 06340 14-7427824948 09/10/14 All personal property including raw
materials, inventory, work-in-process, etc. (Purchase Order: PPA087-016) VACCO
Industries California Secretary of State (UCC, Federal and State Tax Liens,
Judgments) Electric Boat Corporation
75 Eastern Point Road
Groton, CT 06340 14-7427825070 09/10/14 All personal property including raw
materials, inventory, work-in-process, etc. (Purchase Order: PPA087-017)

 



4

 

 

DEBTOR JURISDICTION SECURED
PARTY FINANCING
STATEMENT
NO. FILING
DATE COLLATERAL
DESCRIPTION VACCO Industries California Secretary of State (UCC, Federal and
State Tax Liens, Judgments) Electric Boat Corporation
75 Eastern Point Road
Groton, CT 06340 14-7427825191 09/10/14 All personal property including raw
materials, inventory, work-in-process, etc. (Purchase Order: PPA098-026) VACCO
Industries California Secretary of State (UCC, Federal and State Tax Liens,
Judgments) DMG Mori USA Inc.
2400 Huntington Blvd.
Hoffman Estates, IL 60192 16-7560165805 12/08/16 S/N 11960001293 VACCO
Industries California Secretary of State (UCC, Federal and State Tax Liens,
Judgments) Electric Boat Corporation
75 Eastern Point Road
Groton, CT 06340 17-7606503287 09/18/17 All personal property including raw
materials, inventory, work-in-process, etc. (Purchase Order: PPD028-015) VACCO
Industries California Secretary of State (UCC, Federal and State Tax Liens,
Judgments) Electric Boat Corporation
75 Eastern Point Road
Groton, CT 06340 17-7606503308 09/18/17 All personal property including raw
materials, inventory, work-in-process, etc. (Purchase Order: PPD069-070) VACCO
Industries California Secretary of State (UCC, Federal and State Tax Liens,
Judgments) Electric Boat Corporation
75 Eastern Point Road
Groton, CT 06340 17-7606503429 09/18/17 All personal property including raw
materials, inventory, work-in-process, etc. (Purchase Order: PPD095-086) VACCO
Industries California Secretary of State (UCC, Federal and State Tax Liens,
Judgments) Electric Boat Corporation
75 Eastern Point Road
Groton, CT 06340 17-7607588837 09/25/17 All personal property including raw
materials, inventory, work-in-process, etc. (Purchase Order: PPD163-079) VACCO
Industries California Secretary of State (UCC, Federal and State Tax Liens,
Judgments) Electric Boat Corporation
75 Eastern Point Road
Groton, CT 06340 17-7607589080 09/25/17 All personal property including raw
materials, inventory, work-in-process, etc. (Purchase Order: PPD169-024) VACCO
Industries California Secretary of State (UCC, Federal and State Tax Liens,
Judgments) Electric Boat Corporation
75 Eastern Point Road
Groton, CT 06340 17-7617653225 11/20/17 All personal property including raw
materials, inventory, work-in-process, etc (Purchase Order: PPD195-037)

 



5

 

 

DEBTOR JURISDICTION SECURED
PARTY FINANCING
STATEMENT
NO. FILING
DATE COLLATERAL
DESCRIPTION VACCO Industries California Secretary of State (UCC, Federal and
State Tax Liens, Judgments) Electric Boat Corporation
75 Eastern Point Road
Groton, CT 06340 17-7617653346 11/20/17 All personal property including raw
materials, inventory, work-in-process, etc. (Purchase Order: PPD207-084) VACCO
Industries California Secretary of State (UCC, Federal and State Tax Liens,
Judgments) Electric Boat Corporation
75 Eastern Point Road
Groton, CT 06340 17-7619656311 12/04/17 All personal property including raw
materials, inventory, work-in-process, etc. (Purchase Order: PPD223-032) VACCO
Industries California Secretary of State (UCC, Federal and State Tax Liens,
Judgments) Electric Boat Corporation
75 Eastern Point Road
Groton, CT 06340 17-7624978556 12/28/17 All personal property including raw
materials, inventory, work-in-process, etc. (Purchase Order: PPD024-047) VACCO
Industries California Secretary of State (UCC, Federal and State Tax Liens,
Judgments) Electric Boat Corporation
75 Eastern Point Road
Groton, CT 06340 18-7630672878 01/29/18 All personal property including raw
materials, inventory, work-in-process, etc. (Purchase Order: PPC215-013) VACCO
Industries California Secretary of State (UCC, Federal and State Tax Liens,
Judgments) Xerox Financial Services
45 Glover Ave.
Norwalk, CT 06856 18-7665905441 08/28/18 Leased equipment



 



6

 

 

 

SCHEDULE 6.04

 

EXISTING INVESTMENTS IN SUBSIDIARIES

 

FROM To Amount Purpose ESCO UK Hold Co I Ltd. ETS-Lindgren Technology (Tianjin)
Co. Ltd. $ 2,000,000 Investment in newly created Tianjin entity Esco
Technologies Holding LLC Plastique Holdings Ltd. $ 39,322,998 Funds to acquire
Plastique via I/C notes Doble Engineering Company Manta Test Systems Ltd. $
10,503,941 Funds to acquire Manta plus add'l Investment Doble Engineering
Company Doble Canada Holding/Morgan Schaffer Ltd. $ 48,227,735 Funds to acquire
MS via I/C notes

 



 

 



 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.Assignor:    

 

2.Assignee:        [and is an Affiliate/Approved Fund of [identify Lender]1]

 

3.Borrowers: ESCO Technologies Inc. and certain Foreign Subsidiary Borrowers

 

4.Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

 

5.Credit Agreement: The Credit Agreement dated as of September 27, 2019, among
ESCO Technologies Inc., the Foreign Subsidiary Borrowers from time to time
parties thereto, the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents parties thereto

 

6.Assigned Interest:  

 



 



1 Select as applicable.

 



 

 

 

Aggregate Amount of
Commitment/Loans for all
Lenders Amount of Commitment/Loans
Assigned Percentage Assigned of
Commitment/Loans2 $ $ % $ $ % $ $ %

 

7.The Assignee confirms, for the benefit of the Administrative Agent and without
liability to any Borrower, that it is:

 

(a)[a Qualifying Credit Party (other than a Credit Party);]

 

(b)[a Treaty Credit Party;]

 

(c)[not a Qualifying Credit Party]. 3

 

8.[The Assignee confirms that the person beneficially entitled to interest
payable to that Credit Party in respect of an advance under a Loan, Letter of
Credit or Commitment is either:

 

(a)a company resident in the United Kingdom for United Kingdom tax purposes; or

 

(b)a partnership each member of which is:

 

(i)a company so resident in the United Kingdom; or

 

(ii)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the Corporation Tax Act 2009) the whole of any share of interest payable in
respect of that advance that falls to it by reason of Part 17 of the Corporation
Tax Act 2009; or

 

(c)a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing its chargeable
profits (within the meaning of section 19 of the Corporation Tax Act 2009).]4

 

9.[The Assignee confirms that it holds a passport under the HMRC DT Treaty
Passport scheme (reference number [   ]) and is tax resident in [   ]5, so that
interest payable to it by borrowers is generally subject to full exemption from
UK withholding tax, and requests that the Company notify:

 

(a)each Borrower which is a party as a Borrower as at the date of the
assignment; and

 



 



2 Set forth, so at least 9 decimals, as percentage of the Commitment/Loans of
all Lenders thereunder.

3 Delete as applicable - each Assignee is required to confirm which of these
three categories it falls within.

4 Include only if Assignee falls within paragraph (b) of the definition of
Qualifying Credit Party in the Agreement.

5 Insert jurisdiction of tax residence.

 



 2 

 

 

(b)each additional Borrower which becomes a Borrower after the date of the
assignment, that it wishes that scheme to apply to the Agreement.]6

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 



 





6 Include if Assignee holds a passport under the HMRC DT Treaty Passport scheme
and wishes that scheme to apply to the Agreement.

 



 3 

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR       [NAME OF ASSIGNOR]           By:       Title:          
ASSIGNEE       [NAME OF ASSIGNEE]           By:       Title:

 

Consented to and Accepted:       JPMORGAN CHASE BANK, N.A., as Administrative
Agent, an Issuing Bank and Swingline Lender       By:       Title:       BMO
HARRIS BANK N.A., as an Issuing Bank       By:       Title:       WELLS FARGO
BANK, NATIONAL ASSOCIATION, as an Issuing Bank       By:       Title:      
[Consented to:]7       ESCO TECHNOLOGIES INC.       By:       Title:  

 



 



7 To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

 



 4 

 

 

ANNEX I

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.        Representations and Warranties.

 

1.1      Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.     Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.        Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 

3.        General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument.
Acceptance and adoption of the terms of this Assignment and Assumption by the
Assignee and the Assignor by Electronic Signature or delivery of an executed
counterpart of a signature page of this Assignment and Assumption by any
Approved Electronic Platform shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.

 



 

 

 

EXHIBIT B

 

[Reserved]

 



 

 

 

EXHIBIT C

 

FORM OF INCREASING LENDER SUPPLEMENT

 

INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
September 27, 2019 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among ESCO Technologies Inc. (the
“Company”), the Foreign Subsidiary Borrowers from time to time party thereto,
the Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment and/or one or more tranches of
Incremental Term Loans under the Credit Agreement by requesting one or more
Lenders to increase the amount of its Commitment and/or to participate in such a
tranche;

 

WHEREAS, the Company has given notice to the Administrative Agent of its
intention to [increase the Aggregate Commitment] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.20; and

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its
Commitment] [and] [participate in a tranche of Incremental Term Loans] under the
Credit Agreement by executing and delivering to the Company and the
Administrative Agent this Supplement;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.        The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
[have its Commitment increased by $[__________], thereby making the aggregate
amount of its total Commitments equal to $[__________]] [and] [participate in a
tranche of Incremental Term Loans with a commitment amount equal to
$[__________] with respect thereto].

 

2.        The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

 

3.        Terms defined in the Credit Agreement shall have their defined
meanings when used herein.

 

4.        This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

5.        This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 



 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

  [INSERT NAME OF INCREASING LENDER]      

 

  By:     Name:     Title:  

 

Accepted and agreed to as of the date first written above:

 

ESCO TECHNOLOGIES INC.  

 

By:     Name:     Title:    

 

Acknowledged as of the date first written above:

 

JPMORGAN CHASE BANK, N.A.  



as Administrative Agent

 

By:     Name:     Title:    

 



 2 

 

 

EXHIBIT D

 

FORM OF AUGMENTING LENDER SUPPLEMENT

 

AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), to
the Credit Agreement, dated as of September 27, 2019 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among ESCO Technologies Inc. (the “Company”), the Foreign Subsidiary Borrowers
from time to time party thereto, the Lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend
Commitments] [and] [participate in tranches of Incremental Term Loans] under the
Credit Agreement subject to the approval of the Company and the Administrative
Agent, by executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

 

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.        The undersigned Augmenting Lender agrees to be bound by the provisions
of the Credit Agreement and agrees that it shall, on the date of this
Supplement, become a Lender for all purposes of the Credit Agreement to the same
extent as if originally a party thereto, with a [Commitment with respect to
Revolving Loans of $[__________]] [and] [a commitment with respect to
Incremental Term Loans of $[__________]].

 

2.        The undersigned Augmenting Lender (a) represents and warrants that it
is legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

 

3.        The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

 

[___________]

 



 

 

 

4.        The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

 

5.        The Augmenting Lender confirms, for the benefit of the Administrative
Agent and without liability to any Borrower, that it is:

 

(a)       [a Qualifying Credit Party (other than a Credit Party);]

 

(b)       [a Treaty Credit Party;]

 

(c)       [not a Qualifying Credit Party]. 8

 

6.        [The Augmenting Lender confirms that the person beneficially entitled
to interest payable to that Credit Party in respect of an advance under a Loan,
Letter of Credit or Commitment is either:

 

(a)       a company resident in the United Kingdom for United Kingdom tax
purposes; or

 

(b)       a partnership each member of which is:

 

  (i)        a company so resident in the United Kingdom; or

 

  (ii)       a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account in computing its chargeable profits (within the meaning of
section 19 of the Corporation Tax Act 2009) the whole of any share of interest
payable in respect of that advance that falls to it by reason of Part 17 of the
Corporation Tax Act 2009; or

 

(c)       a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing its
chargeable profits (within the meaning of section 19 of the Corporation Tax Act
2009).]9

 

7.        [The Augmenting Lender confirms that it holds a passport under the
HMRC DT Treaty Passport scheme (reference number [   ]) and is tax resident in
[   ]10 , so that interest payable to it by borrowers is generally subject to
full exemption from UK withholding tax, and requests that the Company notify:

 

(d)       each Borrower which is a party as a Borrower as at the date of the
assignment; and

 



 



8 Delete as applicable - each Augmenting Lender is required to confirm which of
these three categories it falls within.

9 Include only if Augmenting Lender falls within paragraph (b) of the definition
of Qualifying Credit Party in the Agreement.

10 Insert jurisdiction of tax residence.

 



 2 

 

 

(e)      each additional Borrower which becomes a Borrower after the date of the
assignment, that it wishes that scheme to apply to the Agreement.]11

 

8.       Terms defined in the Credit Agreement shall have their defined meanings
when used herein.

 

9.        This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

10.      This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

[remainder of this page intentionally left blank]

 



 



11 Include if Augmenting Lender holds a passport under the HMRC DT Treaty
Passport scheme and wishes that scheme to apply to the Agreement.



 



 3 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER]      

 

  By:     Name:     Title:  

 

Accepted and agreed to as of the date first written above:

 

ESCO TECHNOLOGIES INC. 

 

By:     Name:     Title:    

 

Acknowledged as of the date first written above:

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

By:     Name:     Title:    

 



 4 

 



 

 

EXHIBIT E

 

LIST OF CLOSING DOCUMENTS

 

ESCO TECHNOLOGIES INC.
CERTAIN FOREIGN SUBSIDIARY BORROWERS

 

CREDIT FACILITIES

 

September 27, 2019

 

LIST OF CLOSING DOCUMENTS1

 

A.       LOAN DOCUMENTS

 

1.Credit Agreement (the “Credit Agreement”) by and among ESCO Technologies Inc.,
a Missouri corporation (the “Company”), the Foreign Subsidiary Borrowers from
time to time parties thereto (collectively with the Company, the “Borrowers”),
the institutions from time to time parties thereto as Lenders (the “Lenders”)
and JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent for
itself and the other Lenders (the “Administrative Agent”), evidencing a
revolving credit facility to the Borrowers from the Lenders in an initial
aggregate principal amount of $500,000,000.

 

SCHEDULES

 

Schedule 2.01A -- Commitments Schedule 2.01B -- Letter of Credit Commitments
Schedule 2.06 -- Existing Letters of Credit Schedule 3.01 -- Subsidiaries
Schedule 6.01 -- Existing Indebtedness Schedule 6.02 -- Existing Liens Schedule
6.04 -- Existing Investments in Subsidiaries

 

EXHIBITS

 

Exhibit A -- Form of Assignment and Assumption Exhibit B -- [Reserved] Exhibit C
-- Form of Increasing Lender Supplement Exhibit D -- Form of Augmenting Lender
Supplement Exhibit E -- List of Closing Documents Exhibit F-1 -- Form of
Borrowing Subsidiary Agreement Exhibit F-2 -- Form of Borrowing Subsidiary
Termination Exhibit G -- Form of Subsidiary Guaranty Exhibit H-1 -- Form of U.S.
Tax Certificate (Foreign Lenders That Are Not Partnerships)

 

 

 



1 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Company
and/or Company’s counsel.

 



 

 

 

Exhibit H-2 -- Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships) Exhibit H-3 -- Form of U.S. Tax Certificate (Foreign Participants
That Are Partnerships) Exhibit H-4 -- Form of U.S. Tax Certificate (Foreign
Lenders That Are Partnerships) Exhibit I-1 -- Form of Borrowing Request Exhibit
I-2 -- Form of Interest Election Request

 



2.Notes executed by the initial Borrowers in favor of each of the Lenders, if
any, which has requested a note pursuant to Section 2.10(e) of the Credit
Agreement.

 

3.Guaranty executed by the initial Subsidiary Guarantors (collectively with the
Borrowers, the “Loan Parties”) in favor of the Administrative Agent.

 

B.       CORPORATE DOCUMENTS

 

4.Certificate of the Secretary or an Assistant Secretary or a director (in
respect of any UK Borrower) of each Loan Party certifying (i) that there have
been no changes in the Certificate of Incorporation or other charter document of
such Loan Party, as attached thereto and as certified as of a recent date by the
Secretary of State (or analogous governmental entity) of the jurisdiction of its
organization, since the date of the certification thereof by such governmental
entity, (ii) the By-Laws or other applicable organizational or constitutional
document, as attached thereto, of such Loan Party as in effect on the date of
such certification, (iii) resolutions of the Board of Directors or other
governing body of such Loan Party approving the terms of, and the transactions
contemplated by, and authorizing the execution, delivery and performance of,
each Loan Document to which it is a party, (iv) to the extent customary in the
relevant jurisdiction, a resolution signed by the holders of all of the issued
shares of the relevant Loan Party, approving the terms of, and the transactions
contemplated by, the Loan Documents to which the relevant Loan Party is a party
and resolving that the relevant Loan Party execute the Loan Documents to which
it is a party, and (v) the names and true signatures of the incumbent officers
of each Loan Party authorized to sign the Loan Documents to which it is a party,
and (in the case of each Borrower) authorized to request a Borrowing or the
issuance of a Letter of Credit under the Credit Agreement.

 

5.Good Standing Certificate (or analogous documentation if applicable) for each
Loan Party from the Secretary of State (or analogous governmental entity) of the
jurisdiction of its organization, to the extent generally available in such
jurisdiction.

 

C.       OPINIONS

 

6.Opinion of Bryan Cave Leighton Paisner LLP, special counsel for the Loan
Parties.

 

7.Opinion of Alyson S. Barclay, Senior Vice President and General Counsel for
the Loan Parties.

 

8.Opinion of Bryan Cave Leighton Paisner LLP, special English counsel for the UK
Borrowers.

 

D.       CLOSING CERTIFICATE AND MISCELLANEOUS

 

9.Certificate signed by the President, a Vice President or a Financial Officer
of the Company certifying the following: (i) all of the representations and
warranties of the Company set forth in the Credit Agreement are true and correct
in all material respects (provided that any representation or warranty qualified
by materiality or Material Adverse Effect shall be true and correct in all
respects), (ii) no Default or Event of Default has occurred and is then
continuing and (iii) compliance with the Leverage Ratio as of the end of the
fiscal quarter ending June 30, 2019 (after giving effect to all obligations
anticipated to be incurred on the Effective Date).

 



 2 

 

 

10.Consent Letter.

 

11.Payoff documentation providing evidence satisfactory to the Administrative
Agent that the Existing Credit Agreement has been terminated and cancelled
(along with all of the agreements, documents and instruments delivered in
connection therewith) and all Indebtedness owing thereunder has been repaid and
any and all liens thereunder have been terminated.

 



 3 

 

 

EXHIBIT F-1

 

[FORM OF]

 

BORROWING SUBSIDIARY AGREEMENT

 

BORROWING SUBSIDIARY AGREEMENT dated as of [_____], among ESCO Technologies
Inc., a Missouri corporation (the “Company”), [Name of Foreign Subsidiary
Borrower], a [__________] (the “New Borrowing Subsidiary”), and JPMorgan Chase
Bank, N.A. as Administrative Agent (the “Administrative Agent”).

 

Reference is hereby made to the Credit Agreement dated as of September 27, 2019
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Foreign Subsidiary Borrowers from time to
time party thereto, the Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A. as Administrative Agent. Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement. Under the Credit Agreement, the Lenders have agreed, upon the
terms and subject to the conditions therein set forth, to make Loans to certain
Foreign Subsidiary Borrowers (collectively with the Company, the “Borrowers”),
and the Company and the New Borrowing Subsidiary desire that the New Borrowing
Subsidiary become a Foreign Subsidiary Borrower. In addition, the New Borrowing
Subsidiary hereby authorizes the Company to act on its behalf as and to the
extent provided for in Article II of the Credit Agreement. [Notwithstanding the
preceding sentence, the New Borrowing Subsidiary hereby designates the following
officers as being authorized to request Borrowings under the Credit Agreement on
behalf of the New Subsidiary Borrower and sign this Borrowing Subsidiary
Agreement and the other Loan Documents to which the New Borrowing Subsidiary is,
or may from time to time become, a party: [______________].]

 

Each of the Company and the New Borrowing Subsidiary represents and warrants
that the representations and warranties of the Company in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement are true and correct
in all material respects (provided that any representation or warranty qualified
by materiality or Material Adverse Effect shall be true and correct in all
respects) on and as of the date hereof, other than representations given as of a
particular date, in which case they shall be true and correct in all material
respects (provided that any representation or warranty qualified by materiality
or Material Adverse Effect shall be true and correct in all respects) as of that
date. [The Company and the New Borrowing Subsidiary further represent and
warrant that the execution, delivery and performance by the New Borrowing
Subsidiary of the transactions contemplated under this Agreement and the use of
any of the proceeds raised in connection with this Agreement will not contravene
or conflict with, or otherwise constitute unlawful financial assistance under,
Sections 677 to 683 (inclusive) of the United Kingdom Companies Act 2006 of
England and Wales (as amended).]1 [INSERT OTHER PROVISIONS REASONABLY REQUESTED
AND MUTUALLY AGREED UPON BY ADMINISTRATIVE AGENT, COMPANY AND/OR THEIR
RESPECTIVE COUNSELS] The Company agrees that the Guarantee of the Company
contained in the Credit Agreement will apply to the Obligations of the New
Borrowing Subsidiary. Upon execution of this Agreement by each of the Company,
the New Borrowing Subsidiary and the Administrative Agent, the New Borrowing
Subsidiary shall be a party to the Credit Agreement and shall constitute a
“Foreign Subsidiary Borrower” for all purposes thereof, and the New Borrowing
Subsidiary hereby agrees to be bound by all provisions of the Credit Agreement.

 



 



1 To be included only if a New Borrowing Subsidiary will be a Borrower organized
or incorporated under the laws of England and Wales.

 



 

 

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

 

[Signature Page Follows]

 



 2 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 



  ESCO TECHNOLOGIES INC.           By:       Name:     Title:           [NAME OF
NEW BORROWING SUBSIDIARY]           By:       Name:     Title:          
JPMORGAN CHASE BANK, N.A., as Administrative Agent           By:       Name:    
Title:



 



 3 

 

 

EXHIBIT F-2

 

[FORM OF]

 

BORROWING SUBSIDIARY TERMINATION

 

JPMorgan Chase Bank, N.A.
as Administrative Agent
for the Lenders referred to below
10 South Dearborn
Chicago, Illinois 60603
Attention: [__________]

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, ESCO Technologies Inc. (the “Company”), refers to the Credit
Agreement dated as of September 27, 2019 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Company, the
Foreign Subsidiary Borrowers from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent. Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

 

Effective as of ______, 20__, the Company hereby terminates the status of
[______________] (the “Terminated Borrowing Subsidiary”) as a Foreign Subsidiary
Borrower under the Credit Agreement. [The Company represents and warrants that
no Loans made to the Terminated Borrowing Subsidiary are outstanding as of the
date hereof and that all amounts payable by the Terminated Borrowing Subsidiary
in respect of interest and/or fees (and, to the extent notified by the
Administrative Agent or any Lender, any other amounts payable under the Credit
Agreement) pursuant to the Credit Agreement have been paid in full on or prior
to the date hereof.] [The Company acknowledges that the Terminated Borrowing
Subsidiary shall continue to be a Borrower until such time as all Loans made to
the Terminated Borrowing Subsidiary shall have been prepaid and all amounts
payable by the Terminated Borrowing Subsidiary in respect of interest and/or
fees (and, to the extent notified by the Administrative Agent or any Lender, any
other amounts payable under the Credit Agreement) pursuant to the Credit
Agreement shall have been paid in full, provided that the Terminated Borrowing
Subsidiary shall not have the right to make further Borrowings under the Credit
Agreement.]

 

[Signature Page Follows]

 



 

 

 

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 



  Very truly yours,           ESCO TECHNOLOGIES INC.           By:       Name:  
  Title:

 

Copy to: JPMorgan Chase Bank, N.A.   270 Park Avenue   New York, New York 10017

 



 2 

 

 

 

EXHIBIT G

 

[FORM OF]

 

SUBSIDIARY GUARANTY

 

GUARANTY

 

THIS GUARANTY (as the same may be amended, restated, supplemented or otherwise
modified from time to time, this “Guaranty”) is made as of September 27, 2019,
by and among each of the Subsidiaries of ESCO Technologies Inc., a Missouri
corporation (the “Company”) listed on the signature pages hereto each an
“Initial Guarantor”) and those additional Subsidiaries of the Company which
become parties to this Guaranty by executing a supplement hereto (a “Guaranty
Supplement”) in the form attached hereto as Annex I (such additional
Subsidiaries, together with the Initial Guarantors, the “Guarantors”) in favor
of JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative
Agent”), for the benefit of the Secured Parties under the Credit Agreement
described below. Unless otherwise defined herein, capitalized terms used herein
and not defined herein shall have the meanings ascribed to such terms in the
Credit Agreement.

 

WITNESSETH

 

WHEREAS, the Company, the Foreign Subsidiary Borrowers parties thereto (the
“Foreign Subsidiary Borrowers” and, together with the Company, the “Borrowers”),
the institutions from time to time parties thereto as lenders (the “Lenders”),
and the Administrative Agent have entered into that certain Credit Agreement of
even date herewith (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), which Credit
Agreement provides, subject to the terms and conditions thereof, for extensions
of credit and other financial accommodations to be made by the Lenders to or for
the benefit of the Borrowers;

 

WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors (constituting all of the
Subsidiaries of the Company required to execute this Guaranty pursuant to
Section 5.09 of the Credit Agreement) execute and deliver this Guaranty, whereby
each of the Guarantors, without limitation and with full recourse, shall
guarantee the payment when due of all Secured Obligations, including, without
limitation, all principal, interest, letter of credit reimbursement obligations
and other amounts that shall be at any time payable by the Borrowers under the
Credit Agreement or the other Loan Documents; and

 

WHEREAS, in consideration of the direct and indirect financial and other support
and benefits that the Borrowers have provided, and such direct and indirect
financial and other support and benefits as the Borrowers may in the future
provide, to the Guarantors, and in consideration of the increased ability of
each Guarantor that is a Subsidiary of the Company to receive funds through
contributions to capital, and for each Guarantor to receive funds through
intercompany advances or otherwise, from funds provided to the Borrowers
pursuant to the Credit Agreement and the flexibility provided by the Credit
Agreement for each Guarantor to do so which significantly facilitates the
business operations of the Borrowers and each Guarantor and in order to induce
the Lenders and the Administrative Agent to enter into the Credit Agreement, and
to make the Loans and the other financial accommodations to the Borrowers and to
issue the Letters of Credit described in the Credit Agreement, each of the
Guarantors is willing to guarantee the Secured Obligations under the Credit
Agreement and the other Loan Documents;

 





 

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

Section 1.          Representations, Warranties and Covenants. Each of the
Guarantors represents and warrants to each Lender and the Administrative Agent
as of the date of this Guaranty, giving effect to the consummation of the
transactions contemplated by the Loan Documents on the Effective Date, and
thereafter on each date as required by Section 4.02 of the Credit Agreement
that:

 

(a)                It (i) is a corporation, partnership or limited liability
company duly incorporated or organized, as the case may be, validly existing and
in good standing under the laws of its jurisdiction of incorporation or
organization, (ii) except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is duly qualified to do business as a foreign entity and is in good
standing (to the extent such concept is applicable) under the laws of each
jurisdiction where the business conducted by it makes such qualification
necessary, and (iii) has all requisite corporate, partnership or limited
liability company power and authority, as the case may be, to own, operate and
encumber its property and to conduct its business in each jurisdiction in which
its business is conducted or proposed to be conducted, except to the extent that
the failure to have such authority could not reasonably be expected to result in
a Material Adverse Effect.

 

(b)                It has the requisite corporate, limited liability company or
partnership, as applicable, power and authority and legal right to execute and
deliver this Guaranty and to perform its obligations hereunder. The execution
and delivery by it of this Guaranty and the performance of its obligations
hereunder have been duly authorized by proper corporate, limited liability
company or partnership proceedings, including any required shareholder, member
or partner approval, and this Guaranty constitutes a legal, valid and binding
obligation of such Guarantor, enforceable against such Guarantor, in accordance
with its terms, except as enforceability may be limited by (i) bankruptcy,
insolvency, fraudulent conveyances, reorganization or similar laws relating to
or affecting the enforcement of creditors’ rights generally, (ii) general
equitable principles (whether considered in a proceeding in equity or at law),
and (iii) requirements of reasonableness, good faith and fair dealing.

 

(c)                Neither the execution and delivery by it of this Guaranty,
nor the consummation by it of the transactions herein contemplated, nor
compliance by it with the terms and provisions hereof, will (a) require any
material consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will violate any applicable law or
regulation or the charter, by-laws or other organizational or constitutional
documents of such Guarantor or any order of any Governmental Authority, (c) will
violate or result in a default under any indenture, material agreement or other
material instrument binding upon such Guarantor or its assets, or give rise to a
right thereunder to require any payment to be made by such Guarantor, and
(d) will result in the creation or imposition of any Lien on any asset of such
Guarantor, other than Liens created under the Loan Documents.

 

(d)                It has no Indebtedness other than Indebtedness permitted
under Section 6.01 of the Credit Agreement.

 

In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment or Letter of Credit outstanding under the Credit
Agreement or any amount payable under the Credit Agreement or any other Secured
Obligations shall remain unpaid, it will, and, if necessary, will cause each
applicable Borrower to, fully comply with those covenants and agreements of such
Borrower applicable to such Guarantor set forth in the Credit Agreement.

 



4

 

 

Section 2.         The Guaranty. Each of the Guarantors hereby irrevocably and
unconditionally guarantees, jointly and severally with the other Guarantors, the
full and punctual payment and performance when due (whether at stated maturity,
upon acceleration or otherwise) of the Secured Obligations, including, without
limitation, (i) the principal of and interest on each Loan made to any Borrower
pursuant to the Credit Agreement, (ii) obligations owing under or in connection
with Letters of Credit, (iii) all other amounts payable by any Borrower under
the Credit Agreement and the other Loan Documents, and including, without
limitation, all Swap Obligations and Banking Services Obligations, and (iv) the
punctual and faithful performance, keeping, observance, and fulfillment by any
Borrower of all of the agreements, conditions, covenants, and obligations of
such Borrower contained in the Loan Documents (all of the foregoing being
referred to collectively as the “Guaranteed Obligations” (provided, however,
that the definition of “Guaranteed Obligations” shall not create any guarantee
by any Guarantor of (or grant of security interest by any Guarantor to support,
as applicable) any Excluded Swap Obligations of such Guarantor for purposes of
determining any obligations of any Guarantor)). Upon the failure by any
Borrower, or any of its Affiliates, as applicable, to pay punctually any such
amount or perform such obligation, subject to any applicable grace or notice and
cure period, each of the Guarantors agrees that it shall forthwith on demand pay
such amount or perform such obligation at the place and in the manner specified
in the Credit Agreement or the relevant other Loan Document, as the case may be.
Each of the Guarantors hereby agrees that this Guaranty is an absolute,
irrevocable and unconditional guaranty of payment and is not a guaranty of
collection.

 

Section 3.          Guaranty Unconditional. The obligations of each of the
Guarantors hereunder shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected by:

 

(i)               any extension, renewal, settlement, indulgence, compromise,
waiver or release of or with respect to the Guaranteed Obligations or any part
thereof or any agreement relating thereto, or with respect to any obligation of
any other guarantor of any of the Guaranteed Obligations, whether (in any such
case) by operation of law or otherwise, or any failure or omission to enforce
any right, power or remedy with respect to the Guaranteed Obligations or any
part thereof or any agreement relating thereto, or with respect to any
obligation of any other guarantor of any of the Guaranteed Obligations;

 

(ii)               any modification or amendment of or supplement to the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or any other Loan
Document, including, without limitation, any such amendment which may increase
the amount of, or the interest rates applicable to, any of the Guaranteed
Obligations;

 

(iii)             any release, surrender, compromise, settlement, waiver,
subordination or modification, with or without consideration, of any collateral
securing the Guaranteed Obligations or any part thereof, any other guaranties
with respect to the Guaranteed Obligations or any part thereof, or any other
obligation of any person or entity with respect to the Guaranteed Obligations or
any part thereof, or any nonperfection or invalidity of any direct or indirect
security for the Guaranteed Obligations;

 

(iv)              any change in the corporate, partnership, limited liability
company or other existence, structure or ownership of any Borrower or any other
guarantor of any of the Guaranteed Obligations, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting such Borrower or any other
guarantor of the Guaranteed Obligations, or any of their respective assets or
any resulting release or discharge of any obligation of such Borrower or any
other guarantor of any of the Guaranteed Obligations;

 



5

 

 

(v)              the existence of any claim, setoff or other rights which the
Guarantors may have at any time against any Borrower, any other guarantor of any
of the Guaranteed Obligations, the Administrative Agent, any Secured Party or
any other Person, whether in connection herewith or in connection with any
unrelated transactions, provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim;

 

(vi)              the enforceability or validity of the Guaranteed Obligations
or any part thereof or the genuineness, enforceability or validity of any
agreement relating thereto or with respect to any collateral securing the
Guaranteed Obligations or any part thereof, or any other invalidity or
unenforceability relating to or against any Borrower or any other guarantor of
any of the Guaranteed Obligations, for any reason related to the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or any other Loan
Document, or any provision of applicable law, decree, order or regulation
purporting to prohibit the payment by such Borrower or any other guarantor of
the Guaranteed Obligations, of any of the Guaranteed Obligations or otherwise
affecting any term of any of the Guaranteed Obligations;

 

(vii)            the failure of the Administrative Agent to take any steps to
perfect and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Guaranteed Obligations, if any;

 

(viii)           the election by, or on behalf of, any one or more of the
Secured Parties, in any proceeding instituted under Chapter 11 of Title 11 of
the United States Code (11 U.S.C. 101 et seq.) (or any successor statute, the
“Bankruptcy Code”), of the application of Section 1111(b)(2) of the Bankruptcy
Code or any other applicable federal, state, provincial, municipal, local or
foreign law relating to such matters;

 

(ix)              any borrowing or grant of a security interest by any Borrower,
as debtor-in-possession, under Section 364 of the Bankruptcy Code or any other
applicable federal, state, provincial, municipal, local or foreign law relating
to such matters;

 

(x)               the disallowance, under Section 502 of the Bankruptcy Code or
any other applicable federal, state, provincial, municipal, local or foreign law
relating to such matters, of all or any portion of the claims of the Secured
Parties or the Administrative Agent for repayment of all or any part of the
Guaranteed Obligations;

 

(xi)              the failure of any other guarantor to sign or become party to
this Guaranty or any amendment, change, or reaffirmation hereof; or

 

(xii)            any other act or omission to act or delay of any kind by any
Borrower, any other guarantor of the Guaranteed Obligations, the Administrative
Agent, any Secured Party or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Section 3, constitute a
legal or equitable discharge of any Guarantor’s obligations hereunder or
otherwise reduce, release, prejudice or extinguish its liability under this
Guaranty.

 

Section 4.          Continuing Guarantee; Discharge Only Upon Payment In Full;
Reinstatement In Certain Circumstances. Each of the Guarantors’ obligations
hereunder shall constitute a continuing and irrevocable guarantee of all
Guaranteed Obligations now or hereafter existing and shall remain in full force
and effect until all Guaranteed Obligations shall have been paid in full in cash
(other than Unliquidated Obligations that have not yet arisen) and the
Commitments and all Letters of Credit issued under the Credit Agreement shall
have terminated or expired or, in the case of all Letters of Credit, are fully
collateralized on terms reasonably acceptable to the Administrative Agent, at
which time, subject to all the foregoing conditions, the guarantees made
hereunder shall automatically terminate. If at any time any payment of the
principal of or interest on any Loan, Secured Obligation or any other amount
payable by any Borrower or any other party under the Credit Agreement, any Swap
Agreement, any Banking Services Agreement or any other Loan Document (including
a payment effected through exercise of a right of setoff) is rescinded, or is or
must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of any Borrower or otherwise (including pursuant to any
settlement entered into by a Secured Party in its discretion), each of the
Guarantors’ obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time. The
parties hereto acknowledge and agree that each of the Guaranteed Obligations
shall be due and payable in the same currency as such Guaranteed Obligation is
denominated, but if currency control or exchange regulations are imposed in the
country which issues such currency with the result that such currency (the
“Original Currency”) no longer exists or the relevant Guarantor is not able to
make payment in such Original Currency, then all payments to be made by such
Guarantor hereunder in such currency shall instead be made when due in Dollars
in an amount equal to the Dollar Amount (as of the date of payment) of such
payment due, it being the intention of the parties hereto that each Guarantor
takes all risks of the imposition of any such currency control or exchange
regulations.

 



6

 

 

Section 5.          General Waivers; Additional Waivers.

 

(a)                General Waivers. Each of the Guarantors irrevocably waives
acceptance hereof, presentment, demand or action on delinquency, protest, the
benefit of any statutes of limitations and, to the fullest extent permitted by
law, any notice not provided for herein or under the other Loan Documents, as
well as any requirement that at any time any action be taken by any Person
against any Borrower, any other guarantor of the Guaranteed Obligations, or any
other Person.

 

(b)                Additional Waivers. Notwithstanding anything herein to the
contrary, each of the Guarantors hereby absolutely, unconditionally, knowingly,
and expressly waives, to the fullest extent permitted by law:

 

(i)                 any right it may have to revoke this Guaranty as to future
indebtedness or notice of acceptance hereof;

 

(ii)               (1) notice of acceptance hereof; (2) notice of any Loans,
Letters of Credit or other financial accommodations made or extended under the
Loan Documents or the creation or existence of any Guaranteed Obligations;
(3) notice of the amount of the Guaranteed Obligations, subject, however, to
each Guarantor’s right to make inquiry of the Administrative Agent and the
Secured Parties to ascertain the amount of the Guaranteed Obligations at any
reasonable time; (4) notice of any adverse change in the financial condition of
any Borrower or of any other fact that might increase such Guarantor’s risk
hereunder; (5) notice of presentment for payment, demand, protest, and notice
thereof as to any instruments among the Loan Documents; (6) notice of any
Default or Event of Default; and (7) all other notices (except if such notice is
specifically required to be given to such Guarantor hereunder or under the Loan
Documents) and demands to which each Guarantor might otherwise be entitled;

 

(iii)             its right, if any, to require the Administrative Agent and the
other Secured Parties to institute suit against, or to exhaust any rights and
remedies which the Administrative Agent and the other Secured Parties has or may
have against, the other Guarantors or any third party, or against any Collateral
provided by the other Guarantors, or any third party; and each Guarantor further
waives any defense arising by reason of any disability or other defense (other
than the defense that the Guaranteed Obligations shall have been fully and
finally performed and indefeasibly paid in full in cash) of the other Guarantors
or by reason of the cessation from any cause whatsoever of the liability of the
other Guarantors in respect thereof;

 



7

 

 

(iv)              (a) any rights to assert against the Administrative Agent and
the other Secured Parties any defense (legal or equitable), set-off,
counterclaim, or claim which such Guarantor may now or at any time hereafter
have against the other Guarantors or any other party liable to the
Administrative Agent and the other Secured Parties; (b) any defense, set-off,
counterclaim, or claim, of any kind or nature, arising directly or indirectly
from the present or future lack of perfection, sufficiency, validity, or
enforceability of the Guaranteed Obligations or any security therefor; (c) any
defense such Guarantor has to performance hereunder, and any right such
Guarantor has to be exonerated, arising by reason of: (1) the impairment or
suspension of the Administrative Agent’s and the other Secured Parties’ rights
or remedies against the other guarantor of the Guaranteed Obligations; (2) the
alteration by the Administrative Agent and the other Secured Parties of the
Guaranteed Obligations; (3) any discharge of the other Guarantors’ obligations
to the Administrative Agent and the other Secured Parties by operation of law as
a result of the Administrative Agent’s and the other Secured Parties’
intervention or omission; or (4) the acceptance by the Administrative Agent and
the other Secured Parties of anything in partial satisfaction of the Guaranteed
Obligations; and (d) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder or the enforcement thereof, and any act which
shall defer or delay the operation of any statute of limitations applicable to
the Guaranteed Obligations shall similarly operate to defer or delay the
operation of such statute of limitations applicable to such Guarantor’s
liability hereunder; and

 

(v)                any defense arising by reason of or deriving from (a) any
claim or defense based upon an election of remedies by the Administrative Agent
and the Secured Parties; or (b) any election by the Administrative Agent and the
other Secured Parties under the Bankruptcy Code, to limit the amount of, or any
collateral securing, its claim against the Guarantors.

 

Section 6.          Subordination of Subrogation; Subordination of Intercompany
Indebtedness.

 

(a)                Subordination of Subrogation. Until the Guaranteed
Obligations have been fully and finally performed and indefeasibly paid in full
in cash (other than Unliquidated Obligations), the Guarantors (i) shall have no
right of subrogation with respect to such Guaranteed Obligations and (ii) waive
any right to enforce any remedy which the Issuing Bank, any of the Secured
Parties or the Administrative Agent now have or may hereafter have against any
Borrower, any endorser or any guarantor of all or any part of the Guaranteed
Obligations or any other Person, and until such time the Guarantors waive any
benefit of, and any right to participate in, any security or collateral given to
the Secured Parties, the Issuing Bank and the Administrative Agent to secure the
payment or performance of all or any part of the Guaranteed Obligations or any
other liability of any Borrower to the Secured Parties, the Issuing Bank or the
Administrative Agent. Should any Guarantor have the right, notwithstanding the
foregoing, to exercise its subrogation rights, each Guarantor hereby expressly
and irrevocably (A) subordinates any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off that such Guarantor may have to the payment in full in cash of the
Guaranteed Obligations until the Guaranteed Obligations are indefeasibly paid in
full in cash (other than Unliquidated Obligations) and (B) waives any and all
defenses available to a surety, guarantor or accommodation co-obligor until the
Guaranteed Obligations are indefeasibly paid in full in cash (other than
Unliquidated Obligations that have not yet arisen). Each Guarantor acknowledges
and agrees that this subordination is intended to benefit the Administrative
Agent and the Secured Parties and shall not limit or otherwise affect such
Guarantor’s liability hereunder or the enforceability of this Guaranty, and that
the Administrative Agent, the Secured Parties and their respective successors
and assigns are intended third party beneficiaries of the waivers and agreements
set forth in this Section 6(a).

 



8

 

 

(b)                Subordination of Intercompany Indebtedness. Each Guarantor
agrees that any and all claims of such Guarantor against any Borrower or any
other Guarantor hereunder (each an “Obligor”) with respect to any “Intercompany
Indebtedness” (as hereinafter defined), any endorser, obligor or any other
guarantor of all or any part of the Guaranteed Obligations, or against any of
its properties shall be subordinate and subject in right of payment to the prior
payment, in full and in cash, of all Guaranteed Obligations; provided that, as
long as no Event of Default has occurred and is continuing, such Guarantor may
receive payments of principal and interest from any Obligor with respect to
Intercompany Indebtedness. Notwithstanding any right of any Guarantor to ask,
demand, sue for, take or receive any payment from any Obligor, all rights, liens
and security interests of such Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Secured Parties and the Administrative Agent
in those assets. No Guarantor shall have any right to possession of any such
asset or to foreclose upon any such asset, whether by judicial action or
otherwise, unless and until all of the Guaranteed Obligations shall have been
fully paid and satisfied (in cash) and all financing arrangements pursuant to
any Loan Document, any Swap Agreement or any Banking Services Agreement have
been terminated. If all or any part of the assets of any Obligor, or the
proceeds thereof, are subject to any distribution, division or application to
the creditors of such Obligor, whether partial or complete, voluntary or
involuntary, and whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Obligor to any Guarantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations, due or to become due, until such
Guaranteed Obligations shall have first been fully paid and satisfied (in cash).
Should any payment, distribution, security or instrument or proceeds thereof be
received by the applicable Guarantor upon or with respect to the Intercompany
Indebtedness after any Insolvency Event and prior to the satisfaction of all of
the Guaranteed Obligations and the termination of all financing arrangements
pursuant to any Loan Document among any Borrower and the Secured Parties, such
Guarantor shall receive and hold the same in trust, as trustee, for the benefit
of the Secured Parties and shall forthwith deliver the same to the
Administrative Agent, for the benefit of the Secured Parties, in precisely the
form received (except for the endorsement or assignment of such Guarantor where
necessary), for application to any of the Guaranteed Obligations, due or not
due, and, until so delivered, the same shall be held in trust by such Guarantor
as the property of the Secured Parties. If any such Guarantor fails to make any
such endorsement or assignment to the Administrative Agent, the Administrative
Agent or any of its officers or employees is irrevocably authorized to make the
same. Each Guarantor agrees that until the Guaranteed Obligations (other than
the Unliquidated Obligations) have been paid in full (in cash) and satisfied and
all financing arrangements pursuant to any Loan Document among any Borrower and
the Secured Parties have been terminated, no Guarantor will assign or transfer
to any Person (other than the Administrative Agent) any claim any such Guarantor
has or may have against any Obligor.

 

Section 7.          Contribution with Respect to Guaranteed Obligations.

 

(a)                To the extent that any Guarantor shall make a payment under
this Guaranty (a “Guarantor Payment”) which, taking into account all other
Guarantor Payments then previously or concurrently made by any other Guarantor,
exceeds the amount which otherwise would have been paid by or attributable to
such Guarantor if each Guarantor had paid the aggregate Guaranteed Obligations
satisfied by such Guarantor Payment in the same proportion as such Guarantor’s
“Allocable Amount” (as defined below) (as determined immediately prior to such
Guarantor Payment) bore to the aggregate Allocable Amounts of each of the
Guarantors as determined immediately prior to the making of such Guarantor
Payment, then, following indefeasible payment in full in cash of the Guarantor
Payment and the Guaranteed Obligations (other than Unliquidated Obligations that
have not yet arisen), and all Commitments and Letters of Credit have terminated
or expired or, in the case of all Letters of Credit, are fully collateralized on
terms reasonably acceptable to the Administrative Agent, and the Credit
Agreement, the Swap Agreements and the Banking Services Agreements have
terminated, such Guarantor shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Guarantor for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.

 



9

 

 

(b)                As of any date of determination, the “Allocable Amount” of
any Guarantor shall be equal to the excess of the fair saleable value of the
property of such Guarantor over the total liabilities of such Guarantor
(including the maximum amount reasonably expected to become due in respect of
contingent liabilities, calculated, without duplication, assuming each other
Guarantor that is also liable for such contingent liability pays its ratable
share thereof), giving effect to all payments made by other Guarantors as of
such date in a manner to maximize the amount of such contributions.

 

(c)                This Section 7 is intended only to define the relative rights
of the Guarantors, and nothing set forth in this Section 7 is intended to or
shall impair the obligations of the Guarantors, jointly and severally, to pay
any amounts as and when the same shall become due and payable in accordance with
the terms of this Guaranty.

 

(d)                The parties hereto acknowledge that the rights of
contribution and indemnification hereunder shall constitute assets of the
Guarantor or Guarantors to which such contribution and indemnification is owing.

 

(e)                The rights of the indemnifying Guarantors against other
Guarantors under this Section 7 shall be exercisable upon the full and
indefeasible payment of the Guaranteed Obligations in cash (other than
Unliquidated Obligations that have not yet arisen) and the termination or expiry
(or in the case of all Letters of Credit full collateralization), on terms
reasonably acceptable to the Administrative Agent, of the Commitments and all
Letters of Credit issued under the Credit Agreement and the termination of the
Credit Agreement, the Swap Agreements and the Banking Services Agreements.

 

Section 8.          Limitation of Guaranty. Notwithstanding any other provision
of this Guaranty, the amount guaranteed by each Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law. In determining the limitations,
if any, on the amount of any Guarantor’s obligations hereunder pursuant to the
preceding sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Guarantor may have under
this Guaranty, any other agreement or applicable law shall be taken into
account.

 

Section 9.         Stay of Acceleration. If acceleration of the time for payment
of any amount payable by any Borrower under the Credit Agreement, any
counterparty to any Swap Agreement, any Banking Services Agreement or any other
Loan Document is stayed upon the insolvency, bankruptcy or reorganization of
such Borrower or any of its Affiliates, all such amounts otherwise subject to
acceleration under the terms of the Credit Agreement, any Swap Agreement, any
Banking Services Agreement or any other Loan Document shall nonetheless be
payable by each of the Guarantors hereunder forthwith on demand by the
Administrative Agent.

 



10

 

 

Section 10.      Notices. All notices, requests and other communications to any
party hereunder shall be given in the manner prescribed in Section 9.01 of the
Credit Agreement with respect to the Administrative Agent at its notice address
therein and, with respect to any Guarantor, in the care of the Company at the
address of the Company set forth in the Credit Agreement, or such other address
or telecopy number as such party may hereafter specify for such purpose in
accordance with the provisions of Section 9.01 of the Credit Agreement.

 

Section 11.      No Waivers. No failure or delay by the Administrative Agent or
any Secured Party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies provided in this Guaranty,
the Credit Agreement, any Swap Agreement, any Banking Services Agreement and the
other Loan Documents shall be cumulative and not exclusive of any rights or
remedies provided by law.

 

Section 12.      Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the Secured Parties and their respective successors and
permitted assigns, provided, that no Guarantor shall have any right to assign
its rights or obligations hereunder without the consent of the Administrative
Agent, and any such assignment in violation of this Section 12 shall be null and
void; and in the event of an assignment of any amounts payable under the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or the other Loan
Documents in accordance with the respective terms thereof, the rights hereunder,
to the extent applicable to the indebtedness so assigned, may be transferred
with such indebtedness. This Guaranty shall be binding upon each of the
Guarantors and their respective successors and assigns.

 

Section 13.      Changes in Writing. Other than in connection with the addition
of additional Subsidiaries, which become parties hereto by executing a Guaranty
Supplement hereto in the form attached as Annex I, neither this Guaranty nor any
provision hereof may be changed, waived, discharged or terminated orally, but
only in writing signed by each of the Guarantors and the Administrative Agent.

 

Section 14.      Governing Law; Jurisdiction.

 

(a)                THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

(b)                Each Guarantor hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County, Borough of
Manhattan, and of the United States District Court for the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Guaranty or any other Loan Document, or for
recognition or enforcement of any judgment, and each Guarantor hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. Each Guarantor agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Guaranty or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Guaranty
or any other Loan Document against any Guarantor or its properties in the courts
of any jurisdiction.

 

(c)                Each Guarantor hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Guaranty or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each
Guarantor hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 



11

 

 

(d)                Each party to this Guaranty irrevocably consents to service
of process in the manner provided for notices in Section 10 of this Guaranty,
and each of the Guarantors hereby appoints the Company as its agent for service
of process. Nothing in this Guaranty or any other Loan Document will affect the
right of any party to this Guaranty to serve process in any other manner
permitted by law.

 

Section 15.      WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH GUARANTOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER GUARANTOR HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER GUARANTOR WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER GUARANTORS HAVE BEEN
INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

Section 16.      No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Guaranty. In the event an
ambiguity or question of intent or interpretation arises, this Guaranty shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Guaranty.

 

Section 17.      Taxes, Expenses of Enforcement, Etc.

 

(a)                Taxes.

 

Each payment by any Guarantor hereunder or under any promissory note or
application for a Letter of Credit shall be made without withholding for any
Taxes, unless such withholding is required by any law. If any Guarantor
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Guarantor may so withhold and shall timely
pay the full amount of withheld Taxes to the relevant Governmental Authority in
accordance with applicable law. If such Taxes are Indemnified Taxes, then the
amount payable by such Guarantor shall be increased as necessary so that, net of
such withholding (including such withholding applicable to additional amounts
payable under this Section), the applicable Recipient receives the amount it
would have received had no such withholding been made.

 

(ii)       In addition, such Guarantor shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(iii)       As soon as practicable after any payment of Indemnified Taxes by any
Guarantor to a Governmental Authority, such Guarantor shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 



12

 

 

(iv)       The Guarantors shall jointly and severally indemnify each Recipient
for any Indemnified Taxes that are paid or payable by such Recipient in
connection with any Loan Document (including amounts payable under this Section
17(a)) and any reasonable out-of-pocket expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The indemnity under
this Section 17(a) shall be paid within ten (10) days after the Recipient
delivers to any Guarantor a certificate stating the amount of any Indemnified
Taxes so payable by such Recipient. Such certificate shall be conclusive of the
amount so payable absent manifest error. Such Recipient shall deliver a copy of
such certificate to the Administrative Agent. In the case of any Lender making a
claim under this Section 17(a) on behalf of any of its beneficial owners, an
indemnity payment under this Section 17(a) shall be due only to the extent that
such Lender is able to establish that, with respect to the applicable
Indemnified Taxes, such beneficial owners supplied to the applicable Persons
such properly completed and executed documentation necessary to claim any
applicable exemption from, or reduction of, such Indemnified Taxes.

 

(i)                 (v) By accepting the benefits hereof, each Lender agrees
that it will comply with Section 2.17(f) of the Credit Agreement.

 

(b)                Expenses of Enforcement, Etc. The Guarantors agree to
reimburse the Administrative Agent and the other Secured Parties for any
reasonable costs and out-of-pocket expenses (including attorneys’ fees) paid or
incurred by the Administrative Agent or any other Secured Party in connection
with the collection and enforcement of amounts due under the Loan Documents,
including without limitation this Guaranty.

 

Section 18.      Setoff. At any time after all or any part of the Guaranteed
Obligations have become due and payable (by acceleration or otherwise), each
Secured Party and the Administrative Agent may, without notice to any Guarantor
and regardless of the acceptance of any security or collateral for the payment
hereof, set off and apply toward the payment of all or any part of the
Guaranteed Obligations any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated at any time held) and
other obligations at any time owing by such Secured Party or the Administrative
Agent or any of their Affiliates to or for the credit or the account of any
Guarantor against any of and all the Guaranteed Obligations, irrespective of
whether or not such Secured Party or the Administrative Agent shall have made
any demand under this Guaranty and although such obligations may be unmatured.
The rights of each Secured Party or the Administrative Agent under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Secured Party or the Administrative Agent may have.

 

Section 19.      Financial Information. Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of each of
the Borrowers, the other Guarantors and any and all endorsers and/or other
guarantors of all or any part of the Guaranteed Obligations, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations,
or any part thereof, that diligent inquiry would reveal, and each Guarantor
hereby agrees that none of the Secured Parties or the Administrative Agent shall
have any duty to advise such Guarantor of information known to any of them
regarding such condition or any such circumstances. In the event any Secured
Party or the Administrative Agent, in its sole discretion, undertakes at any
time or from time to time to provide any such information to a Guarantor, such
Secured Party or the Administrative Agent shall be under no obligation (i) to
undertake any investigation not a part of its regular business routine, (ii) to
disclose any information which such Secured Party or the Administrative Agent,
pursuant to accepted or reasonable commercial finance or banking practices,
wishes to maintain confidential or (iii) to make any other or future disclosures
of such information or any other information to such Guarantor.

 



13

 

 

Section 20.      Severability. Wherever possible, each provision of this
Guaranty shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

 

Section 21.      Merger. This Guaranty represents the final agreement of each of
the Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between each such Guarantor and any Secured Party or the
Administrative Agent.

 

Section 22.      Headings. Section headings in this Guaranty are for convenience
of reference only and shall not govern the interpretation of any provision of
this Guaranty.

 

Section 23.      Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Guarantor hereunder in
the currency expressed to be payable herein (the “Specified Currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the Specified Currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Guarantor in
respect of any sum due hereunder shall, notwithstanding any judgment in a
currency other than the Specified Currency, be discharged only to the extent
that on the Business Day following receipt by any Secured Party (including the
Administrative Agent), as the case may be, of any sum adjudged to be so due in
such other currency such Secured Party (including the Administrative Agent), as
the case may be, may in accordance with normal, reasonable banking procedures
purchase the Specified Currency with such other currency. If the amount of the
Specified Currency so purchased is less than the sum originally due to such
Secured Party (including the Administrative Agent), as the case may be, in the
Specified Currency, each Guarantor agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Secured Party (including the Administrative Agent),
as the case may be, against such loss, and if the amount of the Specified
Currency so purchased exceeds (a) the sum originally due to any Secured Party
(including the Administrative Agent), as the case may be, in the Specified
Currency and (b) amounts shared with other Secured Parties as a result of
allocations of such excess as a disproportionate payment to such other Secured
Party under Section 2.18 of the Credit Agreement, such Secured Party (including
the Administrative Agent), as the case may be, agrees, by accepting the benefits
hereof, to remit such excess to such Guarantor.

 

Section 24.      Termination of Guarantors. The obligations of any Guarantor
under this Guaranty shall automatically terminate in accordance with Section
9.14 of the Credit Agreement.

 



14

 

 

Section 25.      Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty or Article X of the
Credit Agreement, as applicable, in respect of Specified Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 25 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 25 or otherwise
under this Guaranty voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 25 shall remain
in full force and effect until a discharge of such Qualified ECP Guarantor’s
Guaranteed Obligations in accordance with the terms hereof and the other Loan
Documents. Each Qualified ECP Guarantor intends that this Section 25 constitute,
and this Section 25 shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each other Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. As used herein,
“Qualified ECP Guarantor” means, in respect of any Specified Swap Obligation,
each Guarantor that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes or would
become effective with respect to such Specified Swap Obligation or such other
Person as constitutes an ECP and can cause another Person to qualify as an ECP
at such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

 

Section 26.      Counterparts. This Guaranty may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Guaranty by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Guaranty. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Guaranty and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

[SIGNATURE PAGES TO FOLLOW]

 



15

 

 

IN WITNESS WHEREOF, each of the Initial Guarantors has caused this Guaranty to
be duly executed by its authorized officer as of the day and year first above
written.

 

 

[GUARANTORS]

      By:     Name:   Title:

 





 

 

Acknowledged and Agreed
as of the date first written above:

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

By:     Name:     Title:    

 

2

 



 

ANNEX I TO GUARANTY

 

Reference is hereby made to the Guaranty (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”) made as of
September 27, 2019, made by each of the Subsidiaries of ESCO Technologies Inc.
(the “Company”) listed on the signature pages thereto (each an “Initial
Guarantor”, and together with any additional Subsidiaries which become parties
to the Guaranty by executing Guaranty Supplements thereto substantially similar
in form and substance hereto, the “Guarantors”), in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, under the Credit
Agreement. Each capitalized term used herein and not defined herein shall have
the meaning given to it in the Guaranty.

 

By its execution below, the undersigned [NAME OF NEW GUARANTOR], a
[corporation] [partnership] [limited liability company] (the “New Guarantor”),
agrees to become, and does hereby become, a Guarantor under the Guaranty and
agrees to be bound by such Guaranty as if originally a party thereto. By its
execution below, the undersigned represents and warrants as to itself that all
of the representations and warranties contained in Section 1 of the Guaranty are
true and correct in all respects as of the date hereof.

 

IN WITNESS WHEREOF, the New Guarantor has executed and delivered this Annex I
counterpart to the Guaranty as of this __________ day of _________, 20___.

 

  [NAME OF NEW GUARANTOR]       By:                          Its:

 





 



 

EXHIBIT H-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of September 27, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among ESCO Technologies Inc. (the “Company”), the Foreign
Subsidiary Borrowers from time to time party thereto, the Lenders from time to
time party thereto (collectively with the Company, the “Borrowers”) and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrowers and the Administrative Agent and (2) the undersigned
shall have at all times furnished the Borrowers and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]       By:     Name:   Title:       Date: __________, 20[__]  

 



 



 

EXHIBIT H-2

 

[FORM oF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of September 27, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among ESCO Technologies Inc. (the “Company”), the Foreign
Subsidiary Borrowers from time to time party thereto, the Lenders from time to
time party thereto (collectively with the Company, the “Borrowers”) and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:     Name:   Title:  

 

Date: __________, 20[__]

 





 

 

EXHIBIT H-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the A Credit Agreement dated as of September 27,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among ESCO Technologies Inc. (the “Company”), the
Foreign Subsidiary Borrowers from time to time party thereto, the Lenders from
time to time party thereto (collectively with the Company, the “Borrowers”) and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:     Name:   Title:  

 

Date: __________, 20[__]

 





 

 

EXHIBIT H-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of September 27, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among ESCO Technologies Inc. (the “Company”), the Foreign
Subsidiary Borrowers from time to time party thereto, the Lenders from time to
time party thereto (collectively with the Company, the “Borrowers”) and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowers and the Administrative Agent, and (2) the undersigned shall have
at all times furnished the Borrowers and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:     Name:   Title:  

 

Date: __________, 20[__]

 





 

 

EXHIBIT I-1

 

FORM OF BORROWING REQUEST

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

 

[10 South Dearborn
Chicago, Illinois 60603

Attention: [__________]
Facsimile: [__________]]1

 

With a copy to:

 

[__________]

[__________]

Attention: [__________]

Facsimile: [__________]

 

Re: [Company]



[Date]



Ladies and Gentlemen:

 

Reference is hereby made to the Credit Agreement dated as of September 27, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among ESCO Technologies Inc. (the “Company”), the Foreign
Subsidiary Borrowers from time to time party thereto, the Lenders from time to
time party thereto (collectively with the Company, the “Borrowers”) and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The [undersigned
Borrower][Company, on behalf of [Foreign Subsidiary Borrower],] hereby gives you
notice pursuant to Section 2.03 of the Credit Agreement that it requests a
Borrowing under the Credit Agreement, and in that connection the [undersigned
Borrower][Company, on behalf of [Foreign Subsidiary Borrower],] specifies the
following information with respect to such Borrowing requested hereby:

  

1.Name of Borrower: __________

 

2.Aggregate principal amount of Borrowing:2 __________

 

3.Date of Borrowing (which shall be a Business Day): __________

 

4.Type of Borrowing (ABR or Eurocurrency): __________

 

5.Interest Period and the last day thereof (if a Eurocurrency Borrowing):3
__________

 

6.Agreed Currency: __________

 

7.Location and number of the applicable Borrower’s account or any other account
agreed upon by the Administrative Agent and such Borrower to which proceeds of
Borrowing are to be disbursed: __________

 

[Signature Page Follows]

 



 

1 If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).

2 Not less than applicable amounts specified in Section 2.02(c).

3 Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

 





 



 

The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and]17 4.02 of the Credit Agreement are satisfied
as of the date hereof.

 

Very truly yours,

[COMPANY,

as the Company]

[FOREIGN SUBSIDIARY BORROWER,

as a Borrower]

 

  By:     Name:   Title:

 





 



17 To be included only for Borrowings on the Effective Date.

 





2

 



 

EXHIBIT I-2

 

FORM OF INTEREST ELECTION REQUEST

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

 

[10 South Dearborn
Chicago, Illinois 60603

Attention: [_______]
Facsimile: ([__]) [__]-[_____]]1

 

Re: [Company]

 

[Date]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Credit Agreement dated as of September 27, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among ESCO Technologies Inc. (the “Company”), the Foreign
Subsidiary Borrowers from time to time party thereto, the Lenders from time to
time party thereto (collectively with the Company, the “Borrowers”) and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The [undersigned
Borrower][Company, on behalf of [Subsidiary Borrower],] hereby gives you notice
pursuant to Section 2.08 of the Credit Agreement that it requests to
[convert][continue] an existing Borrowing under the Credit Agreement, and in
that connection the [undersigned Borrower][Company, on behalf of [Foreign
Subsidiary Borrower],] specifies the following information with respect to such
[conversion][continuation] requested hereby:

 

1.List Borrower, date, Type, principal amount, Agreed Currency and Interest
Period (if applicable) of existing Borrowing: __________

 

2.Aggregate principal amount of resulting Borrowing: __________

 

3.Effective date of interest election (which shall be a Business Day):
__________

 

4.Type of Borrowing (ABR or Eurocurrency): __________

 

5.Interest Period and the last day thereof (if a Eurocurrency Borrowing):2
__________

 

6.Agreed Currency: __________

 

[Signature Page Follows]

  

 





1 If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).

2 Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

 





 

 

Very truly yours,
 

[COMPANY,

as the Company]

[FOREIGN SUBSIDIARY BORROWER,

as a Borrower]

 

  By:     Name:   Title:

 





2

